Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 1 of 86




            EXHIBIT C
  Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 2 of 86



      COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY


       116TH CONGRESS          SENATE             REPORT
        1st Session                               116-XX




                        (U)REPOR T

                              OF THE

         SELECT COMMITTEE ON INTELLIGENCE

                  UNITED STATES SENATE

                               ON

RUSSIAN ACTIVE MEASURE;S CAMPAIGNS AND INTERFERENCE

                  IN THE 2016 U.S. ELECTION
                    '
        VOLUME 2: RUSSIA'S USE OF SOCIAL MEDIA

                  WITH ADDITIONAL VIEWS




                                1


      COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
               Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 3 of 86



                        COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY

                                                          CONTENTS

     I. (U) INTRODUCTION .............................................................................................................. 3
     II. (U) FINDINGS ......................................................................................................................... 4
     III. (U) THE REACH OF SOCIAL MEDIA ................................................................................ 8
     IV. (U) RUSSIAN USE OF DISINFORMATION ..................................................................... 11
        A. (U) Russian Active Measures.· ............................................................................................ 12
        B. (U) Russia's Military and Information Warfare ................................................................. 13
        C. (U) Russia's Weaponization of Social Media .................................................................... 14
        D. (U) Russian Social Media Tactics ................................................................................: ..... 15
        E. (U) Features of Russian Active Measures .......................................................................... 20
     V. (U) THE INTERNET RESEARCH AGENCY ..................................................................... 22
        A. (U) Y evgeniy Prigozhin and the Kremlin ........................................................................... 23
        B. (U) IRA Operations ......................................................................................... .'................... 24
        C. (U) The Role of the IRA Troll ............................................................................................ 25
        D. (U) Troll Narratives ............................................................................................................ 28
     VI. (U) IRA ACTIVITIES AGAINST THE UNITED STATES IN 2016 ................................. 29
        A. (U) Origins of IRA Activity in the United States ................................................................ 29
        B. (U) IRA Operations Explicitly Targeting the 2016 U.S. Election ...................................... 32
        C. (U) Other IRA Operations Targeting U.S. Politicians and Society .................................... 37
        D. (U) IRA Use of Paid Advertisements ................................................................................. 40
        E. (U) The IRA Information Warfare Campaign .................................................................... 41
        F. (U) Ongoing IRA Activities ................................................................................................ 42
     VII. (U) IRA USE OF SOCIAL MEDIA BY PLATFORM ...................................................... 43
     VIII. (U) OTHER RUSSIAN SOCIAL MEDIA INFORMATION WARFARE EFFORTS .. :. 63
        A. (U) Main Intelligence Directorate (GRU) ....................................................................-....... 63
        B.                                                                                                                       ............ 69
        C. (U) Other Russian Government Activities .......................................................................... 70
     IX. (U) U.S. GOVERNMENT RESPONSE ............................................................................... 71
     X. (U) THE COMMITTEE'S REVIEW OF RUSSIA'S USE OF SOCIAL MEDIA ............... 76
     XI. (U) RECOMMENPATIONS ................................................................................................ 78
        A. (U) Industry Measures ........................................................................................................ 78
        B. (U) Congressional Measures .............................................................................................. 80
        C. (U) Executive Branch Measures ......................................................................................... 81
        D. (U) Other Measures ........................... :................................................................................ 81
      XII. (U) Additional Views of Senator Wyd~n ....................................................................... ,...... 83




                                                                          2


                        COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY




L_
                     Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 4 of 86



                               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

I. (U) INTRODUCTION

                            In 2016, Russian operatives associated with the St. Petersburg-based
Internet Research Agency (IRA) used social media to conduct an information warfare campaign
designed to spread disinformation and societal division in the United States. 1




              Masquerading as Americans, these operatives used targeted advertisements,
intentionally falsified news articles, self-generated content, and social media platform tools to
interact with and attempt to deceive tens of millions of social media users in the United States.
This campaign sought to polarize Americans on the basis of societal, ideological, and racial
differences, provoked real world events, and was part of a foreign government's covert support
of Russia's favored candidate in the U.S. presidential election. • • • • • • • • • • •
    -~   '   <   -   ,'   •,   •   •   •   •   ~   •   ~'   ·,I           -   •   •   ·,   ~ •,   •   ,   •   <




         (U) The Senate Select Committee on Intelligence undertook a study of these events,
consistent with its congressional mandate to oversee and conduct oversight of the intelligence
activities and programs of the United States Government, to include the effectiveness of the
Intelligence Community's counterintelligence function. In addition to the work of the
professional staff of the Committee, the Committee's findings drew from the input of
cybersecurity professionals, social media companies, U.S. law enforcement and intelligence
agencies, and researchers and experts in social network analysis, political content,
disinformation, hate speech, algorithms, and automation, working under the auspices of the
Committee's Technical Advisory Group (TAG). 3 The efforts of these TAG researchers led to
                                                                  I
the release of two public reports on the IRA's information warfare campaign, based on data
provided to the Committee by the social media companies. 4 These reports provided the

1 (U) For purposes of this Volume, "information warfare" refers to Russia's strategy for the use and management of

information to pursue a competitive advantage. See Congressional Research Service, Defense Primer: Information
Operations, December 18, 2018.
2




3   (U) The TAG is an external group of experts the Committee consults for substantive technical advice on topics of
  importance to Committee activities and oversight. In this case, the Committee requested the assistance of two
  independent working groups, each with the technical capabilities and expertise required to analyze the data. The
  two working groups were led by three TAG members, with John Kelly, the founder and CEO of the social media
  analytics firm Graphika, and Phil Howard, an expert academic researcher at the Oxford Internet Institute, leading
. one working group, and Renee DiResta, the Director of Research at New Knowledge, a cybersecurity company
  dedicated to protecting the public sphere from disinformation attacks, leading the other.
  4 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonathan

  Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
  17, 2018, https://www.newknowledge.com/articles/the-disinformation-report/; Phil Howard, Bharath Ganesh,
  Dimitra Liotsiou, John Kelly, and Camille Francois, "The IRA, Social Media and Political Polarization in the United
  States, 2012-2018," Computational Propaganda Research Project, Oxford Internet Institute, December 2018,

                                                                      3


                               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
         Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 5 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

Committee, social media companies, U.S. law enforcement, international partners, fellow
researchers and academics, and the American public with an enhanced understanding of how
Russia-based actors, at the direction of the Russian government, effectuated a sustained
campaign of information warfare against the United States aimed at influencing how this
nation's citizens think about themselves, their government, and their fellow Americans. The
Committee supports the findings therein.

         (U) The Committee also engaged directly with a number of social media companies in
the course of this study. The willingness of these companies to meet with Members and ~taff,
share the results of internal investigations, and provide evidence of foreign influence activity
collected from their platforms was indispensable to this study. Specifically, the Committee's .
ability to identify Russian activity on social media platforms was limited. As such, the
Cominittee was largely reliant on social media companies to identify Russian activity and share
that information with the Committee or with the broader public. Thus, while the Committee
findings describe a substantial amount of Russian activity on social media platforms, the full
scope of this activity remains unknown to the Committee, the social media companies, and the
broader U.S. Government.

II. (U) FINDINGS

    1. (U), The Committee found, that the IRA sought to influence the 2016 U.S. presidential
       election by harming Hillary Clinton's chances of success and supporting Donald Trump
       at the direction of the Kremlin.

         (U) The Committee found that the IRA' s :lnformation warfare campaign was broad in
         scope and entailed objectives beyond the result of the 2016 presidential election. Further,
         the Committee's analysis of the IRA's activities on social media supports the key
         judgments of the January 6, 2017 Intelligence Community Assessment, "Assessing
         Russian Activities and Intentions in Recent US Elections," that "Russia's, goals were to
         undermine public faith in the US democratic process, denigrate Secretary Clinton,· and
         harm her electability and potential presidency." 5 However, where the Intelligence
         Community assessed that the Russian government "aspired to help President-elect
         Trump's election chances when possible by discrediting Secretary Clinton and publicly
         contrasting her unfavorably to him," the Committee found that IRA social media activity
         was overtly and almost invariably supportive of then-candidate Trump, and to the
         detriment .of Secretary Clinton's campaign. 6 ·



https://int.nyt.com/data/documenthelper/534-oxford-russia-intemet-research-
agency/c6 588b4a7b940c5 51c38/ optimized/full. pdf.                                  .
5 (U) Office of the Director ofNational Intelligence (ODNI), "Assessing Russian Activities and Intentions in

Recent US Elections," Intelligence Community Assessment (Unclassified Version), January 6, 2017,
https://www.dni.gov/filesfdocuments/ICA_ 2017_O1.pdf.
6 (U) Ibid.
    •,     .



                                                         4


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 6 of 86


                                                                    '   .-          .   '-~, ~   -.   .   . ~ ·-_ ~-~ - :~   .   .. --   -        ,   ....-   '   -- ~ .. .
                         COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

           (U) The Committee found that the Russian government tasked and supported the IRA' s
           interference in the 2016 U.S. election. This finding is consistent with the Committee's
           understanding of the relationship between IRA ownerYevgeniy Prigozhin and the
           Kremlin, the aim and scope of the interference by the IRA, and the correlation between
           the IRA's actions and electoral interference by the Russian government in other contexts
           and by other means. 7 Despite Moscow's denials, the direction and financial involvement
           of Russian oligarch Yevgeniy Prigozhin, as well as his close ties to high-level Russian
           government officials including President Vladimir Putin, point to significant Kremlin
           support, authorization, and direction of the IRA' s operations and goals.

             .   -   .                     -       -            -               .       .                                           .        -   . .. - -             ----
                          ..                   "                                                                                                                              .




       2. (U) The Committee found that Russia's targeting of the 2016 U.S. presidential election
          was part of a broader, sophisticated, and ongoing information warfare campaign designed
          to sow discord in American politics and society. Moreover, the IRA conducted a vastly
          more complex and strategic assault on the United States than was initially understood.
          The IR.A's actions in 2016 represent only the latest installment in an increasingly brazen
          interference by the Kremlin on the citizens and democratic institutions of the United
          States.

                                         Russia's history of using social media as a lever for online
           influence operations predates the 2016 U.S. presidential election and involves more than
           the IRA. The IR.A's operational planning for the 2016 election goes back at least to
           2014, when two IRA operatives were sent to the United States to gather intelligence in
           furtherance of the IR.A's objectives. 9




                                                   -
7(U) Indictment, United States v. Internet Research Agency, et al., Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,
2018).
8. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
9 (U) Scott Shane and Mark Mazzetti, "The Plot to Subvert an Election - Unraveling
                                                                                                                                   ll!m.
                                                                                                                                     the Russia Story So Far," The
New York Times, September 20, 2018.
10 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
II       ,                         .   ~                            -- -~    - ·, - ....,. -. - -
                               ;   •                   J   ',               '                             •



12   (U) Ibid.

                                                                                                 5


                         COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
         Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 7 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                                                                   \

                                                                                                    (




         (U) Analysis of the behavior of the IRA-associated social media accounts makes dear
         that while the Russian information warfare campaign exploited the context of the election
         and election-related issues in 2016, the preponderance of the operational focus, as
         reflected repeatedly in content, account names, and audiences targeted, was on sociapy
         divisive issues-such as race, immigration, and Second Amendment rights-in an
         attempt to pit Americans against one another and against their government. The
         Committee found that IRA influence operatives consistently used hot-button, societal
         divisions in the United States as fodder for the content they published through social
         media in order to stoke anger, provoke outrage and protest, push Americans further away
         from one another, and foment distrust in government institutions. The divisive 2016 U.S.
         presidential election was just an additional feature of a much more expansive,, target-rich
         landscape of potential ideological and societal sensitivities.

      3. (U) The Committee found that the IRA targeted not only Hillary Clinton, but also
         Republican candidates during the presidential primaries. For example, Senators Ted
         Cruz and Marco Rubio were targeted and denigrated, as was Jeb Bush. 14 As Clint Watts,
         a former FBI Agent and expert in social media weaponization, testified to the Committee,
         "Russia's o~ert media outlets and covert trolls sought to sideline opponents on both sides .
         of the golitical spectrum with adversarial views towards the Kremlin." IRA operators
         sought"to impact primaries for both major parties and "may have helped sink the hopes of
         candidates more hostile to Russian interests long before the field narrowed." 15

      4. (U) The Committee found that no single group of Americans was targeted by IRA
          information operatives more than African-Americans. By far, race and related issues
          were the preferred target of the information warfare campaign designed to divide the
          country in 2016. Evidence of the IRA's overwhelming operational ei;nphasis on race is'
          evident in the IRA's Facebook advertisement content (over 66 percent contained a term
          related to rac~ ) and targeting (locational targeting was principally aimed at African-
          Americans in key metropolitan areas with), its Face book pages (one of the IRA's top-
          performing pages, "Blacktivist," generated 11.2 million engagements with Facebook
        ' users), its Instagram content (five of the top 10 Instagram accounts were focused on
          African-American issues and audiences), its Twitter content (heavily focused on hot-
          button issues with racial undertones, such as the NFL kneeling protests), and its Y ouTube




-
13
     1111111111111111111111111111111111111111111111111111111111111111...
14 (U) Indictment, United States v. Internet Research Agency, et al., Case 1: 18-cr-00032-DLF (D.D.C. Feb. 16,

2018); Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonathan
Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
17,2018.                              '
15 (U) Clint Watts, Hearing before the Senate Select Committee on Intelligence, March 30, 2017, available at

https://www.intelligence.senate.gov/hearings/open.                       '

                                                      6


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
~-----------c---------------                                      ---
                    Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 8 of 86
                                                                                                \




                           COMMITTEE SENSITIVE- RUSSIA INVESTIGATION ONLY

                    activity (96 percent of the IRA's YouTube content was targeted at racial issues and police·
                    brutality).

                 5.. (U) The Committee found that paid advertisements were not key to the IRA's activity,
                     and moreover, are not alone an accurate measure of the IRA's operational scope, scale, ~r
                     objectives, despite this aspec~ of social media being a focus of early press reporting and
                     public awareness. 16 An emphasis on the relatively small number of advertisements, and
                     the cost of those advertisements, has detracted focus from the more prevalent use of
                     original, free content via multiple social media platforms. According to Facebook, the
                     IRA spent a total-of about $100,000 over two years on advertisements-a minor amount,
                     given the operational costs of the IRA were approximately $1.25 million dollars a
                     month. 17 The nearly 3,400 Facebook and Instagram advertisements the IRA purchased
                     are comparably minor in relation to the over 61,500 Facebook posts, 116,000 Instagram
                     posts, and 10.4 million tweets that were the original creations of IRA influence
                     operatives, disseminated under the guise of authentic user activity.

                 6. (U) The Committee found that the IRA coopted unwitting Americans to engage in-
                    .offline activities in furtherance of their objectives. The IRA's online influence operations
                     were not constrained to the unilateral dissemination of content in the virtual realm, and its
                     operatives were not just focused on inciting anger and provoking division on the internet.
                     Instead, the IRA also persuaded Americans to deepen their engagement with IRA
                     operatives. For exci.mple, the IRA targeted African-Americans over social media and
                     attempted and succeeded in .some cases to influence their targets to sign petitions, share
                     personal information, and teach self-defense training courses. 18 In addition, posing as
                     U.S. political activists, the IRA requested-and in some cases obtained-assistance from
                     the Trump Campaign in procuring materials for rallies and in promoting and organizing
                     the rallies. 19                                         ·


                 7. (U) The Committee found that the IRA was not Russia's only vector for attempting to
                  · . influence the United States through social media in 2016. Publicly available information
                      showing additional influence operations emanating from Russia unrelated to IRA activity
                      make clear the Kremlin was not reliant exclusively on the IRA in 2016. Russia's
                      intelligence services, including the Main Directorate of the General Staff of the Armed
                      Forces of the Russian Fed~ration (GRU), also exploited U.S. social media platforms as a




            16 (U) Dan Keating, Kevin Schaul and Leslie Shapiro, "The Facebook ads Russians targeted at different groups,"
            Washington Post, November 1, 2017.
            17 (U) Indictment, United States v. Internet Research Agency, et al., Case 1: 18-cr-00032-DLF (D.D.C. Feb. 16,

            2018).
            18 (U) Shelby Holliday and Rob Barry, "Russian Influence Campaign Extracted Americans' Personal Data," Wall

            Street Journal, March 7, 2018.
            19 (U) Indictment, Uni,ted States v. Internet Research Agency, et al., Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,

            2018).                .

                                                                    7


    r   I
                            COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 9 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

        vehicle for influence operations. 20 Information acquired by the Committee from
        intelligence oversight, social media companies, the Special Counsel's investigative
        findings, and research by commercial cybersecurity companies all reflect the Russian
        government's use of the GRU to carry out another core vector of attack on the 2016
        election: the dissemination of hacked materials.

     8. · (U) The Committee found that IRA activity on social media did not cease, but rather
          increased after Election Day 2016. The data reveal increases in IRA activity across
          multiple social media platforms, post-Election Day 2016: Instagram activity increased
          238 percent, Facebook increased 59 percent, Twitter increased 52 percent, and YouTube
          citations went up by 84 percent 21 As John Kelly noted: "After election day, the Russian
          government stepped on the gas. Accounts operated by the IRA troll farm became more
          active after the election, confirming again that the assault on our democratic process is.
          much bigger than the attack on a single election.',zz

        (U) Though all of the known IRA-related accounts from the Committee's data set were
        suspended or taken down in the fall of 2017, outside researchers continue to uncover
        additional IRA social media accounts dedicated to spreading malicious content.
        According to an October 2018 study of more than 6.6 million tweets linking to publishers
        of intentionally false news and conspiracy stories, in the months before the 2016 U.S.
        election, "more than 80% of the disinformation accounts in our election maps are still
        active ... [and] continue to publish more than a milli.on tweets in a typical day." 23

 III. (U) THE REACH OF SOCIAL MEDIA

         (U) Social media and its widespread adoption hljtve changed the nature and practice of
human interaction for much of the world. During the 2016 election campaign season,
approximately 128 million Facebook users in the United States alone generated nearly nihe
billion interactions related to the 2016 U.S. presidential election. 24 In just the last month of the
campaign, more than 67 million Facebook users in the United States generated over 1.1 billion
likes, posts, comments, and shares related to Donald, Trump. Over 59 million Facebook users in
the United States generated over 934 million likes, posts, comments and shares related to Hillary
Clinton. On Election Day, 115 .3 million Facebook users in the United States generated 716.3


20 (U) Adam Entous, Elizabeth Dwoskin, and Craig Timberg, "Obama tried to give Zuckerberg a wake-up call over
fake news on Facebook," Washington Post, September 24, 2017.
21 (U) John Kelly, SSCI Transcript of the Closed Briefing on Social Media Manipulation in 2016 and Beyond, July

26,2018.                                      .
22 (U) John Kelly, Hearing before the Senate Select Committee on Intelligence, August 1, 2018, available at

https://www.intelligence.senate.gov/hearings/open.
23 (U) Matthew Hindman and Vlad Barash, "Disinformation, 'Fake News' and Influence Campaigns on Twitter,"

Knight Foundation, October. 4, 2018, https://knightfoundation.org/articles/seven-ways-misinformation-spread-
during-the-2016-election. ·                                             -
24 (U) Dana Feldman, "Election Day Dominated Facebook With Over 716M Election-Related Interactions," Forbes,

November9, 2016.

                                                       8


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 10 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

million interactions related to the election and viewed election-related videos over 640 million
times.25

         (U) The Twitter platform also featured prominently across the arc of the 2016 campaign
season. Americans sent roughly one billion tweets and retweets about the election between the
first primary debates in August 2015 and Election Day 2016. 26 The U.S. Election Day 2016 was
the most-Tweeted Election Day ever, with worldwide users generating more than 75 million
election-related tweets. 27 ,

        (U) Political campaigns, in the.ambition of harvesting this connectivity and speaking
"directly" with as many voters as possible, have adapted and attempted to exploit this new media
environment. Total digital advertisement spending related to the 2016 election cycle on social
               1


media reached $1.4 billion-a 789 percent increase over 2012. 28

        (U) Social media has created new virtual venues for American participation in the
national political discourse, and offered a new channel for direct democratic engagement with
elected officials, media representatives, and fellow citizens around the world. However, the
same system of attributes that empowers these tools and their users to positively increase civic
engagement and constructive dialogue lends itself to exploitation, which frequently materializes
as the dissemination of intentionally false, misleading, and deliberately polarizing content. 29

        (U) According to one November 2016 analysis, in the final three months leading up to
Election Day, calculated by total number of shares, reactions, and comments, the top-performing
intentionally false stories on Facebook actually outperformed the top news stories from the
nineteen major news outlets. 30 That analysis fou11d that in terms of user engagement, the top two
intentionally false election stories on Facebook included articles alleging Pope Francis'
endorsement of Donald Trump for President (960,000 shares, reactions, and comments), and
WikiLeaks' confirmation of Hillary Clinton's sale of weapons to ISIS (789,000 shares, reactions,
and comments). 31                 ·      '



25 (U) Ivana Kottasova, "Trump's Win Smashes Social Media Records," CNN, November 9, 2016.
26 (U) Bridget Coyne, "How #Election2016 was Tweeted·so far," Twitter Blog, November 7, 2016.
2'l(u} Twitter, "6.8 Million Viewers Watch Twitter Live Stream ofBuzzFeed News' Election Night Special,"

November 10, 2016, https://www.pmewswire.com/news-releases/68-million-viewers-watch-twitter-live-stream-of-
buzzfeed-news-election-night-special-300360415 .html.
28 (U) Kate Kaye~ "Data-Driven Targeting Creates Huge 2016 Political Ad Shift: Broadcast TV Down 20%, Cable

and Digital Way Up," AdAge, January 3, 2017.                        ·
29 (U) The term "fake news" is not a useful construct for understanding the complexity of influence operations on

social media in today's online ecosystem. The term's definition has evolved since the 2016 election and today, has
been, at times, misappropriated to fit certain political and social perspectives.   ·                        '
30 (U) Craig Silverman, "This Analysis Shows How Viral Fake Election News Stories Outperformed R~al News on

Facebook," Buzzfeed, November 16, 2016, ("During these critical months of the campaign, 20 top-performing false
eleCtion stories from hoax sites and hyper-partisan biogs generated 8, 7111,000 share!', reactions and comments on
Facebook. ... Within the same time period, the 20 best performing election stories from 19 major news websites
generated a total of7,367,000 shares, reactions and comments on Facebook.")
31 (U) Ibid.                                                                      .

                                                         9


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 11 of 86



                     COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

              (U) A September 2017 Oxford Internet Institute study ofT'Yifter users found that, "users
      got more misinformation; polarizing, and conspiratorial content than professionally produced
      news." 32 ·According to the study, in the "swing state" of Michigan, professionally produced
      news was, by proportion, "consisteptly smaller than the amount of extremist, sensationalist,
      conspiratorial, masked commentary, fake news and other forms of junk news," and the ratio was
      most disproportionaie the day before the 2016 U.S . .election. 33 ,34 A National Bureau of Economic
\·    Research paper from January 2017 assessed that intentionally false content accounted for 38 ·
      million shares on Facebookin the last 3 months leading up to the election, which translates into
      760 million clicks-or "about three stories read per American adult." 35
                              '                                    -        \   .

              (U) In conducting a broader analysis of false information dissemination, in what was
      described as "the largest ever study of fake news," researchers at MIT tracked over 125,000 news
      stories on Twitter, which were shared by three million people over the course of 11 years, 36,37
      The research found that, "Falsehood diffused significantly farther, faster, deeper, and more
      broadly than the truth in all categories of information, and the effects were more pronounced for
      false political news than for false news about terrorism, natural disasters, science, urban legends,.
      or financial information." The study also determined that false news stories were 70 percent
      more likely to be retweetedthari accurate news, and that true stories take about six times as long
      to reach 1,500 people on Twitter as false stories do. According to the lead researcher in the
      study, Soroush Vosoughi, "It seems pretty clear that false information outperforms true ·
      information." 38                                                              ·


            1 (U) The spread of intentionally false information on social media is often exacerbated by
      automated, or "bot" accounts .. The 2016 U.S. election put on full display the impact that more
      sophisticated automation and the proliferation ofhots have had on American political discourse.
      Researchers at the University of Southern California who evaluated nearly 20 million election:.
      related tweets assessed that about one-fifth of the political discourse around the 2016 election on
      Twitter may have been automated and the result of bot activity. This research, however, does
      not-make clear what country the bot activity originated from, or whether the activity was·

     · 32(U) Phil Howard, et al., "Social Media, News and Political Information during the U.S. Election: Was Polarizing
      Content Concentrated in: Swing States," Oxford Internet Institute, Project on Computational Propaganda, September
      29, 2017, https://arxiv.org/ftp/arxiv/papers/1802/1802.03573.pdf                                ·
      33 (U) A swing state is a U.S. state in which Republican and Democratic candidates have similar levels of support

      and which is lik~ly to play a key role in the outcome of presidential elections.
      34 (U) Philip Howard, Gillian Bolsover, et al., "Junk News and Bots During the U.S. Election: What Were¥ichigan

      Voters Sharing Over Twitter?" Oxford Intemetlnstitute, Project on Computational Propaganda, March 26, 2017,
      http://comprop.oii.ox.ac.uk/wp-content/uploads/sites/89/2017/03/What-Were-Michigan-Voters-Sharing~Over­
      Twitter-v2.pq£
      35 (U) Hunt Allcott and Matthew Gentzkow, "Social Media and Fake News in the 2016 election," Journal of

      Economic Perspectives, Volume 31, Number 2, Spring 2017, 211-236, http://www.n):ler.org/papers/w23089.
      36 (U) Soroush Vosoughi, etal., "The spread of true and false news online," Science, Volume 359, Issue 6380,

      Match 9, 2018,
      http)/ide.mit.edu/sites/default/files/publications/20 l 7%20IDE%20Research%20Brief'/o20False~20News.pdf.
      37 (U) Robinson Meyer, "The Grim Conclusions of the Largest Ever Study of Fake News," The Atlantic, March 8,

      2918: https://www.theatlantic.com/technology/archive/2018/03/largesHtudy-ever-fake-news-miHwitter/555 l 04/.
      38 (U) ·Ibid.



                                                              10


                     COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY



                                                                                                                           )
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 12 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

 necessarily malicious in nature. These researchers al~o concluded that "bots [were] pervasively
 present and active in the online political discussion about the 2016 U.S. presidential election,"
 adding that "the presence of social media bots can indeed negatively affect democratic political
 discussion rather than improving it." 39 Arriving at a similar conclusion, an Oxford Internet
 Institute study-of 17 million tweets posted during the 2016 election found that bots "reached
 positions of measurable influence," and "did infiltrate the upper cores of influence and were thus
jn a position to significantly influence digital communications during the 2016 U.S. election." 40

         (U) In testimony to the Committee, social 1nedia researcher John Kelly suggested that
automated accounts focused on fringe political positions are far more active than the voices of
actual people holding politically centrist views: "In our estimate, today the automated accounts at
the far left and far right extremes of the American political spectrum produce as many as 25 to .
30 times the number of messages per day on average as genuine political accounts across the
mainstream." In other words, "the extremes are screaming while the majority whispers." 41
Taken as a whole, the attributes of social media platforms render them vulnerable for foreign
influence operations intent on sowing discord throughout American society.

IV. (U) RUSSIAN USE OF DISINFORMATION

          (U) Russia's attack on the 2016 election was a calculated and brazen assault on the
  United States and its democratic institutions, but this was not the Kremlin's first foray into
· asymmetric warfare against Am_erica. Russian interference in 2016 represents the latest and most
  sophisticated example of Russia's effort to undermine the nation's democracy through targeted
  operations. As the January 6, 2017, Intelligence Community Assessment states, Moscow's
  provocations "demonstrated a significant escalation in directness, level of activity, and scope of
  effort." However, the activities only "represent the most recent expression of Moscow's
  longstanding desire to undermine the U.S.-led liberal democratic order." 42

        (U) Russia's intelligence services have been focused for decades on conducting foreign
influence campaigns, or "active measures," and disinformatiori. 43 ,44 The Russian intelligence
services "pioneered dezinformatsiya [disinformation] in the early twentieth century," and by the
mid-1960's, had significantly invested in disinformation and active measures. 45 According to

39   (U) Alessandro Bessi and Emilio Ferrara, "Social Bots Distort the 2016 US Presidential Election Online
 Discussion," First Monday, Volume 21, Number 11, 7 November 7, 2016, https://ssrn.com/abstract=2982233.
 40 (U) Samuel Woolley and Douglas·Guilbeault, "Computational Propaganda in the United States of America:

  Manufacturing Consensus Online," Oxford Internet Institute Computational Propaganda Research Project, May
  2017, http://comprop.oii.ox.ac. uk/wp-cqntent/uploads/sites/89/2017 /06/Comprop-USA.pdf.
 41 (U) John Kelly, Hearing before the Senate Select Committee on Intelligence, August 1, 2018, available at
· https://www.intelligence.senate.gov/hearings/open.
  42 (U) ODNI, "Background .to 'Assessing Russian Activities ancfintentions in Recent U.S. Elections': The Analytic

  Process and Cyber Incident Attribution," January 6, 2017, https://www,dni.gov/files/documents/I CA_2017_01. pdf.
  43 (U) "Active measures" is a Soviet-era term now called "measures of support" by the Russian government.
  44 (U) Disinformation is the intentional spread· of false information to deceive.
  45 (U) "Dezinformatsiya" is a Russian word, defined in the 1952 Great Soviet Encyclopedia as the "dissemination

  (in the press, on the radio, etc.) of false reports intended to mislead public opinion."

                                                         11


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 13 of 86



                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

  testimony Roy Godson and Thomas Rid provided to the Committee, over 10,000 individual
  disinformation operations were carried out during the Cold War involving approximately 15,000
· personnel at its peak. 46 ,47

        A. (U) Russian Active Measures ·

         (U) For decades, Soviet active measures pushed conspiratorial and disinformation
 narratives about the United States around the world. The KGB authored and published false
 stories and forged letters concerning the Kennedy assassination, including accounts suggesting
 CIA involvement in the killing. Martin Luther King, Jr. was the target of manufactured KGB
 narratives, as was Ronald Reagan. Russian intelligence officers planted anti-Reagan articles in
 Denmark, France, and India during his unsuccessful 1976 bid for the Republican presidential
 nomination. A declassified U.S. State.Department document from 1981 outlines a series of
 realized Russian active measures operations, including the spread of falsehoods concerning U.S.
 complicity in the 1979 seizure of the Grand Mosque of Mecca and responsibility for the 1981
 death of Panamanian General Omar Torrijos, as well as an elaborate deception involving
 multiple forgeries and false stories designed to undermine the Camp David peace process and to
 exacerbate tensions between the United States and Egypt. 48 Among the most widely known and
 successful active measures operations conducted during the Cold War centered on a conspiracy
 that the AIDS virus was manufactured by the United States at a military facility at Fort Detrick
 in Maryland. This fictional account of the virus' origin received considerable news coverage,
 both in the United States and in over forty non-Cold War aligned countries around the world. 49

         (U) In a 1998 CNN interview, retired KGB Major General Oleg Kalugin described
 active measures as "the heart and soul o[ Soviet intelligence":

              Not intelligence collection, but subversion; active measures to weaken the West,
              td drive wedges in the Western community alliances of all sorts, particularly
              NATO; to sow discord among allies, to weaken the. United States in the eyes of the
              people ofEurope, Asia, Africa, Latin America, and thus to prepare ground in case .
              the war really occurs. 50

         (U)' While this history of discrediting the United States with spurious rumor$ and
 disinformation is well-chronicled, Russia has continued the practice today.

 46   (U) Thomas Rid, Hearing before the Senate Select Committee on Intelligence, March 30, 2017, available at
 https://www.intelligence.senate~gov/hearings/open.
 47  (U) Roy Godson, Hearing before the Senate Select Committee on Intelligence, March 30, 2017, available at
 https://www.intelligence.senate.gov/hearings/open.
 48 (U) Department of State, "Soviet Active Measures: Forgery, Disinformation, Political Operations," Special

 Report No. 88, October 1981, https://www.cia.gov/library/readingroorn/docs/CIA-RDP84B00049ROOl30315003 l-
 O.pdf.
.~ 9 (U) Christopher M. Andrew and Vasili Mitrokhin, The Sword and the Shield: The Mitrokhin Archive & the Secret
 History of the KGB, Basic Booksi 1985, p. 244.
 50 (U) q1eg Kalugin, "Inside the KGB: An interview(ith retired KGB Maj. Gen. Oleg Kalugin," CNN, January

 J998.                      .                       j                      .         ~


                                                           12


                    COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY


          /
                                                  Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 14 of 86


                                                                          - --
                                                                          ..       '                 '
                                                                                                         ---- --·.
                                                                                                              ·,       ·-
                                                                                                                                                           --
                                                                                                                                                                     ~
                                                                                                                                                                          --
                                                                                                                                                                                      ,,,
                                                                                                                                                                                                      -

                                                                                                     COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

            (U) As Sergey Tretyakov, the former SVR (the foreign intelligence service of the
     Russian Federation, and a successor organization to the KGB) "rezident," or station chief for
     Russian intelligence in New York, wrote in 2008, "Nothing has changed .... Russia is doing
     everything it can today to embarrass the U.S." 51

                            B. (U) Russia's Military and Information Warfare

          (U) While active measures have long been a tool of the Russian intelligence services, a
  shift toward developing and honing the tools of information warfare represents a more recent
, devel'opment for the Russian conventional military and larger national security establishment.

             (U) The embrace of asymmetric information operations resulted from a number of
     factors, but chiefly from the Russian national security establishment's belief that these operations
     are effective. Pavel Zolotarev, a retired major general in the Russian Army, explained, "We had
     come to the conclusion ... that manipulation in the information sphere is a very effective tool." 52
     That conclusion was reinforced by the perception that these operations are extremely difficult to
     defend against, particularly with multinational military alliances like NATO, which is built to
     deter and if necessary defeat a traditional, conventional military threat. Information warfare, in
     addition, is an extremely low-cost alternative to conventional military conflict.

          (U) A lack of alternatives also motivates Russia's reliance on asymmetric tactics.
  Russia's national security establishment may have had no choice but to increase its asymmetric
  capabilities given its inability to c~mpete with the West on a more traditional, military hard
  power basis. Former National Intelligence Officer for Russia and Eurasia Eugene Rumer stated
  in 2017 testimony to the Committee that Russia's information warfare toolkit "performs the
 'function of the equalizer that in the eyes of the Kremlin is intended to make up for Russia's
  weakness vis-a-vis the West." 53

                                                                                                                                                                                                                                                                                                                                                                                                                . - - - .'
                                                      -
                                                      r
                                                              ..
                                                                                                              .    '
                                                                                                                       --       --
                                                                                                                                               .
                                                                                                                                                   - - .--                                                --
                                                                                                                                                                                                          -
                                                                                                                                                                                                          '
                                                                                                                                                                                                                                 ·-    '
                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                         . -
                                                                                                                                                                                                                                                                          .                 "'
                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                    . -
                                                                                                                                                                                                                                                                                                                                     .            •
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                        ~                 ,-   -      -- -
                                                                                                                                                                                                                                                                                                                                                                                                                   ~  -         •
                                                                                                                                                                                                                                                                                                                                                                                                                                     .                    ~                             .. - '•-         •, ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
     . ..        -          .         -                           ..                   '             ·: . •.: -·.                                                   -                                          --·                             .            "'   -- -           -                       -                            - .-                  '                         ..        - --  - -.       - -        . " ·_. :_                                              ~            .-
                 .              .     '        '.         '       -                    -                               -·                                                 -               ,               --                 --                                           .                     .- . -                  -,                   - .~          :                                 -       --    .            ·,· - -· .                                                ,..


            ,•              ' '           n
                                                          - -
                                                                                                 '
                                                                                                                   .. . .
                                                                                                                                                                                                      ''
                                                                                                                                                                                                                             .- -
                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                '       •
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                  -        -                                          - - -        -·            - '
                                                                                                                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '            '



                    .                 ..                                           -
                                                                                                         ,.
                                                                                                              .,        -                  .
                                                                                                                                           .
                                                                                                                                                   ~                --·       ,                           - .                -                          '        --           ·- .              -       -           -                             -·       -       --           ~           - - - - .                  - - -- -,
                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                      --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .       -
                            -                 .
                                                          .                                  -                          -                                                                         -                      -
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                   .. - .                                                                                   -
                                                                                                                                                                                                                                                                                                                             .                    -            -                               ·- ·-             - .            - --                                      .
                                      .                                                      .
             .                                                    -                -                     -                                                                                        -            -            -· . - -      .                                                      - - -                       .                         -                                   .- - -.           ·- - ' - -                 ~                                                   .                 -
 '                               .                                                           '                                                 '                                      .                                      :"                                                         '                                    '                                              .                                                 '    .                                      '                                   ,
     "              -                                     -                                  .                                                             -              - -                                           ~      -- .                                                 "                           -'                                                                        - - .           -                     .                                                                   - -
                        '                                                      -                                            '          <       -       •       ..                 •   •                                                        '   ..                •    '     '                                   •                '                         '                                      ~        •       ~    '           '             •                             •           •        ..   •           -




     51 (U) See Evan Osnos, David Remnick, and Joshua Yaffa, "Trump, Putin, and the new Cold War," New Yorker,

     March 6, 2017.
     52 (U) Ibid.
     53 (U) Eugene Rumer, Hearing before the Senate Select Committee on Intelligence, March 30, 2017, available at

     https ://www.intelligence.senate.gov/hearings/open.
 54              -.- - .        ...                           -       -                ...   ·-          •                             -                                      -               •• -                 •    <                  •            -                                                   -                                 -                    ·,               •••        >       -   ,                            .. ·,    -            ... '   ;            -        •                     :   -


         ~.--.                                - ...               ,- .. ·:                                                      .. '                   .            ' -                       .                        ~ •            ..,, :-~~ ! ......                            -- -::                      ,                            ~· ~-·            !:           .~.--.              ~          .            ~               -       '-~       ~   ..........-:,_
                                                                                                                                                                                                                                                                                     13


                                                                                                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                   Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 15 of 86


                                          -                  -' -               - - --                                  - -                                    - ---               .           - . -'
                                               ...                          '             '                                          -                '                                           ", -

                                                             COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                           -                   - . -'                                                                                              ·-                                                                                                                              -                    .        ... - -                               .                                                 . .                              .           - - ----                                  - .... - .. ......                                                          -
          • :··.                 -                   -

                                                               -                               -                            -.
                                                                                                                                         '

                                                                                                                                                          ---::                        -
                                                                                                                                                                                                                 --

                                                                                                                                                                                                                                            ----.                     :'-.                                      ~                ·_.
                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                       ---
                                                                                                                                                                                                                                                                                                                                                                                          -

                                                                                                                                                                                                                                                                                                                                                                                                      -_
                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                  --                  .       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~



                                                                                                                                                                                                                                                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -·...,         -                 ._..-,~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -- -----
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       --
                                 ..-                         ~,                                                        ----                               .                        ~           -            -                      .                                - --                                                "                  '                           .-.-                    '           -        -         ·-. -_             ..-.-..                  -~-                   _----.----                                     -- .                             -. -
                           -:                            •                          -              -               -        -                                              -                   -                                                       -·                                  +       •                         -   '             -        -    -         .-            •                     - _--                        ~         •           -.          -               - ·--         '         :                -               • -                  -       ~   - -         :· •




                   . -                ,-                      : .-.-
                                                               :                        ....                   .        '            -
                                                                                                                                     ~                    ..       -.                          -         .       '       .--                .
                                                                                                                                                                                                                                                    •
                           ,. - ' -                                                       .                                                                - . --                                                                  . --                                                    .                            . .. ' - - ·. . -- -. -                                                                                                   --=:· -·                            ,- - . -                                                                      . ,- .
          •        .            -- -                                    --'                                -                         -                -                    .
                                                                                                                                                                                                   ~



                                                                                                                                                                                                   -                               -                ....            -              - . - .--
                                                                                                                                                                                                                                                                                                                                                             ·.~



                                                                                                                                                                                                                                                                                                                                                            ---                                                     ..                        .                       -   -                     .           -         -- -                         . .... -
                       .                   '                                                               .                                                                                                                                                                                                                                                                                                                                                                        .                                  .                             .
                   -'                                -                  -- -- ---                                                                 -                ~                               - .·=- -                                                          -~            -· ·- .... -                                                              .----- .. , -                                                             ---               - ---,-··- --· -- -..... ·--.·---
                                                                       -                                                                      '                                                    '         .                                                                  -     . .                                                                                                                                                                                   . -
                   -- - --                                         - --                                                -                 -                -            .-                                .                                           - -                          .- - .
                                                                                                                                                                                                                                                                               - -.          . -- .                                                                                                                 . - - --                          ·-- .     - -- .   -- .- - --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       - --
                                                     0                                                                                                                                                                                                                                                                                                                                                                             •                                                                                   •                   •        -                                   •


                                                     -                                                                                                                                                                   .         -                                       -       --     . - --                                                                                                         -                    - -         -.        --                                -         -                                                               .       -.                  ,
                                                                                                           '                                                       ,·                                                                                                                                                                                                                                                                          . .                                                   ...          '•               '                            .,

                       :
                         - --- -
                              .
                                                                --               - .. -
                                                                                  -                                    ,_
                                                                                                                                     .-                                        .. -                .                           -                       -                   .. . -
                                                                                                                                                                                                                                                                            '   . '     "
                                                                                                                                                                                                                                                                                           - . -- -                                                                                                            -.        -              ' -· - - - - -                                              -    - -. - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -

                           -- -                                    -            - --                                             -                                     -                                        -- -                                                           - - -- -          -                                                                                                                            .         - .. --- -                                                   --- - . - -
                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                                                                                                   ~


                                                                                                                                                                                                           .                                                         .             .                                                                                                                                                   .
                       '              --                       :-.                        -                                 - . -:- . -: -                                                               --                                     --,                 -,
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                               .. - ,. -. - ~-' -                                                                  -                 -
                                                                                                                                                                                                                                                                                                                                                                                          ~

                                                                                                                                                                                                                                                                                                                                                                                               -               -,-                           .. --                            .                '..'                        ::                  ---~ -~                          -

                   ".            -                           - .
                                                                    r                    .                     '                                                               ,                        -                          - -: - - -- - -                                                                           -                         --          -                 . - --                              ·.                  .        ~                       -'                                 . -           - --:-~                      - --                . --
•    "•   ~   •"   '            :•    •         J                   ,.              '                  •           I                 •                             •           "                                     •     .-               ::.-                                               •       '   •        '                  •                           •        •       _-,   '•       • .:-     :r :




                           ,                         -              '       ,                                                •       •            •                    '                           -~     r~ -             -           ,1                  -        ••         •                           •                 •

                                                                        •       '                                                                              '                                                     .,-                    •                   •       .. _                   '                    >




          •                                          r- • • · - -                                                                                     -- -             - -                                -          . -                    -·--                    - --               •            .. --- -                      ··- - -                          ·- -
                                ,,~                                                 . . ..                                                                                             '                         .                              '              ,'   . .                    :                   ."                '' .'                              '           '




          •                -~                        --                 .                 '        - -·--                                                                                          ---- -- . -                                             ,-        -     .-                  ~-          ---              ~- ---~                    ..               --~.--                                  '        ..--·,              ,,. -                    --. -           .-·,,,...--                     '-~                      .                                -.



                           •    : '                                     -.               -                                               ..           •                        :           -       • '           " --                       -                   ~                  -       -                                         - •           '        • -- -          ---            •         -         -, - '        - •        ·-    •       '~           • • • --. -            - •       ·-·. -                 ~   -       '       <    •                       -




                   : ;~           ~-- ' -                ..                 - - .- -                                                                           .       - .                                                 : -.                            '             - -.                                                              . ..             -- . - -                      ~                -- -               .               --                  ~    - - _.,,_' -                                    -·. '::''-: ...                      '




          C. (U) Russia's Weaponization of Social Media

      (U) Portending what was to come in 2016, General Philip Breedlove assessed in his
September 2014 remarks to the NATO Wales Summit that, regarding Ukraine, "Russia is waging

55   (U) Ibid.
56   (U) Ibid.

                                                                                                                                                                                                                                                                                                                        14


                                                              COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 16 of 86



                          COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

 the most amazing information warfare blitzkrieg we have ever seen in the history of information
 warfare." 57 Social media platforms enabled Russia's Ukraine campaign, and aided materially in
 the realization of its military' s adoption of information warfare doctrine.      '-

           (U) Compared to more traditional methods for informatlon warfare used in the Cold
 War, Watts described social media as providing Russia a "cheap, efficient, and highly effective
 access to foreign audiences with plausible deniability of their influence." 58

         (U) Russia's aptitude for weaponizing internet-based social media platforms against the
 United States resulted from Moscow's experience conducting online disinformation campaigns
 against its own citizens for over a decade. Russia's online disinformation efforts arernoted in
 the early and mid-2000~, when the Kremlin sought to suppress opposition in the face of rapidly
 expanding internet-based communications. 59

         (U) Studying the technology used by its political opponents, the Kremlin hijacked the
 capabilities and weaponized their use against Russia's own people. Russia perfected the use of
 these tools and methods of information warfare over time, paving the way for its decision to
 similarly target the citizens of other countries. Russia has also continued its domestic
 deployment of these tools.

                --    -   ,·-:·--                    •                         •   -           •'     '    '       -.-    •     -           ,.,·       ,·   •'"   -   --·,        f   ,··,·       -       r   ·.~   ••   ~,,   --   '       -..-·


            - --           . -·                      -   -    -           --       -       .        ----       -         -·   --~--------                     -- -- --       ---       ---·   ~-      ~-·--              --    ---~----------

            •                     -   •                                                        •               •                    •   '          •                          •               ,       t                  -              -    •   ,   '




           ,,                r
       •


       D" (U) Russian Social Media Tactics
                                                     \
         (U) The Kremlin has honed and refined its social media disinformation tactics over the
 last decade. Lessons learned through information warfare campaigns directed both internally


 57 (U) See John Vandiver, "SACEUR: Allies must prepare for Russia 'hybrid war,"' Stars and Stripes, September 4,
 2014.
 58 (U) Clint Watts, Hearing before the Senate Select Committee on Intelligence, March 30, 2017, available at

 https://viww.intelligence.senate.gov/hearings/open.
 59 (U) Michael Connell and Sarah Vogler, "Russia's Approach to Cyber Warfare," CNA Analysis and Solutions,

 Occasional Paper Series, March 2017 .
. 60

 61 (U) Report On The Investigation Into Russian Interference In The 2016 Presidential Election, Special Counsel

 Robert S. Mueller, III, March 2019.

                                                                                                                         15

                     -,      ---                   ...   --           -------
                                          ".   :                  ~      . ',. . ·-    ~


                          COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 17 of 86
                                                                                                                   ~I




                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

 and at the populations of regional neighbors provided Moscow valuable insights into how
 information and social media could be most effectively used against the West.

         (U) Although the tactics employed by Russia vary from one campaign to the next, there
 are several consistent themes in the Russian disinformation playbook.

           (U) High Volume and Multiple Channels. Russian disinformation efforts tend to be
  wide-ranging in nature, in that they utilize any available vector for messaging, and'when they
  broadcast their messaging, they do so at an unremitting and constant tempo. Christopher Paul
  and Miriam Matthews from the RAND Corporation describe the Russian propaganda effort as a
, "firehose of falsehood," because of its "incredibly large volumes," its "high numbers of channels
  and messages," and a "rapid, continuous, and repetitive" pace of activity. Russia disseminates -
  the disinformation calculated to achieve its objectives across a wide variety of online vehicles:
  "text, video, audio, and still imagery propagated via the internet, social media, satellite television
  and traditional radio and television broadcasting." 62 One expert,Laura Rosenberger of the              1


  German Marshall Fund, told the Committee that "[t]he Russian government and its proxies have
  infiltrated and utilized nearly every social media and online information platform-including
  Instagram, Reddit, Y ouTube, Tumblr, 4chan, 9GAG, and Pinterest." 63

         (U) The desired effect behind the high volume and repetition of messaging is a flooding
 of the information zone that leaves the targetaudience overwhelmed. Academic research
_suggests that an individual is more likely to recall and internalize the initial information they are
 exposed to on a divisive topic._ As RAND researchers have stated, "First impressions are very
 resilient." 64 Because first imp~essions are so durable and resistant to replacement, being first to                   ,/

 introduce narrative-shaping content into ~he information ecosystem is rewarded in the_
 disinformation context. ·

        (U) Merging Overt and Covert Operations. The modem Russian disinformation
 playbook calls for illicitly obtaining information that has been hacked or stolen, and then
 weaponizing it by disseminating it into the public sphere. The most successful Russian
 operations blend covert hacking and dissemination operations, social media operations, and fake
 personas with more overt influence platforms like state-funded online media, including RT and
 Sputnik.

         (U) According to FBI:




 62 (U) Christopher Paul and Miriam Matthews, "The Russian 'Firehose of Falsehood,' Propaganda Model," RAND
 Corporation, 2016, https://www.rand.org/content/dam/rand/pubs/perspectives/PE l 00/PE 198/RAND_PE 198.pdf
 63 (U) Laura Rosenberger, Written Testimony, Hearing before the Senate Select Committee on Intelligence, August

 l, 2018, available at https://\vww.intelligence.senate.gov/hearings/open.
 64 (U) Christopher Paul and Miriam Matthews, "The Russian 'Firehose of Falsehood,' Propaganda Model," RAND

 Corporation, 2016, https://www.rand.org/content/dam/rand/pubs/perspectives/PE 100/PE 198/RAND_PE 198.pdf.

                                                       16


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
      Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 18 of 86


                  .           '       •.           - ,' - -                      .~-               •..        -, .. .!-·

                                  COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
             -.----- •-               ••,• .. ..,._. __ -                        •- - ·-'<.                           --. ••-..--- ••••• •-                   .-•I   -          •   -.••       •-       •-       .,-•       -   ••          r               ._.....     -              •   -,.--                  ;-           •           ,~




        '              .                        .                  . '       .                                    ~             .                            •   "         I
                                                                                                                                                                         '-,.       . ..                .-   .                                                                                                             '
                                                                                                                                                                                                                                                                                                                                   -'
                                                                                                                                                                                                                                                                                                                                   •       ' l




       • •,                       •        '           '       •                       '                                            -       -   '    -   c       ---,       •   •   --L,   •        •              .,-              r   •   •-         •-       •   •        •                   ,-




        --~  - -                           }                             .       ..                               -          . : - ' '._, . .'"           ~,,'    ' .   ' --  ." -  - . ' - ...                                                                                                                            ..          .
        :. - ' ~ ~.                                        '       ~-'           -                 ~                  ,,.     - . - .. ' . ', - .- - --         -            . . -- -__ .. : - '    -              '\                                                                                 '           .
          . :"                                 -                   --        .                            --                   -    - .. - -         . - . - -- - ;        - - - - ·.·- - . - -                                                                                                    -;     .,...        -
              '       .....                                                                •                                    '       -       .+                                              •                       •                                                   ' ..   ,         '

        - --· - .                                                                                             -             . -  -·-       .    -  ..          -   . . -       .      - - - -                                                                                                              ..
       -       ..                                                                                  .                                                                                                                                                                    ,
       "              -           -                '               -                           .         -,                     -           ,       --       . -         . - -. - -                          .              -   -               - -.        '       .        --·       ~--   -- ' -




        (U) Another notable example of Russia using social media platforms and news media to
advance disinformation objectives occurred in Germany in 2016. At the center of the operation
was a report that falsely accused Arab migrants of sexually assaulting a Russian-German girl.
The incident originates with Lisa, a 13-year-old girl from Berlin, who was reported missing by
her parents after failing to show up for school. Initially claiming to have been attacked by men
of Middle Eastern or North African appearance, Lisa eventually admitted to having fabricated
the entire story. Despite Lisa's admission to the police that her story was made up, her original
account of kidnapping and rape catapulted across social media. While German law enforcement
officials formally debunked the initial report, Russian state-controlled news media, including
Channel One and later RT, promoted the social media-inspired and ardently anti-migrant fervor
among the Russian-German populations, in particular on Y ouTube.

         (U) Far-right political parties, some of whom are supportecl by the Kremlin, reacted to .
these false stories by protesting in Berlin, protests which were covered by RT cameras. Sputnik
then claimed there y.ras a potential police cover-up, citing reporting of its own claim as its only
evidence. A few days later, as protests spread, Russian Foreign Minister Lavrov publicly
disputed that Lisa's 30-hour disappearance was voluntary. Germany, he said, was "covering up
reality in a politically correct manner for the sake of domestic politics." 66 The office of
Chancellor Merkel was forced to respond, and the episode added to the confusion and fear
surrounding the politically roiling migrant crisis in Germany.

        (U) Speed. Speed is critical to Russia's use of disinformation. Online, themes and
narratives. can be adapted and trained toward a target audience very quickly. This allows Russia

65(U) FBI, Written response to SSCI inquiry of January 3, 2019, March 1, 2019.
66(U) Jim Rutenberg, "RT, Sputnik and Russia's New Theory of War," The New York Times Magazine, September
13, 2017.

                                                                                                                                                                     17

                      ~-               .                                 - --                             ~           - .
                              .                '>,.,                     •                                I       •
                                                                                                                            .   .
                                      COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY .
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 19 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

 to formulate and execute information operations with a velocity that far outpaces the responsivity
 of a formal decision-making loop in NATO, the United States, or any other western democracy.
 For example, within hours of the downing of Malaysian Airlines Flight 17 over Ukrain(;\ Russian
 media had introduced a menu of conspiracy theories and false narratives to account for the
 plane's destruction, including an alleged assassination attempt against President Putin, a CIA
 plot, an onboard explosive, and the presence of a Ukrainian fighter jet in the area. 67 ,68 Dutch
 investigators with the Joint Investigation Team determined later the plane was shot down by a
 surface-to-air missile fired from a Russia-provided weapon system used in separatist-held
 territory in Ukraine.

         (Q) Use of Automated Accounts and Bots. The use of automated accounts on social
 media has allowed social media users to artificially amplify and increase the spread, or
 "virulence," of online content. Russia-backed operatives,exploited this automated accounts
 feature and worked to develop and refine their own bot capabilities for spreading disinformation
 faster and further across the social media landscape .. In January 2018, Twitter disclosed its
 security personnel assess that over 50,000 automated accounts linked to Russia were tweeting
 election-related content during the U.S. presidential campaign. 69

         (U) Russian actors are prolific users of automated accounts and bots. Phil Howard,
 citing the findi~gs of a study dpne by the Oxford Interneflnsfitute, concluded that Russian
 Twitter networks "are almost completely bounded by highly automated accounts, with a high
 degree of overall automation." His study assessed that "some 45 percent of Twitter activity in
 Russia is managed by highly automated accounts," and that Ukraine remains "the frontline of
 experimentation in computational propaganda with active campaigns of engagement" between
 Russian and Ukrainian botnets. 70 Early automation was fairly primitive and easier to detect and
 disrupt, but malicidus bot activity has continued to grow in sophistication..

           (U) Use of Paid Internet "Trolls'." The act of "trolling" online has been a feature of the
. internet eco-system since the development of onlille chat rooms, biogs, internet forums, and
  other early communications platfo:pns. An internet "troll" is a real person sitting behind a
  keyboard who posts inflammatory, aggressive, harassing, or misleading messages online in an
  attempt to provoke a response from other users of social media. 71 Kre~lin-backed    I
                                                                                          entities have
  sperit years professionalizing a cadre of paid trolls, investing in large-scale, industrialized "troll


 67(U) Joel Gunter and Olga Robinson, "Sergei Skripal and the Russian disinformation game," BBC News,
September 9, 2018.
68 (U) Margaret Harjmann, "Russi.a's 'Conspiracy Theory': MHl 7 Shot Down by Ukrainian Fighter Jet or Missile,"

New York Magazine,· July 22, 2014.                                    ,
69 (U) Twitter Public Policy Blog, "Update on Twitter's review of the 2016 US election," January 19, 2018.
70 (U) Samuel Woolley and Phil Howard, "Computational Propaganda Worldwide: Executive Summary,"

Computational Propaganda Research Project, Oxford Internet Institute, University of Oxford, November 2017,
http://comprop.oii.ox.ac. uk/wp-content/uploads/sites/89/2017 /06/Casestudies-ExecutiveSummary.pdf. .                  ,
71 (U) The concept of a ''troll" online is subjective and can encompass a range of differing motivations, tactics, and

objectives. For the purposes of this paper, the Committee is focused on professional ''trolls" who are paid to engage
in dialogue online and provide commentary and content on vari?us social ipedia and news channe.k

                                                          18


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                  Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 20 of 86



                          COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

          farms,'' in order to obscure Moscow's hand and advance the aims of Russia's information·
          operatiOns both domestically and abroad.
                                                                                i
                    (U) While Russials use of trolls has been more widely exposed in recent years, one of
           the first public exposures came through WikiLeaks in early 2012 and subsequent reporting by
         . The Guardian. According to data and documents provided to WikiLeaks by a group operating
           under the moniker "Anonymous,'' the Kremlin-backed youth group Nashi was paying a network
           ofbloggers and trolls to support President Putin and undermine his political opposition online.
           These Putin-supported commentators were paid to comment on articles, "'dislike" anti-Putin
           Y ouTube videos, and support smear campaigns against opposition leaders. 72

                  (U) In 2015, NATO's Strategic Communications Center of Excellence commissioned
          research on the use of trolling in hybrid warfare, publishing its conclusions in the spring of 2016.
          The study, which was largely focused on discussions surrounding the Ukraine-Russia confli9t,
          outlined a v'arie{y of influence techniques employed by trolls online, including the aggressive use
          of offensive slurs and attacks; utilization of irony and sarcasm; peddling conspiracy theories;
          employing profile pictures of young, attractive men and women; diverting discourse to other
          problems; posting misleading information on information sources like Wikipedia; emphasizing
          social divisions; and presenting indigestible amounts of data without sources or verification. 73

                 (U) In addition to the aggressive and persistent pushing of Kremlin-narrated themes and
          content, a principal objective of the Russian internet troll appears to be stifling the democratic                ~
          debate entirely.

                   (U) As journalist Adrian Chen of The New Yorker reported, the objectives for Russia's
          troll army are primarily "to overwhelm social media with a flood of fake content, seeding doubt
          and paranoia, and destroying the possibility of using the Internet as a democratic space." 74
'   (J
          Leonid Volkov, a Russian politician and supporter of opposition leader Alexei Navalny, told
          Chen, ''.The point [of Russian disinformation] is to create the atmosphere of hate, to make it so
          stinky that normal people won't want to touch it." He stressed, "Russia's information war might
          be thought of as the biggest trolling operation in history, and its target is nothing less than the
          utility of the Internet as a democratic space." 75 Exe~plifying the assertion, a 2015 analysis by
          the Finnish public broadcasting company concluded that many Finns elect to simply disengage·
          from online discussions due to trolling, as "they did not see the use of fighting with masses of
          aggressive comments or threatening messagd.;' 76                                  •




           72 (U) Miriam Elder; "Hacked emails allege Russian youth group Nashi paying bloggers," The Gua~dian, February

         - 7, 2012.                                                                                      .
           73 (U) Sanda Svetoka, et al., "Social Media as a Tool of Hybrid Warfare," NATO Strategic Communications Centre

           of Excellence, May 2016, https://www.stratcomcoe.org/social-media-tool-hybrid-warfare.
           74 (U) Adrian Chen, "The Real Paranoia-Inducing Purpose .of Russian Hacks." The New Yorker, July 27, 2016.
           75 (U) Ibid.
           76 (U) Sanda Svefoka, et al., "Social Media as a Tbol of Hybrid Warfare," NATO Strategic Communications Centre

           of Excellence,May 2016, https://www.stratcomcoe.org/social-niedia-tool-hybrid-warfare.

                                                                 19


                          COMMITTEE SENSITIVE-'-RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 21 of 86



                 COMMITTEE SENSITIVE,..- ~USSIA INVESTIGATION ONLY

        (U) Manipulating Real People and Even,s. Russian-backed trolls pushing
disinformation have also sought to connect with and potentially coopt individuals to take action
in the real world. From influencing unwitting Americans to retweet or spread propaganda, to
convincing s·omeone to host a real world protest, Russian disinformation agents employ online
methods to attract and exploit a wide range of real people.

        (U) In testifying to the Committee in 2017, Clint Watts outlined three different types of
potential real-world targets for Russian influence operators. 77 A class of"useful idiots" refers to
unwitting Americans who are exploited to further amplify Russian propaganda, unbeknownst to
them; "fellow travelers" are individuals ideologically sympathetic to Russia's anti-western
viewpoints who take action on their own accord; and "agent provocateurs" are individuals who
are actively manipulated to commit illegal or clandestine acts on behalf of the Russian
government. As Watts explains, "Some people are paid for. Some are coe~ced. Some are
influenced. Some agree. Some don't know what they're doing .... Where they fall on that \
spectrum may not matter ultimately." What matters most, he argues, is the message they are
carrying and whether its reach is growing. 78                            ·


         E. (U) Features of Russian Active Measures

        (U) Although information warfare can target an opposing government, its officials, or its
combat forces, Russian inform~tion warfare on social media is often aimed squarely at attacking
a society and its relationship to its own democratic institutions.. Modem Russian active
measures on social media exhibit several notable features.

         (U) Attacking the Media. Information warfare, at its core, is a struggle over ·
information and truth. A free and open press-a defining attribute of democratic society-is a
principal strategic target for Russian disinformation. As Soviet-born author Peter Pomerantsev:)
notes, "The Kremlin successfully erodes the integrity of investigative and political journalism,
producing a lack of faith in traditional media." He concludes, "The arm of this new propaganda
is not to convince or persuade, but to keep the viewer hooked and distracted, passive and
parano,id, rather than agitated to action." 79

        (U) Jakub Kalensky, a former official. with the European Union's rapid response team
created to counter Russian disinformation, similarly argues, "It's not the purpose to persuade
someone with one version of events. The goal for Russia is to achieve a state in which the

     )



77 (U) Clint Watts, Hearing before the Senate Armed Services Committee, April 27, 2017, available at
https://www.fj:Jri.org/wp-content/uploads/2017/04/W atts-Testimony-Senate-Arrried-Services-email-distro-Final.pdf.
78 (U) Denise Clifton, "A Murder Plot, a Twitter Mob and the Strange Unmasking of a Pro-Kremlin Troll," Mother

Jones, June 5, 2018.                                      '-'
79 (U) PeterPomerantsev and Michael Weiss, "The Menace of Unreality: How the Kremlin Weaponizes

Information, Culture and Money," Institut~ ofModern Russia, 2014,
https://imrussia.org/media/pdf/Research/Michael_Weiss_and_Peter_Pomerantsev_The_Menace_of_Unreality.pdf.

                                                        20


                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 22 of 86



                COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY

 average media consumer says, 'There are too many versions of events, and I'll never know the
 truth. "' 80

         (U) Fluid Ideology. Because the Kremlin's information warfare objectives are not
 necessarily focused on any particular, objective truth, Russian disinformation is unconstrained by
 support for any specific political viewpoint and continually shifts to serve its own self-interest.
 Provided the information space is rendered confused and clouded, Russia's information
 operatives are unencumbered and can support any and all perspectives.

        (U) An August 2018 report on information manipulation commissi<med by the French
 government notes that the Kremlin "can simultaneously support far right and far left movements,
 so long as they are in competition with one another." As examples, the report cites the downing
 of Malaysian Airlines Flight 17, the chemical attacks in the Syrian town of Douma, and the
 poisoning of Sergei and Yulia Skripal in Salisbury, England, as instances in which Kremlin-
 backed disinformation amplified far-fetched and mutually exclusive conspiracy theories on both
 sides of the political spectrum. 81 This key characteristic distinguishes modem day Russian
 operations from former Soviet Union-era active measures campaigns. Speaking to the resultant
 operational flexibility, Pomerantsev describes the transition: "Unlike in the Cold War, when
 Soviets largely supported leftist groups, a fluid approach to ideology now allows the Kremlin to
 simultaneously back far-left and far-right movements, greens, anti-globalists, and financial elites.
 The aim is to exacerbate divides and create an echo chamber of Kremlin support." 82

        (U) In sum, the modem-day Russian information warfare campaign combines the
 advantages of social media information delivery and the operational freedom of being .
 ideologically agnostic.                                               ·

          (U) Exploiting Existing Fissures. Successful Russian active measures' attempt to
  exploit societal divisions that already exist, rather than attempt to create new ruptures.
· Alexander Sharavin, the head of a military research institute and a member of the Academy of
  Military Sciences in Moscow, provides an illustrative example in relation to the Queen's popular
  appeal in the England: "If you go to Great Britain, for example, and tell them the Queen is bad,
  nothing will happen, there will be no revolution; because the necessary conditions are absent-
  there is no existing background for this operation." As Thomas Rid noted in his 2017 testimony
  to the Committee, "The tried and tested way of active measures is to use an adversary's existing
  weaknesses against himself, to drive wedges into pre-ex_isting cracks: the more polarized a


 80 (U) See Joby Warrick and Anton Troianovski, "Agents of doubt," Washington Post, December 10, 2018.
 81 (U) Jean-Baptiste Jeangene Vilmer, et al., "Information Manipulation: A Challenge for our Democracies," Policy
 Planning Staff(CAPS) of the Ministry for Europe and Foreign Affairs and the Institute for Strategic Research
 (IRSEM) of the Ministry for the Armed Forces, Paris, August 2018,
 https://www.diplomatie.gouv.fr/IMG/pdli'information_manipulation_rvb_ cle83 8736.pdf.
 82 (U) Peter Pomerantsev and Michael Weiss, "The Menace of Unreality: How the Kremlin Weaponizes

 Information, Culture and Money," Institute ofModern Russia, 2014,
 https://irnrussia.org/media/pd£'Research/MiChael_ WeisS_and_Peter_Pomerantsev_The_Menace_of_Unreality.pdf.
                                    \


                                                        21


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY


                                                                                                            \
            Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 23 of 86



                    COMMITTEE SENSITIVE :__RUSSIA INVESTIGATION ONLY·

     society, the more vulnerable it is." 83 Institutions and norms that define western liberal·
     democracies-open and competitive elections, free flow of information, vibrant press freedoms,
     freedom of speech, and diverse societies-are conducive to exploitation by anti-Western
     propagandists.                                                  ·

             (U) Indirect Objectives. As western governments grapple with addressing an iry.ternet
     operating environment that at present favors Russia, democratic institutions and constituencies
     must also weigh the potential indirect objectives of Russian active measures. As the August
     2018 French disinformation report points out, the desired objectives of disinformation on a
     population can be two-fold. The direct objective, discussed earlier in this Volume, uses
     information manipulation to push the target audience in a preferred direction. The indirect
     objective entices overreach by the targeted country's government-in essence, baiting
     governments to respond in a heavy-handed or improper fashion that is irreconcilable with the
     nation's principles and civil liberties. The indirect objective, is, according to the French report,
     "not so much to convince a population of this or that story as to lead governments to take
     measures that are contrary to their democratic, liberal values, which, in turn, will provoke a
     reaction. " 84

             (U) Similarly, even the fear of active measures being unleashed on a society risks
     societal damage, whether the foreign capability exists or not. Democratic governmedts and
     populations must balance the need for calling out and shining light on Russian activities with_
     remaining realistic and sober about Moscow's actual capabilities and their effectiveness.

             (U) The public needs to be made aware ofthe tactics being directed at them, but there
     also needs to be appreciation for the limitations of those tactics. As Massimo Calabresi reports
     in his 2017 Time article on Russia's social media war on America, :'the fear of Russian influence
     operations can be more damaging than the operations themselves. Eagerto appear more
     powerful than they are, the Russians would consider it a success if you questioned the truth of
     yow news sources, knowing that Moscow might be lurking in your Facebook or Twitter feed." 85 .

     V. (U) THE INTERNET RESEARCH AGENCY

             (U) The IRA is an entity headquartered in St. Petersburg, Russia, which since at least
     2013 has undertaken a variety of Russian active measures campaigns at the behest of the       ·
     Kremlin. The IRA has conducted virtual and physical influence operations in Russia, the United
     States, and dozens of other countri~s. The IRA conducted a multi-million dolli;ir, coordinated

                                                                    .                           .        .
     83 (U) Thomas Rid, Hearing before the Senate Select Committee. on Intelligence, March 30, 2017, available at
_;   https:1/www.intelligence.senate.gov/hearings/open.                                                           ·
     84 (U) Jean-Baptiste Jeangene Vilmer, et al., "Information Manipulation: A Challenge for our Democracies/' Policy

     Planning Staff (CAPS) of the Ministry for Europe and foreign Affairs and the Institute for Strategic Research
     (IRSEM) of the Ministry for the Armed Forces, Paris, August 2018,                               ·
     https://www.diplomatie.gouv.fr/IMG/pd£iinformation_manipulation_rvb_ cle83 8736.pdf.
     85 (U) Massimo Calabresi, "Inside Russia's Social Media War on America," Time, May 18, 2017.



                                                            22


                    COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                                    Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 24 of 86


                                                                                                              . - ·-   - - --:. , - - ---- ' - . - - - - ..
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                               --
                                                                                                                                                                                                                              ~.       "!"
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                            , -        • •                     •       '                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                 ~

                                                                                                                                                                                                                                                                                                                                                                                                                                      :       :,                            ' •       ''\.             ..                        •           ,       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '



                                                                                            COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

  effort to influence the 2016 U.S. election as part of a broader information campaign to harm the
· United States and fracture its society. 86                                             ·


                          A. (U) Y evgeniy Prigozhin and the Kremlin

         (U) The IRA is funded and directed by Yevgeniy ~rigozhin, a Russia oligarch who
 works to conduct intelligence operations, military activities; and influence operations globally on
 behalf of the Kremlin. The IRA is one of several companies Prigozhin owns. He has also been
 linked to the financing and direction o:l(the Wagner Group, a contract security organization that
 provides unofficial paramilitary support for Russian military operations .
                                                  . - -·- - -                                                                                       -                  -                        -~-.                          - --                    -                 --                                                                             ~               .                      ·-                            .    ~                     -                                           - .               --                  '           ....     .                     .                .- ...
                                                    .      -                                                      .            -                     --                        -                 .                                 .                                    -                     -                                -                                                                                                                                                  -                                                                               -                     .
                  '                             - .      .                                                                                                                                             .                                               .                                                                                                                           .'                                                                                                                            .. -
 ~                    ~             '                   -,                ·,       -.                .-           -- -                                  .- .                       . ..,        -...                 .-                          -·                     .                 -·               .           :       -                ~                          . --                                                                                     -                                  -.                                        --
 .       ·,       -                                                  - - - ..           ~                                                   ~       ~             . ·- --                            -               .-            - -                        -- . - -      ~                                          -                        .              -.                                                                                  -   --               --        -            .                 .                                                      -        -
 .                                                                                                                                                                                                                                                                                        -
   - -.                                                              -. - - -                                                                       - -                                             - -                                                   -                                                                                                                        -                       .                                      --                         . -                                     .                                                          - -- .
 - -
                                    -
                                            '
                                                .
                                                    ~




                                                        .             .   -- ..                                                                     - --··
                                                                                                                                                                            -··
                                                                                                                                                                                   -                   -                                 ··- ,...                       -
                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                     .    -            -
                                                                                                                                                                                                                                                                                                         -

                                                                                                                                                                                                                                                                                                                   -·                  ·-
                                                                                                                                                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                                                                                                                                                               - .-
                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                           - -.....-
                                                                                                                                                                                                                                                                                                                                                                                                                             .    .
                                                                                                                                                                                                                                                                                                                                                                                                                                 .-                ..,              -        -.                    -- '              - -- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .   -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - -- -- ·--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
 '                                                                                                                                                      '                                                                                                                                                      .
                                                                                                                                                                                                                                                          '.             .                                                                                                                                                                                                                                                                                                                                   '

     .                    -"                                         --~ -,. - -                              - .                      ,-                             -'           .                     -           -: .- ,,                                           -·-               _--                      -               -              .'                       -               -- . - - . - - - -                                                                         - : - - --                                         .                        -                             - ,- : l-



         (U) Prigozhin is a businessman and restauranteur who acquired the nickname "Putin's
 Chef,'' in part for the numerous catering contracts his company was awarded by the Russian
 government, including one for President Putin's 2012 inauguration. Prigozhin's companies have
 branched into areas including online propaganda, harassment of opposition leaders, and
 contracting a privatized military force to fight in Ukraine and Syria. Fontanka, a leading St.
 Petersburg news website, has also reported that Prigozhin's companies have secured oil revenues
 from Syrian oil fields in exchange for providing soldiers to protect those fields. 88
                                                             ~                 -        •                 ~                                                                                                                                                                                                                •       -                                                   -                  -<           -          -                                 ..                     -                         •                   • •


                                                . - -·- -
                                                                 •             '                 '                        ;T                                                                             •                                                               •                                                                                                                                                                                                                                               •                                                  •           '


         --                                                                        -~-                                                                  -                              -- .                                                                       -      - .                      - -                                  -                       .                       ,...                    .                                            .                                          .                 --                      --.                        .                   --
                                        ~                        '                 ,                                                                                                                                                                                                                                                                                   '                                                                                                                                                             '
                                                                                                                                   -                          -                                                                                                                                                                                                                                                                                                                                                                                                   .

              .        -. ...                       .                 --                    .-   .·.                                            -       -         -    -- '         -                        --                    .              -                         -             . --                     -                        '                              -               .                           .-        --                .                -'                     -            '.           -. .                                •,            ~




  86 (U) Indictment, United States v_ Internet Research Agency, et al_, Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,

 ,2018).
 87                             •           •                             ,.•-\!'                                                               --,-                           :,                   ·--                                      -                    ••        :·--.                 --                   -                        .-----.                                           -                    •                      -                     -·.-                                     -                                   -.-                            '               . . . - ...




 88 (U) Neil MacFarquhar, "Meet Yevgeny Prigozhin, the Russian Oligarch Indicted in U.S. Election Interference,"

 New York Times, February 16, 2018.
 89           •                                                            0                -             T   0                    -        0           •••   , 0             ·-        0   -                -   •        0   ----                            •              -                     -                   ••          •                               -                                  -                                   •            --       -                      -           -             •                   ~-                               • 0                       0        <




                      ---                           .. -             -'                                               -                                                                         -                -            .~                      . ·~                       .       ..       .                                -                                           -                                                          .                 .           '                      -                             .                   - .                                :       '   ..



                                                                                                                                                                                                                                                                                                  23

                                                                                                                                                                                                                                                                  • -            • ,.             :'.'                         "        •-              , , 1      ~                          r           - •• ,                      •-      ~.       - '          ,                                       ·,               • -                 ,            •


                                                                                                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                                Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 25 of 86


                                                                          • ---.!                      . - - :-                          -                   • ·.                   -~-                 . -~ -                     . ., .

                                                                                                COMMITTEE SENSITIVE -RUSSIA INVESTIGATION ONLY

       (U) Prigozhin was publicly exposed as the main financial supporter of the IRA as early
as 2014, 90 and his close relationship with Putin has been reported in numerous media sources,
with the two appearing together in public photographs." 91

        (U) Prigozhin and companies he controlled, along with nine other employees, were
indicted in the District of Columbia for a number of crirµinal violations, including acting as
unregistered foreign agents inside the United States. 92 Further, Prigozhin and his companies
have been targeted by the U.S. Department of Treasury with sanctions for "interfering with or
undermining election processes and institutions," with specific respect to the 2016 U.S.
presidential election. 93 Demonstrating that IRA operations were related to the broader scope of
the Kremlin's objectives, these sanctions were announced alongside additional designations
against the FSB and the Russian military intelligence organization, the GRU. Both entities were
also designated for their online efforts to target the U.S. Government
                                                            \
                                                                       and undermine the election.

       (U) Despite these public connections to the Russian government, President Putin denies
any knowledge of Prigozhin's trolling operation. The Committee finds this denial to be false.
                                                                                                                                                                                                                                                                                           --        .                --    - ·- -- . ' . .-                                                                                          ·--       -- -                    -              .. - -- - - -                                           -               --
                                                                                                                                                                                                                                                                                                                            '          -.                                                                             .                           .                   .            .  .          . - -~                                         ,,..
- -
                  .
                              -            ~-                -' --
                                                                          .         '.
                                                                                                    .....           - -                                                                                  --            -           -            .            ----- ..                     -·-                       - -- - --- -- - - - -
                                                                                                                                                                                                                                                                                                                                                                             _..                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                  - - --·                             --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     - --..-- --, --
                                                                                                                                                                                                                                                                                                                                                                  ,.               --           -                - - - - ·- -                                         --             - -·        --
                                                                                                                                                                                                                                                                                                                                                                              '                     ,       .                                                     '                                                               ,.
-                             .       . .'                                    --·                               -                                        ..         '       -                                              .                             ..                           ..                                    --                        .                                                     --                    --                  ··- . - .. -                         --             -               '            -        ·-
      I                                                  •                     •            •                           •                                                                   •                      '                        •                                                                                                                                •'                                                                                            ,                                                      •                        '

                                                                                                                             ,···,                              -···                                             -•                             -            .                •··            •• ·---·· - ---·-•r,.-                                                                                 ··<--·                                                                                        •.•-                                          -•-•
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                  ----~·---·---·


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                  -       -       '        -                      -                     •                           •                    -               -                                                                                                   -        •     - -       -         -           -       -       --           •        •           ~--      --.-                 -           -                                             -                        •       -   •••            -           -                             .t..         ,.   •        -

                              '                                                         '                                                                                                                                                                        ••                                                                                       ~   •                                 •                                           •                          <                    • •                               •                                  ,         •

 '        -                           •t                 ••                         '·-                             ":          l;       .-          -                              :           •            ''

                                      -                          '                          -                                                                               '                       '




                          B. (U) IRA Operations

                                                                                    •
                                                                                                      --                -       --               -       .                      •
                                                                                                                                                                                        -               .-                                               .       --. -- - ...                           -               -                                 ---           -         -         .   - -                                     -.                 - .- -                                             .,.         -                --   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                --    -   J:
                                                                                    -                                                                                                                                                                                                                                                                                                       •                                                                                                                 •                                      l                "

     .                        -                ...           '        . .                                               :                -                      -                                                                                                  .. -                             -               -            .                            - ..                                          --                                            - . -- -                                                    --                                   --

          -                                                           .... .
                                                                          ~                                 '               -                                                   .               . ·-              .        ~                        -~            . - -                                 .                                                 --                                                                      .             - . -~       . .           ~                                      -                        .        '      -          - '"



     .. ~-                             -~'                       _.·-:.             ~                           .                        . -                   .                                    -             -,-          .... - ·:·~ -.-                            ·- ,,       . --          ·-~·                --:·· .~. - '                     ----_ ..-~                    -~ ~-                         -       .. -                                ~, .-.---.-~-                   :, .-                                    '.        ---




90 (U) Max Seddon, "Documents Show How Russia's Troll Army Hit America," BuzzFeed, June 2, 2014.
91 (U) Neil MacFarquhar, "Yevgeny Prigozhin, Russian Oligarch Indicted by U.S., Is Known as Putin's Cook,"
New York Times, February 16, 2018.
92 (U) Indictment, United States v. Internet Research Agency, et al., Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,

2018).
93 (U) Department of Treasury, "Treasury Sanctions Russian Cyber Actors for Interference with the 2016 U.S.

Elections and Malicious Cyber-Attacks," March 15, 2018, https://home.treasury.gov/news/press-releases/sm0312.
94            •       -                    -         '                -                         -                       ••           •       -   •                      •                           ~        1             -   '                         •        ' ' '..         •                     •       •            '       '       • • _-,                    <;              '               ·-.       •           •         -         -       •   •                ' -                -                   -                ~

95        (U) Ibid.
96        (U) Ibid.

                                                                                                                                                                                                                                                                                                                    24


                                                                                                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 26 of 86


                                                                  --                            ....-                ""       -       --               -           .                       - ·- -· ·-
                                                                          .'          .,     - . ~   '                '

                                                                                          COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
     --·_                                                     -_--                                               ----,                                                          ,·                                                 .                    _.                       --                                                           -.                        -'':                  ..- --, .                                       -.       ,..   -·                  -                                               -.                          --                        -       .             -
      - '. - -                                                        .                         .                    .        '                                    .            --                  .. ' -                     -                 ·-              -.                                                                                     --              --       ~-            -- . - '   ~-                  -                        :-            -            - -                                          ~-                            -:          -         -~          .-
    - -    -                                                                      -                          -   -                                             - --                             -                -                 --       .. -             -                                                            .                             '       .- -                                          -

           -                                                                      -                  -                                                     ~                                                 .                                                               .               -"          -                                         - -                  - '..                                                     .       -        -     . - -.                             -                    -       --          - --- -                ---· -                         -. - .-.          -

                 --- -·                             -                             .                  -.                   -. --                                    .                                    _,       ____                        ..                                  ·~                              :                    -    -,.                          ----_...                          -      .                    -~-               --~                       ---               ~--.-                            -                 · ....        -~:·                           -
-                '.   -            -                          -               -            ,                         -                                             -               '        - -                  -                --                     -.                      - -·                            ,                         -                ..               -~                       .       - --            -·          -                  ..                                              -               ~-


             ~

'":.._ .. ' .. :
                           "           •


                                       .,..          -        .·          ',.
                                                                              '


                                                                                                -
                                                                                                         -


                                                                                                         '
                                                                                                                                  ~                                    • •         '                                 •                                       •       '           •                                                                                  -            •                            •                   '   '                                                ~       '     .,              •           l




                                                -    •• -                 -                          -           •        •           '            -       -   •                            -                            .. -                                            -                   -                   -                                          -                             -                               •+                                                 -                       -       -                       -                      ..       -




... -. -                                                              -·                                             -.-.·--                                                       .                                     . -- -                                                                                  -; .- -- . -                                                                         .- .                                               --.- -. -.----.-                                                                                                         ..
                                                                                      •          •                                                     •                                                                                •           •                                                    •                                                                                        l                                                •         •                                                                                                                /




                                                                                                                                                                                                                                                                                                                                                                             .~.-                                                                                                                                                    :-~.·-;<


 -- -                              - -                    '                           -                                       -                                        -       -                                                    .-             . -.                                      . .                                      -                     ~'                       .. :                     -   --                          -              :-~ ,-~                       -        .-                       -                   :;-       - -_          ~    -            -~-     - -. :·
. - '                              -.                                                                    --                                                :                    -                                        --                 ·- - ·-                          ....                    - -.- - -- - -·-                                                        -                        -           -               .--              -----~-·-------                                                                       .-·-- ---                       .        --.----~          -
                                                      m
                                                                                  .
                                                                                                                                              .                                                         .                                    - .                                     -.                                       '
                                                                                                                                                                                                                                                                                                                                      .-           ""
                                                                                                                                                                                                                                                                                                                                                                                 ,. .                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                           -                                         :                             .,.               ~   -                       .- -                -- --         - -- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           --
                                                                                          ...                            -                                     .                                             '                                                                                       -                                             '                                                                                          '                                            .             .                                                                                 .
                                                                                                         - -.                                                  :           -                - ·-                                        -        ....            -           -   '                   .       -·-                           -                    -                                                                                            -                    ···-                       ,-           -              '                 .-
     '           .,            .           .                  -                       --                                                               .                                     --                                                              ~           -                           .           -..                  -                     - --                                      - - -                           -- .--     . - - ..                                                                                                                -                 -- -
  -- .           - -·                                     - .                         -         -                                                          .                   - - ..               ~       .            ·-.                 . - - -                                 '               :                                    -                     - - --                                                 .                -- - , - - : -- .. - --                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '-. ',.               ~




         (U) According to the Special Counsel's Office, the IRA was funded as part of a larger
interfere_nce operation called "Project Lakhta," which was part of a global set of operations
undertaken both within Russia and abroad. The monthly budget for Project Lakhta "exceeded 73
million Russian rubles (over 1,250,000 U.S. dollars), including approximately one million rubles
in bonus payments." 103

                      C. (U) The Role of the IRA Troll

         (U) A 2015 article by Adrian Chen in The New York Times Magazine provides a detailed
open source account of the IRA's operations. According to that article, in 2015 the IRA had an
estimated 400 employees who worked 12-hour shifts, divided between numerous departments,
filling nearly 40 rooms. The trolls would create content on nearly every social media network-
including LiveJournal, VKontakte (a Russia-based social media platform modeled after
Facebook), Facebook, Twitter, and Instagram. Managers responsible for overseeing the trolls
would monitor the workplace by CCTV and were "obsessed with statistics" like page views,
97           -        -            -                                                                 .                   .                        .                                                          .                          . -                                      --                      .           -                .                 .                        '                                        -       - -                            -               ..-   .   '             .        .                                    -    -·                             -
                                                                                                                                                                                                                                                                                 .                                                                                                                        '                                                                                                                                  '                                         -
         ~             •                            -··           -       •       '                                                       •                                '           -        •                          .. -    ..        :                                           •       -           -       ••   -       ,                             '       -.                    -                           "               .-.-.              ~-          •                 ,-        ·-                  , .......       :         u       ~.    -       "'            •   •




98       (U) Ibid.
99       (U) Ibid.
100          -            '    ..              -.         -                           --                     .       '~                           ,.           ---··                       '•               ~~.                                                      -                       ~                   .                            -                                      --           .                                           . ............ ,.                                                                      ~~·:·:-~--~.----                                               _.,,-,


101          (U) Ibid.
102          (U) Ibid.
103          (U) Indictment, United States v. Internet Research Agency, et al., Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,
2018).

                                                                                                                                                                                                                                                                                                                          25


                                                                                            COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 27 of 86



                COMMITTEE SENSITIVE
                ~~              :
                                    - RUSSIA INVESTIGATION ONLY

posts, clicks, and traffic. One IRA employee, Ludmila Savchuk, described work shifts during
which she was required to meet a quota of five political posts, 10 nonpolitical posts, and 150 to
200 comments on other trolls' postings. 104

          (U) The first thing employees did upon arriving at their desks was to switch on an
          Internet proxy service, which hid their J.P. addr:esses from the places they posted;
          those digital addresses can sometimes be used to reveal the real identity of the
          poster. Savchuk would be given a list of the opinions she was responsible/or ·
       · promulgating that day. Workers received a constant stream of 'technical tasks'
        · -point-by-point exegeses of the themes they were to address, all pegged to the
          latest news. 105

       (U) Savchuk's description largely matches similar depictions outlined in a series of
leaked documents from an unidentified Rµssian hacker organization in June 2014. The leaked '
documents, purported to be attached to internal emails fr_om within the IRA, describe the
responsibilities of the IRA teams. As reported by BuzzFeed at the time:
                                                  I        .
          On an average working day, the Russians are to post on news articles 50 times.
         Each blogger is to maintain six Facebook accounts publishing at least three posts·
          a day and discussing the news in groups at least twice a day. By the end of the
         first month, they are expected to have won 500 subscribers and getat least five
         posts on each item a day. On Twitter, the bloggers are expectedto manage JO
          accounts with up to 2, 000 followers. and tweet 5 0 times a day. 106 .

        (U) As a member of the Special Projects depart,ment of the IRA, Savchuk was
responsible for creating and maintaining believable, fake personas online that, would eventually
seed pro-Kremlin narratives into their otherwise normal-looking online activities. One former
employee said: "We had to write 'ordinary posts,' about making cakes or music tracks we liked,
but then every now and then throw in a political post about how the Kiev government is fascist,
or that sort of thing." Instructions for those political posts would come to the bloggers every
morning as "technical tasks," which would have a "news line, some information about it, and a
'conclusion' that the commenters should reach." 107 As described by Chen, "The point was to
weave propaganda seamlessly into what appeared to be the nonpolitical musings of an everyday
person." 108

         (U) According to two former employees who spoke to The Guardian, trolls were paid
based on their capabilities and the expertise required to maintain their particular fake personas. ·
One employee who. signed a non-disclosure agreement was paid around 45,000 rubles a month
(roughly $700), while others could make up to 65,000 rubles (roughly $1,000) monthly if they

104 (U) Adrian Chen, "The Agency," The New York Times Magazine, June 2, 2015. ·
ios (U) Ibid.        "                                              -
106 (U) Max Seddon, "Documents Show How Russia's Troll Army Hit America," BuzzFeed, June 2, 2014.
107 (U) Shaun Walker, "Salutin' Putin: Inside a Russian troll House," The Guardian, April 2, 2015.
108 (U) Adrian Chen, "The Agency," The New York Times Magazine, June 2, 2015.
                                                                                                       /

                                                      26


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 28 of 86


                     -       -- .--
                               '
                                         --             -' - -- -             -
                                                                                      '"
                                                                                               -
                               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                                                                                                                                                                                                                                                                                                                         L
were able to join the most prestigious wing of the IRA, the English-language trolls. Penalties
were instituted for employees who failed to reach their quota or were caught copying previous
posts as opposed to creating new content. The trolls worked "round the clock to flood Russian
internet forums, social networks and the comments sections of western publications with remarks
praising the President, Vladimir Putin, and raging at the depravity and injustice of the west." 109

            (U) One former employee's description of his work at the IRA is notable:

        I arrived there, and I immediately felt like a character in the book '1984' by
        George Orwell-a place where you have to write that white is black and black is
        white. Your first feeling, when you ended up there, was that you were in some
        kind offactory that turned lying, telling untruths, into an industrial assembly line.
        The volumes were colossal-there were huge numbers ofpeople, 300 to 400, and
        they were all writing absolute untruths. It was like being in Orwell's world. 110

        (U) The Special Counsel's Office description of the IRA's activities is consistent with
much of the reporting derived from interviews of former employees. As an example, the IRA
indictment alleges in detail how IRA employees, referred to as "specialists," were tasked with
creating fake social media accounts that purported to be U.S. citizens engaged on social media:

        The specialists were divided into day-shift and night-shift hours and instructed to
        make posts in accordance with the appropriate US. time zone. The [IRA] also
        circulated lists of US. holidays so that specialists could develop and post
        appropriate account activity. Specialists were instructed to write about topics
        germane to the United States such as US. foreign policy and US. economic
        issues. Specialists were directed to create "political intensity through supporting
        radical groups, users dissatisfied with [the] social and economic situation and
        oppositional social movements. " 111

       (U) The indictment indicates that IRA management made efforts to monitor and track the
impact of its online efforts, through measurables such as comments, likes, reposts, changes in
audience size, and other metrics. 112
             •   •                  -   • - -           •   -             -       •        -            •    "                          •             •                   r       -       '       - • •           • •                                 •      • -f          -           -           •       •       -             •

                                                                                  .                                                                                   .                       '      .. .               '                         -                            .
-- -·   -    -                                      '       -··               "       . - .-           '·~           - - - -
                                                                                                                        .                   .
                                                                                                                                                          -               -       ..  "
                                                                                                                                                                                                    -- . -                   .        "
                                                                                                                                                                                                                                          '           ....      ....,.._                       -   - -· .
   •         '           -         ••    :      -                 •   •                    -                     •      -       •   -           '.-           u       •       •   -.·                 '   -       ...       _,.       •       -                                    •       -           •       '       ::   .-       •




109 (U) Shaun Walker, "Salutin' Putin: Inside a Russian troll House," The Guardian, April 2, 2015.
110 (U) Anton Troianovski, "A former Russian troll speaks: 'It was like being in Orwell's world,"' Washington Post,
February 17, 2018.
111 (U) Indictment, United States v. Internet Research Agency, et al., Case 1:18-cr-00032-DLF (D.D.C. Feb. 16,

2018).
112 (U) Ibid.




                                                                                                                                        27
                                               ---..--
                                              . : : ~ .- . .. -.-·. ,',----- ' . ----------.·-
                                                                                     .. .
                                                                                               -·  -
                                                                                                  ~ ~..                     '       ':,                           '                                           '                   \
                                                                                                                                                                                                                                                                                       --~--




                               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                              Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 29 of 86


                                                                                                                                         .                                                         .
                                                                       .· -
                                                                         .. .,.                          .- -. ·.                         ..                                 '.
                                                                                                                                                                                         ,..
                                                                                                                                                                                         ~.      -. - ~- ·.
                                                                                                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                                                               -
                                                                                           '
                                                                                                         .                                       .
                                                                                                                                                 '
                                                                                                                                                                 -                   -               - ..            -                                          --              --
                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                  -    -                                     - --
                                                                                                                                                                                                                                                                                                                                                                                                  ... , '
                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                              - - - --                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          - -                                      .            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -               .           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     --                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -


        •                           ~--•               '               :       •                    •                •                   •           ,•~             •.                                      •            •                 •       •       •               •                •                   -.-           •                   -         I•              -                -                                  "                :             -                                                     •       '                     •            -      •                :        •           ''                          •        "'                •:           .. .I'                   -                           •-                  -




        - ··-·                                .            .                                                        -_               - -                                     --              -       .                                    -~·-·                         '                    .-                  -- -.                                       -:;--               .                -:-         "•                 -            --~--~·                       .-.                                                            -        -·--~·                                       .-           ~       .-                  ;·· .... -                             .------                                           -                           --

'               ---             ··-       ~.       ---.-                       -·                       "                    -                           .                       -             .                         --~,                                       - . .                                                                  .                                             ..                   ·,..           -:------                                                 -                                   -            -~                       ---              ,.                                .        -.            ~ ~--:·.                                               ·,       --                   -                -. __ ,
        :              -'                     _-       "         .         -                                    .            ~               -                                       ..              -:-                                                            -            .                       ;                                         .                    --                    -               - -..---.- -                                      ...~~                                                                      -            ,.           --          ~           - -- - - .....-- - -                                                    '                   -                             - - ..                      ~.                  -




                                D. (U) Troll Narratives

        (U) The IR.A's trolls monitored societal divisions and were poised to pounce when new
events provoked societal discord. For example, a former IRA troll interviewed by the Guardian
in 2015 descriued his focus on race-related issues: "When there were black people rioting in the
U.S. we had to write that U.S. policy on the black community had failed, Obama's
administration couldn't cope with the problem, the situation is getting tenser. The negroes are
rising up." 115

                                                   <       • .-.       ~:              •                                         -           :       '       •               •    ••                 ~       -   •   .~       -                 ~       '       •           •    '                   •       •         •       •               •         -        '                      •                                   •            -   •                 ~~          '• •              •                   •               •        -                         • •                                  ' ..,.             ~                '        -        ••           ~       '       '        '            •       :-      -               rI          -




:                    .,-:_--::·                                        _-.-~                                    ... · . .                                                                                            :        __                                        -       -                    .                                                                                                                   "                                -,.-                    '                                                            -                                     -                                                                                               -           .. -                              .                   -_

        .- : ·: .. --                                  :~    ... -                                 - -                               ..                                                      -                                        --                            '                                                  '                                                                      '             .                                                           -                                    .                                                   '           --                  -.                         .            .             .         '                .-                                                   :::
                           ,.                                    -                         -                                                                                             -,---~----·                                                                                                     . .,                                                 -                                                      ----                                        -                                        ---                                                   -~-----                                                                  -·-                                                          ------
                                     _.                                                                                              .                                       -                                                                                          .                                                                  '                                         -                                               ·.                                                                                   .                                                                                                     .                                                                                                                                          "

            -
                     -                                      ·-
                                                                   •
                                                                                       -
                                                                                                    ~
                                                                                                                         .
                                                                                                                                             •
                                                                                                                                                 -
                                                                                                                                                                                         •
                                                                                                                                                                                                     -.-         - -
                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                            .                    -           -                                                                                       -                   - --                                                  --- -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -       •       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     - -                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -         -                          ..                                -,-·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '

                <• -                 •                                     <       -               • -                       -   -                                       -                                                -       -        ~                                             -                         •                                   ...    -                  -       ~              -       -                    -                -    -        -       -             -                   -           •            --               -               ••           •            -                   •••                 -                                                      --        -·              •                   ....----                -

                                                                                                                                                                                                                                                                                         j                                                                               '                                                                                                                            ~                                                                                                                                                                                                                                    '
    I           '                                                      I                                    '            ,                                           •                                       ,                                                                                                             •                                                                                                                   •                                      '                           ,                                         '               ,-                        '           '"'       d       •                       •                                    I             •                       ,       ~       ,




            (U) Leaked IRA documents from 2014 reveal a sophisticated approach to the various
    social media platforms aimed at ensuring trolls could evade online monitors. IRA employees
    were taught how to comment on each of the different websites so as to avoid being blocked or
    removed. As an example, one author outlined how to write for the fringe site WorldNetDaily:
    "Direct offense of Americans as a race are not published ('Your nation is a nation of complete
    idiots') ... nor are vulgar reactions to the political work of Barack Obama." 117




        113                    ·.                  - -· .. --. --                                                                                            . ---_ .. - -.. -----                                                                                                                               .. -.-··· -                                                                                                 ·-- - -."                          ·.-<~·                - -.                                        ·:·--~-                            --: - - - - - --:       ~                                           ~                                                   .,.~·                     ;                       -- .--


        114            (U) Ibid.
        115            (U) Shaun Walker, "Salutin' Putin: Inside a Russian troll House," The Guardian, April 2, 2015.
        116            1                  •                                                    •                                                 -                   ...                         '       -                •           -.                                             -           -           -_                    -                    -             -~--           •                  • -          '       -                        -    -                - -                                                       ..                        - • '            -                                      •       '       ' -                              -           -                                  • -        ;               '               ~   -



.               -.         '               ~.                          -       :-·.                      .                   . -                                 -                   .. ; - - .                                                '                    ':               .               -····-                    -       ~       ·: ~                                  ......         '         -              -                                  ,: -                  '                                   ~.                       -- - ' -                                  -            ~                     ·.: -.            -;                             - ...                    ~~- ~                        .;


        117            (U) Max Seddon, "Documents Show How Russia's Troll Army Hit America," BuzzFeed, June 2, 2014.

                                                                                                                                                                                                                                                                                                                                                                        28


                                                                                                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
         Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 30 of 86



                  COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

           (U) Developing and applying a familiarity with the American political space was also a
  critical function of the IRA trolling operation. According to a former employee intervie~ed by
  the news outlet Dozhd, IRA personnel were required to study and monitor tens of thousands of
  comments in order to better understand the language and trends of internet users in the United
  States. The ex-troll indicated that they were taught to avoid crude and offensive language that
  would be off-putting to the typical online reader. 118 According to the former employee, the IRA
  office dedicated to inflaming sentiments in the United States was prohibited from promoting
  anything about Russia or President Putin-primarily because, in the IR.A's assessment,
  Americans do not normally talk about Russia. "Our goal wasn't to tum the Americans toward
, Russia .... Our task was to set Americans against their own government: to provoke unrest and
  discontent, and to lower Obama's support ratings." 119 IRA employees were trained to
  understand and exploit the nuances of politically sensitive issues in America, including taxes,
  LGBT rights, and the Second Amendment. Once IRA employees better understood the politic~l
  fault lines and how Americans naturally argued online, their job was to incite them further and
  try to "rock the boat." 120

           (U) More recent open source reporting has provided fresh insight into the inner workings
  and goals of the IRA operation. Marat Mindiyarov, a former IRA troll,. outlined for the
 ·Washington Post in 2018 how important Facebook became to the IRA. Mindiyarov described
  how workers in the Facebook Department of the IRA were paid twice as much and included a
  younger, more pop culturally literate crowd. In order to graduate to the Facebook Department,
  these trolls had to take a test to prove their English language skills, their ability to comment on
                               1



  American political nuance, and to confirm they had the necessary opposition to the United
  States. 121      .


 ... VI. (U) IRA ACTIVITIES AGAINST THE UNITED STATES IN 2016

      A. (U) Origins of IRA Activity in the United States

         (U) The IR.A's foray into influence operations targeting the 2016 election began with a
  2014 intelligence-gathering mission to the United States undertaken by two female employees:
  Anna Bogacheva and Aleksandra Krylova.

        (U) Bogacheva worked for the IRA from the spring of 2014 to the fall of 2016. 122
  Krylova, who began her employment in St. Petersburg in the fall of 2013 at the latest, rose to

  118 (U) Meduza, "An ex-St. Petersburg 'troll' speaks out," October 15, 2017 (summarizing an interview with

  "Maxim" by Dozhd).                          ·                                       ·
  119 (U) Ibid.
  120 (U) Ibid.
  121 (U) Anton Troianovski, "A former Russian troll speaks: 'It was like being in Orw<fll's world,"' Washington Post,

  Febru<).ry 17, 2018.
  122 (U) Scott Shane and Mark Mazzetti, "The Plot to Subvert an Election - Unraveling the Russia Story So Far,"

  The New York Times, September 20, 2018: https://www.nytimes.com/interactive/2018/09/20/us/politics/russia-
  interference-election-trump-clinton.html?rref=collection%2Fsectioncollection%2Fpolitics.

                                                          29


                  COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                  Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 31 of 86



                                           COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY                                                                  /




    become the IRA's third-highest ranking employee by the spring of2014. Both secured visas to
    visit the United States in June 2014, and the two made stops in "Nevada, California, New
    Mexico, Colorado, Illinois; Michigan, Louisiana, Texas, and New York," according to the IRA
    indictment. 123

             " ' ... ',     . ·:  ' - .-   .. ~· : -.: ,, - Operating as a reconnaissance team for the IRA,
    the two were sent to collect intelligence to be used in the organization's information warfare
    against the United States. Prior to the trip, they had worked with their colleagues to plan
    itineraries and purchase equipment, including "cameras, SIM cards, and drop phones." They
    also worked on various "evacuation scenarios" and other security measures for their trip. 124
    Their visit likely helped the IRA refine tactics to be used on social media, but the trip represents
    only a small part of the wider operational effort to track and study Americans' online activities,
    understand U.S. political and social divisions, impersonate U.S. citizens online, and ultimately
    engage in information warfare against the United States. -. - . - - ·-- .. - -- -- - ...-- -··- -· ..- ' -                                                          •   ,
                                                                                                                                                                                          ~                         ~

                                                                                                                                                                                                                            '       >                    ,   '.       ,,.                 '           ,   .J




    •         ..,_        •           .,          •   -       1    r   ,',           ' •• - .....   •·:   ••           .:   •• •      •       ~-·.:·            •           :·      •• ••            ,·       •'        .·-                  --T~',•




            (U) According to the Special Counsel's Office, by April 2014, the IRA had formed a
    new department inside the larger organization that was focused solely on the U.S. population.
    Referred to as the "translator project," and alternately as'the "Translator Department," the
    American department of the operation would grow to over$0 employees by July 2016. 126 By the
    summer of 2016, at the height of the U.S. campaign season,' the "translator project" employees
    were posting more than 1,000 pieces of content per week, reaching between 20 and 30 million
    people in the month of September alone. 127 In addition, the IRA employees began contacting
    unwitting U.S. persons to better refine their tactics and targets. In one communication, an IRA
    operative posed as an American and spoke with a Texas-based grassroots organization, learning
    from the conversation that they should focus their activities on "purple states like Colorado,
    Virginia & Florida." 128




    123 (U) Indictment, United States v. Internet Research Agency, et al., Case 1:18-cr-00032-DLF (D.D.C. Feb. 16,

    2018).
    124 (U)' lb id.
    125               -       •       -                                      '   -                   -         -              -           '        -   •            :           -    •    -               -   -         v       ~        •     •\   --   -    --: •     --          --.   -   -   -   -        -~


          -          - ...        -           •           ~   --        ••       ~       :    .---·.               -    -     .--   ~--        ,           '(               •       ._-       •'>'        -        -.-.-            _,        .·,"·~----;                   _• ._    ·.-::--              -




    126 (U) Indictment, United States v. Internet Research Agency, et al., Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,

r   2018); Special Counsel Robert S. Mueller, III, Report On The Investigation Into Russian Interference Jn The 2016
    Presidential Election, March 2019, Volume I, p. 26.
    127 (U) See Hannah Levintova, "Russian Journalists Just Published a Bombshell Investigation About a Kremlin-

    Linked 'Troll Factory,'" Mother Jones, October 18, 2017. driginal report in Russian available at
    https://www.rbc.ru/magazine/2017/l l/59e0cl 7d9a79470e05a9e6cl.
    128 (U) Indictment, United States v. Internet Research Agency, et al., Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,

    2018).

                                                                                                                             30


                                           COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                     Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 32 of 86


                                                           :,    -                        .~        ~       -.                                                           -,-       -       ,-.--- - - .. -- ...                                                                            -                   ·.,_-:--                                                 --~·~·-·.-..·_-                                                            ..               ~-.'                                                   ----.-~---                                                    ,.-~-,~-:--·--~.--


                                                                                          COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                         .
                                                  .
                                                                --                                                   -          .                                        -
                                                                                                                                                                                           .           --                                                                  .                                                       ~

                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                               .        -                                                    -                        -                     -           --                                 -                   -           --                 -                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . .... - ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '" -                      ---             .
        -                            .            -             -                                               -               -· -
                                                                                                                                                          '
                                                                                                                                                                          -                                               -                       - ·--                    .                                       -                   -                    --                                   ..                              -            . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -           --                                              -             -- .                  - -·                . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                     ----                -            -                                                             -                                                      - -                                 -                                          . -              . - -· ·.·· -                                                                                                     -                                   .             -·           ~..                               -                                --          .              - --                           - '                                -                                  -         .              -~~

                                                                                                                                                                                                               '                                                                 ,                                                                                                   .                                                                                                                                                                                                                                                                                                                          ' ~
        .- -                             -                                        -                                             . ---                              ...                                     - -                                                             - -'-   .                                                                                                         "                                            '            ·:                                 -                    - --                            -                                 -           -           ~                  - -- -- - --- -                                                                                   --
                                                                                                                                                                                                                                                                                                                           '                                '                                                    '                                                                                                                                                                                                                                                      .                                                      .
                                                  .                          -                                                                           -                                                                                            -                                                                        .                                                                                             -                     -                                                                                                          - --                                                 --                    -                    - -·                                                  - -                      -
                 '                                                                                                                       .                                                         '                                                                                                       .                                                                                                                                                                                                                                                                 .                                                                            '                     -                .          '



                                                                                                                                                                                                               -                                                           -                                                       -                        .                                                .                        .                         '                     ~                   -·                       .                      .                          . -                                   .                 -            -..                   ~


                                                                                                                                                                                                                                                                                                                                                                                 ,                                                                                                                                                                                                                                             .
'           -        -   •                   •                                    -            -                                                                                       -       •               ·- -                                            ... -,                      '       •-                          ·--                 - J              -        - -                     -                       •                 -                                                           -                           •       -.. •                                 -           - -               •• -                  - • ~-~ -                              ;        - ~..              - ' -                  -- :, -



                .--                      -'. .                                                 .                    .- : '.                                        .. -                                    . - .- - . . - . - -                                                                                                                    ": -                                          ... -~- _, -- ;                                                                                  -                                - .-                  -~.             ' - -, -_ - -- .-                                                                              -:~,            ;-:··.i. _-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                      - ..                                                      -           -            -                                     .               -·                         '           - --                     ~.                                          --- ---                                                                   .-                                          - -                            ....                -·---- ·------ ... ---- -- -                                                                                                                         -,--~                                  ----                       --""'               .......
                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                    -     . .                                                                                                                                          ',                        '                                                            '   .
    :       -                        '       -                   '            ..                    -                                                                                                                 '                           -                        -                               .-                                                                    -                                   --                   '             '                         .        .. ·:' --       ~   -                                                                                                                                  -           -.                                     . .                       .       -~-

                                         .                                                                  -                                    - -                                       --                      -                              -                                                                                -                                                                                                          .-                                                          -·                                       -                         .                                                                        - -- --                                        - --                 '                - .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~

        .'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •'          .                                                                                  ,'                                                                    ''
            .,....       - -
                         ~
                                                                                  -                         -                                                                                          .           -                                           .                               - -
                                                                                                                                                                                                                                                                                                           '                                   .
                                                                                                                                                                                                                                                                                                                                                                                                             -        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               --                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..                     --                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -· -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .       -                   -
                                                                                                                                         .                                                             - -                                        -                                                        -                           -                        -            -                                       .                                  .                                                 .                  -               -                -                                                    .         '                                 -- -
                                                                                                                                                                                                                                                                                                                                                                                                                                          .'                                                                                  .                                                                                                                                         .   ~

        -                    -       - -- .                                  -                                  . - - -                                  -·-                       --                  -                                  - ...                 .                              -                   ·-          -                   -;-                       - -                             '                       -·-                -                 -                                '               --          ~                 -                                                   ., -_                -               --- - -·. --. -
                     .       .
                                 '
                                                      .
                                                                                                                    .
                                                                                                                    -
                                                                                                                                                     .
                                                                                                                                                                                               .
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                           --                      -                                                .                                                                                                                                         --·                              -.                             -.                          -                                      ...     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  - . - --                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '



    . . --                       -                                                             .-           -               -                                                  . -             .                          -                       --           .                                   -_                                                           :            -                                           -           -- .- -· .                                       -:- .                                                -                        ";



    ,,·~·.,·                                 •'.~~.··                                     '-,                       -,w;,.                                     - "•'                                       •,             ---                         ,- ' --                                                                  I•                                   ,·                       -                           •            "•                                  ·-.••                                    -~.                           •             _,.~•                                 ',;_-~                                           -                 ,···, •• ••




                         •               :            ::             -        -                         -                   -   ~                                                                                  -~                                                              •                       •                           "',                              •    -           i       '• ••                       ' -                                             '-;:     ~                        •           ~                                           l -       '               -           '         - ••• - ......                           ~           • --                     • '            •1 :




                         •
                                         -·:.                   ' - ..                         ,-           '               • • • •                                                        --~                                --                          ~.               < . . . . -.                                    ''                       -~-                      _-




                         •



                                         -
                                                                                           . -                       -.                                                                        .                                                               -                   .                               -                                    -                    -                           .                                -            - --                                   -                    - -                                   '"...,..      --        -                           ,..                                                         .              -                  - --
                         •                                                            '                                                          '                                         •                                          '                                                                ;
                                                                                                                                                                                                                                                                                                                                                                -..-
                                                                                                                                                                                                                                                                                                                                                                                 •                                                    •                                       >                                                            •         '                                                              "                    •            I                                  :   '        •    ••       -.~            •




                                             --                  -- .                                                           --                                                         -                       -                              --                           -               --                                                                       -                        -                                                 -                           -- -                             ~                          -- -                        -                  -                      -- ---
                                                                         -    •                '                                             '                 ·~                                  •                                                      <            '                   '                   •                                                "                    >           '"                                                                                       •           '                        •       - -                        ;'                     f                   ·, '



                                             .                               ·-                                 -                                                              --              .... --                                        -                    -       -                                                                                                                                                         . -                                              --                               ..
                         •                                                            •                                 ,                            •                                                                            '                                                                                                                 '                   >            :
                                                                                                                                                                                                                                                                                                                                                                                                 ~-

                                                                                                                                                                                                                                                                                                                                                                                                     -                                                      •                         '•'




    129                                                                                    •                                         •                         -                                           •                  ,           -                                    -       -                                                            •                                                    -       ,-              •                                                    • •                  -       -                           ••              •                          '.                           •    - ....       1                      '           -                    -                  •     ,                  -



                     -               .            .                                                                                                                                                    -              .       '                                                                            -                                   -                         .                                           '               .-                         .'                    .                   -. -                               .- - --- -· ·- .                                                          : .-.·                    ,.   -             '   - .                  . --

    130              (U) Ibid
    131

            ···.          -   -                                                                     ··-                                  ...                                                           ·.                 ----                                                     --~                                 ..                      : .· -                                            .                                        -·                        :.-        -~-                             .. -                    '-.-                            -.-.                              -.-.·                                                 -,·
    132              (U) Ibid

                                                                                                                                                                                                                                                                                                                                                   31

                                                                                                                                                                                                                                                      •   -        '           ~                   '               -   -                   ~   -        '                ,                           ..-                             _-.           '                •             •           -                        •               •                  •    ' '·--:                            _,                ~                -       •   ~-' ,1~                            -




                                                                                           COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY




                     ------                                          -                    ------~---------------------'----------
                Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 33 of 86



                        COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY

             (U) The IRA built a wide-ranging information operation designed to complement these
      other Russian influence activities directed toward interfering with and undermining U.S.
      democracy in 2016. The expanse and depth of this effort would only be understood in the
      aftermath of that campaign.

             B. (U) IRA Operations Explicitly Targeting the 2016 U.S. Election

             (U) At the direction of the Kremlin, the IRA sought to influence the 2016 U.S.
      presidential election by.harming Hillary Clinton's chances of success and supporting Donald.
      Trump. 133

               (U) The overwhelming majority of the content disseminated by the IRA did not express
     · clear support for one presidential candidate or another. Instead, and often within the context of
       the election or in reference to a candidate, most IRA content discreetly messaged. narratives of
       disunity, discontent, hopelessness, and contempt of others, all aimed at sowing societal division.
       Nevertheless, a significant body of IRA content dealt with the election, and specifically the
       Republican and Democrat candidates. The TAG study led by Renee DiResta concluded that for
       all data analyzed, which included data captured before and after the 2016 U.S. election, roughly
       6 percent of tweets, 18 percent of Instagram posts, and 7 percent of Facebook posts from IRA
       accounts mentioned Donald Trump or Hillary Clinton by name. On Facebook, that percentage
       translated to I, 777 posts that specifically mention Hillary Clinton (or a derivative moniker),
       which in turn generated over I. 7 million user interactions. or engagements. 134
                                                                           I               '


              (U) Numbers of posts are an imperfect and potentially misleading evidentiary base for
      drawing conclusions about motivations and objectives. The relatively low number of IRA ·
      Facebook and Twitter account posts that specifically mention either candidate is not dispositive
      of the IRA's intent to influence voters. In practice, the IRA's influence operatives dedicated the
      balance of their effort to establishing the credibility of their online personas, such as by posting .
      innocuous content designed to appealto like-minded users. This innocuous content allowed IRA
      influence operatives to build character details for their fake personas, such as a conservative
      Southerner or a liberal activist, until the opportune moment arrived when the account was used to
1.    deliver tailored "payload content" designed to influence the targeted user. By this concept of
      operations, the volume and content ofposts can obscure the actual objective behind the influence
      operation. "If you're running a propaganda outfit, most of what you publish is factual so that
                                                               (



      133   (U) ODNI, "Assessing Russi.an Activities and Intentions in Recent US Elections," Intelligenc:;e Community
      Ass~ssment (Declassified Version), January 6, 2017, https://www.dni.gov/files/documents/ICA_2017_0l.pdf.;
       Report On The Investigation Into Russian Interference In The 2016 Presidential Election, Special Counsel Robert S.
       Mueller, III, March 2019.           ·
     · 134 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, RobertMatney, Ryan Fox, Dr. Jonathan
       Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
       17, 2018, littps://www.newknowl~dge.corri/articles/the-disinformation-report/.

                                                                   32


                        COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
         Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 34 of 86


                                          ---
                                              -   •   ~       '
                                                                  -·-- ----
                                                                  :
                                                                                       ... -...
                                                                                           '   •    -
                                                                                                        -~-   --·~

                                                                                                                    •         ...
                                                                                                                                    -
                                                                                                                                            -
                                                                                                                                                        '·---
                                                                                                                                                          ~
                                                                                                                                                                                ---,-;;.
                                                                                                                                                                                         i    '
                                                                                                                                                                                                        ~----

                                                                                                                                                                                                             '




               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

you're taken seriously," Graphika CEO and TAG researcher John Kelly described to the
Commttee, "[T]hen you can slip in the wrong thing at exactly the right time." 135

         (U) The tactic of using select payload messages among a large volume of innocuous
content to attract and cultivate an online following is reflected in the posts made to the IRA's
"Army of Jesus" Facebook page. The page, which had attracted over 216,000 followers by the
time it was taken down by Facebook for violating the platform's terms of service, purported to
be devoted to Christian themes and Bible passages. The page's content was largely consistent
with this fa;ade. The following series of posts from the "Army of Jesus" page illustrates the use
of this tactic, with the majority of posts largely consistent with the page's theme, excepting the
November 1, 2016 post that represents the IRA's payload content:

    e    October 26, 2016: "There has never been a day when people did not need to walk with
         Jesus."

    •    October 29, 2016: "I've got Jesus in my soul. It's the only way I know .... Watching
         every move I make, guiding every step I take!"

    o    October 31, 2016: "Rise and shine-realize His blessing!"

    .,   October 31, 2016: "Jesus will always be by your side. Just reach out to Him and you'll
         see!"

    ~    November 1, 2016: "HILLARY APPROVES REMOVAL OF GOD FROM THE
         PLEDGE OF ALLEGIANCE."

    •    November 2, 2016: "Never hold on anything [sic] tighter than you holding unto God!"

        (U) This pattern of character development, followed by confidence building and
audience cultivation, punctuated by deployment of payload content is discemable throughout the
IRA' s content history.

          (U) The IRA's ideologically left-leaning and right-leaning social media accounts posted                                                                                                                )
  content that was political in nature and made reference to specific candidates for President.
  Hillary Clinton, however, was the only candidate for President whose IRA-posted content
  references were uniformly negative. Clinton's candidacy was targeted by both the IRA's left and
 right personas, and both ideological representations were focused on denigrating her. As Renee
 DiResta notes, the political content of the IRA, "was unified on both sides in negativity towards
. Secretary Clinton." 136 The IRA's left-leaning accounts focused their efforts on denigrating

135 (U) John Kelly, Hearing before the Senate Select Committee on Intelligence, August I, 2018, available at

https://www.intelligence.senate.gov/hearings/open.
136 (U) Renee DiResta, Written Statement, Hearing before the Senate Select Committee on Intelligence, August I,

2018, available at https://www.intelligence.st!nate.gov/hearings/open.

                                                                                   33

                                         <.               •           ~"   -   -   •           ·'             • •       • -             •       "   -    • '   •   ! .:.   ·~     ,_,   • •   •   • '   -   ••




               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 35 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

 Clinton and supporting the candidacy of either fellow Democrat candidate Bernie Sanders or
 Green Party candidate Jill Stein, at the expense of Hillary· Clinton. Posts from the IRA' s right-
 leaning accounts were unvaryingly opposed to Clinton's candidacy.
                                                                                                                      I
         (U) In contrast to the consistent denigration of Hillary Clinton, Donald Trump's                         !



 candidacy received mostly positive attention from the IRA' s influence operatives, though it is
 important to note that this assessment specifically applies to pre-election content. The
 Committee's analysis indicates that post-election IRA activity shifted to emphasize and provoke
 anti-Trump sentiment on the left. DiResta's team assesses that in relation to pre-election
 content: "The majority of the political content was anti-Hillary Clinton; there appeared to be a
 consistent preference for then-candidate Donald Trump, beginning in the early primaries ....
 There was no pro-Clinton content." 137

         (U) Evidence of an overarching pro-Trump and anti-Clinton bias leading up to Election
 Day 2016 is also fuund in information obtained by Special Counsel's Office. For instance, IRA
 employees were directed to focus on U.S. politics and to "use any opportunity to criticize Hillary
 and the rest (except Sanders and Trump-we support"them)." 138 Another IRA employee was
 criticized internally for having a '"low number of posts dedicated to criticizing Hillary Clinton'
 and was told 'it is imperative to intensify criticizing Hillary Clinton' in future posts." 139 Content
 and hashtags produced by IRA employees included "#Trump2016," "#TrumpTrain," "#MAGA,"
 "#IW orttProtec~Hillary," and "#Hillary4Prison." 140

          (U) One communication obtained by the Committee details an IRA employee's
  description of Election Day 2016, from the vantage of an information warfare operative: "On
  November 9, 2016, a sleepless night was ahead of us. And when around 8 a.m. the most
' important result of our work arrived, we uncorked a tiny bottle of champagne ... took one gulp
  each and looked into each other's eyes .... We uttered almost in unison: 'We. made America
  great. ml41

        (U) Further, the IRA's attempts to engage political activists by using false U.S. personas
 to "communicate with unwitting members, volunteers, and supporters of the Trump Campaign
 involved in local community outreach, as well as grassroots groups that supported then-candidate
 Trump."142



 137 (U) Renee DiResta, SSCI Transcript of the Closed Briefing on Social Media Manipulation in 2016 and Beyond,

 JuJy 26, 2018. ·
 138 (U) Indictment, United States v. Internet Research Agency, et al., Case 1:18-cr-00032-DLF (D.D.C. Feb. 16,

 2018).
 139 (U) Ibid.
 140 (U) Ibid.. I
  141


 142 (U) Indictment, United States v. Internet Research Agency, et al., Case 1:18-cr-00032-DLF (D.D.C. Feb. 16,

 2018).                   c




                                                        34


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 36 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

        (U) In addition to denigrating Hillary Clinton, voter suppression among left-leaning
audiences appears to have been another political goal of the IRA's influence operatives. Young
Mie Kim, a digital adyertisement research expert from the University of Wisconsin, has closely
analyzed the IRA's Facebook ad:vertisements. On the basis of Kim's analysis, three types of
voter suppression campaigns on Facebook and Instagram emerge, including: "a) turnout
sµppression/election boycott; b) third-candidate promotion; and c) candidate attack, all targeting
nonwhites or likely Clinton voters." 143 Kim found no evidence of a comparable voter
suppression effort that targeted U.S. voters on the ideological right.
       1
        (U) Renee DiResta found similar evidence:

        Voter suppression narratives were in [the data], both, on Twitter (some of the text-
        to-vote content) and within Facebook, where it was specifically targeting the
        Black audiences. So the groups that they made to reach out to Black people were
   \    specifically targeted with 'Don't Vote for Hillary Clinton,' 'Don't Vote At All,'
         'Why Would We Be Voting, ' 'Our Votes Don't Matter, ' [and] 'A Vote for Jill
        Stein is Not a Wasted Vote. ' 144                                       ·


       (U) TAG researcher Phil Howard's findings support DiResta's assessment. Howard
found that while both the ideologieal right and left in America were targeted:

        The main difference is that where Conservative' and right-wing voters were
        actively encouraged to get behind Trump's campaign, other voters were
        encouraged to boycott the election, vote for someone other than Clinton, and
        become cynical of the pplitical process in general. 145

        (U) Underscoring the insidiousness of the IRA's information warfare campaign,
influence operations were conducted in cognizance of the U,S. political schedule and political
events. Modifying their tactics and strategy to reflect real-life occurrences, the IRA's operatives
would increase their activity around events relevant to the campaign schedule. This included
pre-election events, like "candidate debates, [the] Republican convention, [and] Trump crossing
the delegate threshold." 146 For example, "significant bursts of IRA activity" coincided with the
third Democratic primary debate in January 2016, the sixth Republican primary debate in
January 2016, the presidential debates between Clinton and Trump in the fall of 2016, and on
                                          '·



143 (U) Young Mie Kim, "Uncover: Strategies and Tactics of Russian Interference in US Elections," Proj~ct DATA,

University of Wisconsin, Madison, September 4, 2018, https://journalism. wisc.edu/wp-          .
content/blogs.dir/41/files/2018/09/Uncover.Kim_.v.5.0905181.pdf.             .
144 (U) Renee DiResta, SSCI Transcript of the Closed Briefing on Social Media Manipulation in 2016 and Beyond,

July 26, 2018.                                                                                            \.
145 (U) Phil Howard, SSCI Transcript of the Closed Briefing on Social Media Manipulation in 2016 and Beyond,·

July 26, 2018.
146 (U) Renee DiResta, SSCI Transcript of the Closed Briefing on Social Media Manipulation in 2016 and Beyond,

July 26, 2018.

                                                      35


               COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY
         Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 37 of 86



                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

 Election Day 2016. 147 More broadly, the volume of posts originating from IRA accounts on
 Facebook and Instagram increased over the period between the national political conventions in
 July 2016 and Election Day. 148

         (U) The IRA's information warfare campaign also,responded to r,eal-world political
 events. For example, the IRA promoted multiple stories and narratives calling into question the
 state of Hillary Clinton's health after she fell ill at a September 11 memorial service in New
 York City in September 2016. IRA influence operatives posted phrased content on Twitter using
 hashtags that made the content easily discoverable to other Twitter users searching for content
 related to Clinton's health, including #HillarySickAtGroundZero, #ClintonCpllapse,
 #ZombieHillary, and #SickHillary. According to researchers at Clemson University, IRA
 accounts tweeted these hashtags hundreds of times. As one of those researchers~ Darren Linvill,
 points out:

          You can see the peak times they tweet. You can see that they shift from hour to
          hour. One hour, they 'fl tweet their left-wing accounts, and the next hour they 'fl
          tweet their right-wing accounts.-. . . You can see very clearly that it is one
          organization, and it has applied human capital as is needed, depending on what's
          happening politically, what current events are. 149
                                                           !'



                              A particular spike in IRA activity on October 6, 2016, stands out as
 an anomaly deserving further scrutiny. As reported by the Washington Post and noted by the
 Clemson research team, IRA influence operatives posted, at a pace of about a dozen tweets per
 minute, nearly 18,000 messages from their Twitter accounts on October 6, 2016. This spike in
 activity came a day prior to WikiLeaks's publication of emails stolen by the Russian GRU from
 the account of Hillary Clinton's campaign chairman, John Podesta. According to the
 researchers, on October 6 and 7, IRA Twitter accounts-particularly those accounts emulating
 ideologically left-leaning personas-significantly increased the volume of their content posting,
 with 93 of the "Left Troll" accounts posting content that. could have directly reached other
 Twitter accounts 20 million times on those two days. 150 While nd clear. connection between the
 spike in IRA Twitter activity and WikiLeaks' release of the emails has been established, the
 Clemson researchers speculate that the timing was not coincidental: "We think that they [the ·
 IRA] were trying to activate and energize the left wing of the Democratic Party, the Bernie wing
 basically, before the WikiLeaks release that implicated Hillary in stealing the Democratic
 primary." 151 • • • • • • • • • • • • • • • • • • • • • • • • • • • •

  147 (U) Phil H~ward, Bharath Ganesh, Dimitra Liotsiou; John Kelly, and Camille Francois, "The IRA, Social Media

  and Political Polarization in the United States, 2012-2018," Computational Propaganda Research Project, Oxford
· Internet Institute, December 2018, https://int.nyt.com/data/documenthelper/534-oxford-russia-intemet-research-
  agency/c6588b4a7b940c5 51c38/optimized/full.pd£
  148 (U) Ibid.                                                                     _              ,
  149 (U) Jim Galloway, "Clemson researchers crack open a Russian troll factory," Associated Press, August 7, 2018.
  150 (U) Craig Timberg and Shane Harris, "Jlussian operatives blasted 18,000 tweets ahead of a huge news day'

  during the 2016 presidential campaign. Did they know what was coming?" Washington Post, July 20, 2018.
  i_s1 (U) Ibid.                                                                               J




                                                         36


                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 38 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY


                                                                                         •
        (U) As detailed by the Special Counsel's Office, IRA operations to support Trtimp also
involved activities inside the United' States. For example, IRA operatives were able to organize
and .execute a series of coordinated political rallies titled, "Florida Goes Trump," using the
Facebook group "Being Patriotic," the Twitter account @March_for_Trurnp, and other
fabricated social media personas. Masquerading as Americans, IRA operatives communicated
with Trump Campaign staff, pu~chased advertisements promoting these rallies on Facebook and ·
Instagrarn, contacted grassroots supporters of then-candidate Trump, solicited U.S. dtizens to
participate in these events, and even paid select participants to portray Hillary Clinton
imprisoned in a cage that had been constructed on a flatbed truck for this purpose. 153

    C. (U) Other IRA Operations Targeting U.S. Politicians and Society
                                                      )
        (U) The IRA targeted not only Hillary Clinton, but also Republican candidates during
the presidential primaries. For example, Senators Ted Cruz and Marco Rubio were targeted and
denigrated, as was Jeb Bush. 154 Even after the 2016 election, Mitt Romney-historically critical
of Russia and who memorably characterized the country as the United States' "number one
geopolitical foe" during a 2012 presidential debate-was targeted by IRA influence operatives
while being considered for Secretary of State in the Trump administration. Content posted from
IRA socfal media pages and accounts referred to Romney as a "two headed snake" and a
"globalist puppet," and IRA operatives posted the hashtag "#NeverRornney," in an effort to
undermine his potential nomination. 155 On November 28, 2016, over 216,000 followers of the
IRA's "Being Patriotic" Facebook page received tlie following post in their News Feed:
"Romney was one of the first men who started the NeverTrump movement. It will be a terrible
mistake if Trump sets him as the next secretary of state."

        (U) In addition, the IRA "had a strategic goal to sow discord in the U.S. political
system," which included-.but was not limited to-targeting the 2016 U.S. presidential
election. 156 John Kelly fotifld that "[i]t's a far more sophisticated an attack than just caring about
an election. And it's not just one election they care about. They care about the electoral
system." 157 Darren Linvill echoed this point, concluding "[I]n general, there's been too much


115534
152····························
   (U) Indictment, United States v. Internet Research Agency, et al., Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,
2018).        .
   (U) Ibid; Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr.


 11556
Jonathan Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge,
December 17, 2018: https://www.newknowledge.com/articles/the-disinformation-report/.
   (U) Rob Barry and Shelby Holliday, "Russian Trolls Tried to Torpedo Mitt Romney's Shot at Secretary of
State," Wall Street Journal, March 8, 2018.


 157
   (U) Indictment, Uryited States v. Internet Research Agency, et al., Case 1:18-cr-00032-DLF (D.D.C. Feb. 16,
2018).                 '                      ~
   (U) John Kelly, SSCI Transcript of the Closed Briefing on Social Media Manipulation in 2016 and Beyond, July
26, 20L8.

                                                      37


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 39 of 86


                                                                                                                                                                                                             .·-         •        '           ; •       •       '                 • -•        ' -        '     •   •    ,~ . .     -       -       --,          • ..,.-:..        '       ',,.           • •               •               • '     •        '. •    -           e       ...,           ,--       •




                                                                  COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

focus on Russian interference in the election. It's much more than that. It's interference in our
society, in our culture, in our political conversation." 158

                                        ,--                                               - -                          .-                                           '               ..-                              :       .-                     ,-                    -               ·-                  ~.--·-----                                                      -                  ·---                                              -                         -                     .- --




 --
 '
                             - -              ~                   --                                   -                    .                                   . -
                                                                                                                                                                                .                            -           .
                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                              -                                        -- -                                         .                            .                                                     -        -                                                -
                                              '               -                                                                                                                                          .                                                                                                                                                                                                                                                                                               ,_

         ,.     ~   •                   -'.   "•      '               '                                    •       -        ~           •                   '           -                       •                    '       :            :                 -         •           •   •                                        • r             •            -           •             •                        •




                                                      -   .                   -           .                        .                                            .-                      .                --                                    --                     -                                                . -                                                                                ·-                           -               --               -       -                  . -           '              -
                                                                                                                                                                                                                                                                       .                                                                                                                                                                       -                                                    .                                      .




         '    • >       .--        -                          •                       -   -       ,-           •                -           -                           -                                •                                                                                -     -                          -   •                        -                     -.                                       •           •                            '       ••              -                            -              ·--




 .,.._
  . .
 - -
 -.

     '
               --




               ',
                    ~




                        •'
                              -




                              '
                                  - ' ' - --
                                     . .

                                  - ' -

                                      -
                                           - . ..


                                              -
                                                  . - -.
                                    -- . - ' --- .-- _,....... .


                                                  ~
                                                     .
                                                      . ..
                                                          •
                                                            --
                                                                  ~       •   ' - '           ,        -~
                                                                                                                       -
                                                                                                                       ,.
                                                                                                                       -


                                                                                                                       c!
                                                                                                                            "\
                                                                                                                                    '
                                                                                                                                        .
                                                                                                                                                -


                                                                                                                                                    ,
                                                                                                                                                        -
                                                                                                                                                        -




                                                                                                                                                        •
                                                                                                                                                                - -

                                                                                                                                                                -
                                                                                                                                                                    -
                                                                                                                                                                            .




                                                                                                                                                                                •
                                                                                                                                                                                    -




                                                                                                                                                                                        •
                                                                                                                                                                                            -
                                                                                                                                                                                                    ,.
                                                                                                                                                                                                                 . .




                                                                                                                                                                                                                 .
                                                                                                                                                                                                                     1
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                             -



                                                                                                                                                                                                                             "f<
                                                                                                                                                                                                                                      .. -




                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                              -

                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                      .-


                                                                                                                                                                                                                                                                    - -
                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                      -

                                                                                                                                                                                                                                                                                          --
                                                                                                                                                                                                                                                                                                    •-
                                                                                                                                                                                                                                                                                                             . -·
                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                   .



                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                               -- -

                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                   . --
                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                          -


                                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                                                 -



                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                               -.


                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -




                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -         .       -   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -- .


        (U) No single group of Americans was targeted by IRA information operatives more
 than African-Americans. By far, race and related issues were the preferred target of the .
 information warfare campaign designed to divide the country in 2016. Evidence of the IRA's
 overwhelming operational emphasis on race is evident in the IRA's Facebook advertisement
 content (over 66 percent contained a term related to race ) and targeting (locational targeting was
 principally aimed at "African-Americans in key metropolitan areas with well-established black
 communities and flashpoints in the Black Lives Matter movement"), as well as its Facebook
·pages (one of the IRA's top-performing pages, "Blacktivist," generated 11.2 million
 engagements with Facebook users), its Instagram content (five of the top 10 Instagram accounts
 were focused on African-American issues and audiences), its Twitter content (heavily focused on
 hot-button issues with racial undertones such as the NFL kneeling protests), and its YouTube

 158   (U) Jim Galloway, "Clemson researchers crack open a Russian troll factory," Associated Press, August 7, 2018.
 159         -. . - -   - -   . - -      - -     -- -          -                              .       -- . - . -· -
     . -
                         -
                            .          -
                                         ~



                                                - .   ~    ---    - -
                                                                                    ·, '            '
                                                                                                - - - -.                                                    -                                       •                                                                                                         •                        -                                                                   •                               >                                        •          '                          -




 160           (U)                     lb id.
 161           (U)                     Ibid.
 162           (U)                     Ibid.
 163           (U)                     Ibid.

                                                                                                                                                                                                                                                                           38

                                                                                        . -··-·- .  --  ·-.                                                                                                              --                         .
                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                          -~~




                                                                  COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 40 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

activity (96 percent of the IRA's YouTube content was targeted at racial issues and police
brutality).

        (U) The IRA's exploitation ofracial tensions in.an attempt to sow societal discord in the
United States is not a new tactic for Russian influence operations. Rather, it is the latest
incarnation of a long-standing Russian focus. Historically, the KGB 's active measures program
also made race a central feature of its operational targeting. As KGB archivist Vasili Mitrokhin
noted: "The attempt to stir up racial tensions in the United States remained part of Service A's
stock-in-trade for the remainder of the Cold War." For example, before the Los Angeles
Olympics in 1984, KGB officers mailed falsified communications from the Ku Klux Klan to the
Olympic committees of African and Asian countries. KGB officers also forged letters that were
"sent to sixty black organizations giving fictitious details of atrocities committed by the [Jewish
Defense] League against blacks." 164

        (U) As the TAG study l~d by Renee DiResta concluded:

        The most prolific IRA efforts on Facebook and Jnstagram specifically targeted
        Black American· communities and appear to have been focused on developing
        Black audiences and recruiting Black Americans as assets. .. '. While other
        distinct ethnic and religious groups were the focus of one or two Face book Pages
        or lnstagram accounts, the Black community was targeted extensively with
        dozens; this is why we have elected to assess the messaging directed at Black
        Americans as a distinct and significant operation. 165

        (U) In March 2018, the Wall Str~et Journal was among the first to report on a series of
elaborate efforts by IRA operatives to target, coopt, and incite African-Americans to participate
in real world activities the IRA promoted online. African-Americans targeted on social media
were asked to deepen their engagement with IRA operatives-from signing petitions to teaching
self-defense training courses. In one instance cited by the Wall Street Journal, operatives used
the IRA Facebook page, "Black4Black," to solicit from African-American-led businesses in
Cleveland, Ohio personal information in exchange for free promotions on social media. 166 IRA
operatives also spearheaded and funded a self-defense program that entailed African-American
trainers being paid to teach courses in their communities. As part of this operation, an African-
American activist was paid roughly $700 to teachI 12 self-defense classes in a local park under
the auspices of the IRA-administered "BlackFist" Facebook page. 167                     ·




                                    '
164 (U) Christopher M. Andrew and Vasili Mitrokhin, The Sword and the Shield: The Mitrokhin Archive & the
Secret History ofthe KGB, Basic Books, 1985, p. 244.
165 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonathan

Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Ag~ncy," New Knowledge, December
17, 2018, https://www.newknowledge.com/articles/the-disinformation-report/.
166 (U) Shelby Holliday and Rob Barry, "Russian Influence Campaign Extracted Americans' Personal Data," Wall

Street Journal, March 7, 2018.
167 (U) Ibid



                                                     39


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 41 of 86



                COMMITTEE. SENSITIVE - RUSSIA INVES.TIGATION ONLY

         (U) Although the specific objectives behind the IRA's efforts to animate American
 social media users to organize around political and cultural identification is not entirely evident
 from the available data, the general intent to foment and promote divisiveness and discord
 amongst the American populace is strongly evidenced, as are the desire and capability of the IRA
 to effectively coopt unwitting Americans.

     D. (U) IRA Use of Paid Advertisements

         (U) Paid advertisements were not key to the IRA's activity, and moreover, are not alone
 an 'accurate measure of the IRA's operational scope, scale, or objectives, despite this aspect of
 social-media being a focus of early press reporting and public awareness. According to
 Facebook, the IRA spent a total of about $100,000 over two years on advertisements-.; a minor
 amount, given the operational costs of the IRA are estimated to have been around $1.25 million
 dollars a month. The nearly 3,400 Facebook and Instagram advertisemepts the IRA purchased
 are comparably minor in relation to the over 61,500 Facebook posts, 116,000 Instagram posts,
 and 10.4 million tweets that were the original creations of IRA influence operatives,
 disseminated under the guise of authentic user activity. Further,. numerous high-profile U.S.
 persons, such as Roger Stone, Michael McFaul, and Sean Hannity, unwittingly spread IRA
 content by liking IRA tweets or engaging with other IRA social media content, enhancing the
 potential audience for IRA content by millions of Americans.

          (U) An analysis of the audiences targeted for receipt of those advertis~tnents on
  Facebook nonetheless indicates that the IRA's use of advertising was consistent with its overall
  approach to social media. In particular, the IRA targeted some election swing states with
· advertisements that leveraged socially incendiary and divisive subjects. Acc9rding to the report
  produced by the TAG working group led by Phil Howard and John Kelly, Facebook users in
  swing states were targeted543 times, out of 1,673 instances oflocation targeting by the IRA.
  Additionally, in 342 instances, areas with significant African-American populations were
  targeted by the IRA with Facebook advertisements. TAG researchers believe that the targeting
  had more to do with race than a state's role in the Electoral College or status as a swing state:

         We found from the data that location targeting ofads was not used extensively by
         the IRA, with only 1,673 different instances of location targeting, by 760 ads.
         These ads were usually used to target African Americans in key metropolitan
         areas with well-established black communities and flashpoints in the Black Lives
         Matter movement. Some make reference, for example, to Ferguson, MO, and a
         smaller group of ads that marketed rallies and demonstrations to users living in
         particular places. 168



 168 (U) Phil Howard, Bharath Ganesh, DimitraLiotsiou, John Kelly, and Camille Francois, "The IRA, Social Media

 and Political Polarization inthe United States, 2012-2018," Computational Propaganda Research Project, Oxford
 Internet Institute, December 2018: https://int.nyt.com/data/documenthelper/534-oxford-russia~intemet-research­
 agency/c6588b4a7b940c551c38/optimized/full.pdf.

                                                       40


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                               Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 42 of 86


                                                                                                                                 :   ·~ . . -. - '. -.                                                                               -                       : -. - .                                               - ,,- ..            '   - -   -                     '   .   :           ':..   .        .
                                                                                             COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

            (U) The parameters and key terms the IRA employed in targeting its Facebook
    advertisements suggests a sophisticated understanding of where the rawest social sensitivities lie
    beneath the surface of the American political debate. Darren Linvill noted that the IRA had a
    "keen understanding of American psychology," they knew "exactly what buttons to press," and
    operated with "industrial efficiency." 169 Even so, the IRA failed to take advantage of more
    sophisticated targeting capabilities available to Facebook advertising customers. For example,
    IRA operatives did not utilize the "Custom Audiences" feature which would have allowed them
    to upload outside data and contact information, and permitted more advanced micro-targeting of
    their advertisements. 170

                                                   -                ~                    .                - - -- - -_                                                                                       .~·.                  -                          -· .               ,- -.                                                                           - - - -                                             -                 - - . -'                                                -                    .-                  --, --= - ._                               -
                                                                                                          -       -           -                    -                                            .                                                                                                                                   .             - .-                                             .                .                                             -       .                                                                              -            -"
                                                                                                                                                               .
                                                                                                                                                                                            ,                                                                 ,
                                                                                                                                                                                                                                                                               .                                                                                                        ,




    ---                                   -                     - -.-- -·                                                             .·-         -                                ----·                                    ---·-.- --:                                        .-        - -·                   --        . ·----                                               - -- - ------ --··                                                                            -~-------                                       '    -         ---             -·--
    .'                        ;' .         -                                                 '.:              -           -   -                    -- -                            . -              '                       -.                   ..                   -                       .. -                                  '             -        - . --
                                                                                                                                                                                                                                                                                                                                                                '                            -             - .                                    - --                    ' - ,·                          . .                            '         -·~               ·-

    rt
                                                                m
                                                                                                      -                                   -- - .                                   -            .                                        '       -                    :    ,              '   -                 -         '                  ,                              .       '                  -   -.                   .                                     _,                  :-                  .-                   -          ,.         ~       .. -


                                               -                                             --                       -                       .               --                       -        .                                    ..                                                                     '                                     -                                                                                           ~       -                       .           -                                            .
                                                                                             .                                                                         '                                                                                                                                                                               .                                               '                                                              .                                                                                              . .
              -                           ---                   • - -                             -       -~      -                       •   •               •.       -           • r"                             •                •                   •                - ";                                           • -                •                                           ,-                      -       -             •       •                               -       •                             ...                        -                 - --             •
                                                    .                                                             .                                                                                                                                                                                                                                                                                                                                                                                                 .                                                     '
          -       -                       -.        --              .                '                    '           ··_::·.·                     ·--                                          -       '                        _. _-                        ...         -         ·:'           .. ~.. ··                                  ·-            ·.                       - ---                           .               -~            ·_ -- ·--.                                                  '-    . ·:·
                                                                            m




                              E. (U) The IRA Information Warfare Campaign

                                                            --                                                                                ..
                                                                                                                                                                                   .                                -. .                                     .- -
                                                                                                                                                                                                                                                                               - - - . --                                                              -                                           - -                                                .                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .       -.
                                                                                                                                                                                                                                                                                                                               .                                                                                                                                                                                                   .,
          - ,. - . - .                                          .               --- -:                        : -                     -                            .       - -                                  - ' -                                             -            - -.                -                           -                           -                                               .                    .. -                                  .                   -                               ..           ·=""          - -                  -

         ••           •           ;                -.       -               -    l                                        -   ~-                      •                        -   •                                    •   ..   •           :       -       -.                           •                               '    ·_                 -.       ~        •                   •          -                    •             -- -                -   '   -       -       -                       •   -           '            - -         ~-                         -




    ...           '               .       :.                    - ..                                  --                              ·-,.. '·-                                     -·.                         -.                       '       -                    .-            ..                  '                -.-   .-~                     '                    -. - -                                              -.--              .




    169 (U) Scott Shane and Mark Mazzetti, "The Plot to Subvert an Election - Unraveling the Russia Story So Far,"

    New York Times, September 20, 2018.
    170 (U) Colin Stretch, Responses by Facebook to SSCI Questions for the Record from hearing on November 1,

    2017, submitted January 8, 2018, available at
    https://www.intelligence.senate.gov/sites/default/files/documents/Facebook%20Response%20to%20Committee%20
    QFRs.pdf("The targeting for the IRA ads that we have identified and provided to the Committee was relatively
    rudimentary, targeting broad locations and interests, and did not use a tool known as Contact List Custom
    Audiences.")
    171        - -
                  •
                       .- -   -.      -     .-           - -         - .         -   -        - -  --         - -.
                                                                                                                              '
                                                                                                                                                                                                        ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                              <               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~




              '           •    • •                                      -        •                -           - •                 -       :               -    ~       ~               ,        -               '                                            -.   •       if        - -            ,-                -                  •'                                      -                           '   •           -   • -       '       •       ::-             -       •   -           -                ~                          ·:     -       -




    172           (U) lb id.
    173 '                     -       .                 '                                    ..               :                                                            .               .~               -                . ' -·,-: · ~ - -                                                                      ~  . - - - -·
                                                                                                                                                                                                                                                                                                                               . ...    ~-'  .' .                                                                                                                         ~                           '            ~               .    ,· -                 '   -        '
         ~                .               .' -                  ,                                             -               .               ~                        - -                          - -.                         -.
                                                                                                                                                                                                                                 .         ' - -.-                                                -             -   -- - -           - --- - ... ·.
                                                                                                                                                                                                                                                                                                                                             '                                      ~                  ~-                                                                 _-          - :·.                        ·-         '.   - .- -·.                      --           --

         '_,·_·                                             ....                                                  ~-                      .-..                                                  :c                          .--_.----- ..--                                                                 :·~----·---· .  .-. -... -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r

                                                                                                                                                                                                                                                                                              41

I

                                                                                             COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
          Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 43 of 86
                                                                                      1__)   '-




                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

        (U) Disinformation experts agree with Prigozhin's assessment. Clint Watts, in March
201 7 testimony to the Committee: "Over the past three years, Russia has implemented and run
the most effective and efficient influence campaign in world history.'°' 174

       (U) Eugene Rumer elaborated onWatts' point in offering this summary in March 2017
testimony to the Committee:

          . Russian meddling in the 2016 U~. Presidential election is likely to be seen by the
            Kremlin as a major success regardless ofwhether its initi.al goal was to help
            advance the Trump candidacy. The payoff includes, but is not limited to a major
           political disruption in the United States, which has been distractedfrom many·
            strategic pursuits; the standing of the United States and its leadership in the
            world have been damaged; it has become a common theme in the narrative of
            many leading commentators that from the pillar ofstability of the int~rnational
            liberal order the United States has been transformed into its biggest source of
            instability; US. commitments to key allies in Europe and Asia have· been
            questioned on both sides of the Atlantic and the Pacific. And last, but not least,
            the Kremlin has demonstrated what it can do to the world's sole remaining global
            superpower. 175                                                                    ·


       (U) Thomas Rid echoed this conclusion before the Committee: "The great Active
Measures campaign of 2016 will be studied in intelligence schools for decades to come, not just
in Russia of course but in other countries as well." 176
                                 I

    .f·   (U) Ongoing IRA Activities

        (U) IRA activity on social media did not cease, but rather increased after Election Day
2016. Evidence from well-known IRA accounts confirms that Russia-based operatives
continued to be actively exploiting divisive social issues in the United States well after the 2016
election. After Election Day, Left-leaning IRA accounts were promoting hashtags such as
"#Impeach45,'' "#Resist," and "#GunReformNow." Complementary right-leaning IRA accounts
were focused on the NFL kneeling controversy, as well as hashtags critical of the FBI, such as
the "#ReleaseTheMemo" meme. After the election, IRA operatives orchestrated disparate
political rallies in the United States both supporting president-elect Trump, and protesting the
results of the election. A mid-November 2016 rally i~New York was organized around the                              l
theme, "show your support for President~Elect Donald Trump," while a separate rally~itled,
"Truinp is NOT my President," was also held in New York, in roughly the same timeframe. 177

 174 (U) Clint Watts, Hearing before the Senate Select Committee on Intelligence, March 30, 2017, available at

 https ://www.intelligence.senate.gov/hearings/open.
 175 (U) Eugene Rumer, Hearing before tht: Senate Select Committee on Intelligence, March 30, 2017, available at

.https://www.intelligence.senate.gov/hearings/open.
 176 (U) Ibid.                                                                                           .
 177 (U) Indictment, United States v. Inter,net Research Agency, et al., Case 1: 18-cr-00032-DLF (D.D.C. Feb. 16,
 2018).
                                                                                                                        .j


                                                        42


                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                     Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 44 of 86


                                                                   - - -- -- ·- -·                                                                                                                          - -
                                                                   '. .        ,- . '                                                                                      ' , '.                                        -
                                                                               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

        (U) More recent social media activity attendant to the 2018 midterm elections indicates
ongoing influence operations emanating from Russia. A September 2018 criminal complaint
brought by the U.S. Attorney's Office for the Eastern District of Virginia against Elena
Alekseevna Khusyaynova, an employee of the IRA who allegedly served as the chief accountant
for the IRA, alleges that Khusyaynova sought to "interfere with U.S. political and electoral
processes, including the 2018 U.S. elections." 178

                                         ,-       '.                     -                                  -           ---                    -               '                                                                                         -.                  '            .. -.                                                                             -            -                               '.:                      -                                   .        -.               -       ..-·                  ---·--....                        -.--                        -                   .· - -.             ~


    .                                              ~.                                       ~-                      -                                                      .                        -                                           --.--~-                                           ...                                                                            :---"-                                                                   ---.--                                        -·-.--"·.                                                                          ·_.~.-·-~


-                                             .-                         - - -. . -                                                                                        ~                                . : ..                     ·:-      ~                                     -                                                      -                  -                            .           -                     .- . -                                     -                                 -..,                 -~            .· .                                    -   -:-                          ,.. .         ' .

                                                                                                                                                       '
                                                                                                                                                         - -- --
                                                                                                                                                             .                                              .
                                                                                                                                                                                                                         "'"               --       --       .   .
                                                                                                                                                                                                                                                                                 .         -·
                                                                                                                                                                                                                                                                                                                                                 ...                             -                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..,    .       --                  -. .        ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _
.                   -·
                            -~

                                             .-                                . -- -- .                            . -                        --                  -                                -           .        -                      -        - -                         - - . --
                                                                                                                                                                                                                                                                                     ..                                                                -.                                            --                   -,                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                     -       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                         ·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                .                    .-
                                 •                             •

                                                                                                    -       '            '
                                                                                                                             •             •                                                            •       •                                            •       -       •                            '

                                                                                                                                                                                                                                                                                                                        .                '
                                                                                                                                                                                                                                                                                                                                                                         •           "           -

                                                                                                                                                                                                                                                                                                                                                                                                                               .                          •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                            r

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •




                                              m
                                                                           : -                                      -                                                                      .,                   ·-        -                 .                    -                            -                                                             .                                        .-                                      -                            -               ~    -                                         : · ~--                         --                 .
                                                                                                                                                                               .                                                                                                                                                 .                                      ,,                           .               '         -                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '

        '              -~            -        .                      .-                 ./ -                                                                                       '.                                          '                         -           --                   -                   '                      -                     --                   - -.                                     "         ~- -                   -           -           .                                 - ·.'                      - --      "                     .       -. . .. - -


VII. (U) IRA USE OF SOCIAL MEDIA BY PLATFORM

       (U) Facebook. Russia's influence operatives have found appeal in the cost-effectiveness
of Pacebook pages as a targeted communications medium. Data provided to the Committee by
Facebook indicates that the IRA used to its advantage many of Pacebook's features, beyond
purchased advertising and pages, including the "events," messenger," and "stickers" features.
The IRA also exploited Instagram-a photo- and video-sharing social networking service owned
by Facebook.

        (U) The first specific public warning about Russian activity on the Facebook platform
came in September 2017, when Facebook announced the discovery of "approximately $100,000
in ad spending from June of2015 to May of 2017-associated with roughly 3,000 ads-that was



178            (U) Indictment, United States v. Elena Alekseevna Khusyaynova, Case 1:18-MJ-464 (E.D. Va. Sept. 28, 2018).
179               - - --  - -- . - - - - - . - .... - -  - - - .... - .     - - '. - --   .      . . - - - .... -- - - .. - .                                                                   ~                                                                                                                                                                                                                                                                                             --~~-




        ·.--. .. •,                                                      ·•                 •                                          ·,· • , .......                                                                                                   •;-.-n •••• ••                                                                                                 ··••.••• ,"                                                                               . .-. :-•                                         ,--,.•                               ~--·;·:r


    .   -     .             ''                         ~             ·..·               .-              '                        .. - ,.                                                                                                    . - -· .                                          '       .· - . -                                             ..
180 (U) Ibid.
181 . .                          -           " -                                                            -                      -               ,                   '                   -                        -              .                             - -                              '           ..                                                        .                -                   -       ~-                                           .           -   .   ~-                            - . --                           '                     ~.                       "           .":                     '

            ,_ -       ~.            -             -                               •                            ,                      •                       --          •                    ·-.                     "•             --           •                    -                -~                       ~-        -.                                 -                                        '               _-.                                                  ~               ••            ,               -    •            .<',   --                    •           --- -                        -                       -   -   -




                                                                               •                    -                    -                     -       I       •           •           •            •       •                      •                 '                                •       •                                                        •                                     -                           -             -                      -    -~                                           ~   -                •    •    "•                '.                    •·                   -   •       •       _·• . , ' " •



                       .                      -            - . .-                                           -           .                                                                   -·                      .          -                                                                      ~                                                -"                                                        -                 -                  -       -       -- ...,.                  -               -       -                .           . .                   . -                                      --                 ,_

                   .                                                                   -- .                         -                                                                                       -                - -
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                              -               .                                                 --          - ... -                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ....
                   .- -                  .    -                      : - - -·                                           .         ,_                               '       ... '              -                                        .           -.                                                     '         '                        .              "'           . ---     .                                                                                                                                .   ..         - - .~                                                   -                   -
        .- -                                                   '         -::                -                           - ..                                                               - --                                    -            :' -                         ~                . . -                              ,                 -                    -;       .                                                         .,..                                   '                                     -        -. . . .                                                           -           -                 . - -:            --
               .-                                                                           •           '                                                  0                   •                                                                --               .-                   -                                     ..       •                                                                       •                                    -                               _-                •   • •                     ---:.~--                     -                     .---··:                                            .-.




             -- -                            - :"          ~                            .       '                                - -~~              - -                                                                 ..                  -       . --,-                       ,\       -                        .             .                     :            -           .~                           .. _              ~       ;


                                                                                                                                                                                                                                                                                                                        43

                                                                                       -·                                                          ..                                          -                -       -,
                                                                   .:~             '        ' '.                "                                          -                       .            '                       ~.

                                                                               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 45 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

connected to about 470 inauthentic accounts and pages in violation of [Facebook's] policies." 182
Though not explicitly identified by Facebook at the time, the platform later attributed the subject
accounts, pages, and advertisements to the IRA. Ongoing scrutiny of activity on its platform
eventually led Facebook to a significantly larger body of non-advertisement content ("organic
activity") that originated from these same IRA accounts. This content had been engineered.to
appear American. Facebook's initial discovery of the IRA-purchased· advertisements was an
essential first step in uncovering the IRA's 2016 information warfare campaign.

         (U) Facebook Advertisements

         (U) The Committee's analysis of the IRA-purchased advertisements indicates that the
 vast majority neither mention expressly the U.S. presidential election, nor explicitly advocate
 yoting for or against a particular presidential candidate. Roughly five percent of the
 advertisements viewed prior to the election (77 of 1,519) included text referencing Hillary
 Clinton or Donald Trump. Forty of the post-election advertisements tied to the IRA referenced
1one of these candidates. The Committee found the content of these advertisements to be

 substantially consistent with Facebook's public statements·that the advertisements
 overwhelmingly pertained to divisive and inflammatory U.S. social issues. The subject ofthyse
 advertisements spanned the ideological and political spectrum, ranging from race, sexuality, and .
 gender identity, to immigration and Second Amendment rights. A number of the advertisements
 encouraged Facebook users to follow IRA-created pages dedicated to these issues, from which
 the IRA could manufacture and disseminate organic content on any number of politically
 charged subjects directly to their page followers. According to Committee analysis of materials
 provided by Facebook, almost all the advertisements were purchased with Russian rubles.
      I
         (U) Facebook estimates that 11.4 million people in the United States saw at least one of
 the 3,393 advertisements ultimately determined to have been purchased by the IRA. 183
 Modelling conducted by Facebook indicates that 44 percent of the total user views of these
 advertisements("impressions") occurred before the election on November 8, 2016, with 56
 percent of the impressions taking place after the election. Roughly 25 percent of the ads were
 never seen by anyone. 184

        (U) The IRA used Facebook's geographic t~rgeting feature to channel advertisements to
intended audiences in specific U.S. locations. About 25 percent of the advertisements purchased
by the IRA were targeted down to the state, city, or in some instances, university level. Specific
content narratives emerge in.connection with targeted locations. For instance, Michigan and
Wisconsin (32 and 55 pre-election advertisements, respectively) were targeted with

182 (U) Alex Stamos, "An Update on Information Operations onrFacebook," Facebook, September 6, 2017,

https://newsroom.fb.com/news/2017 /09/information-operations-update/.
183 (U) Colin Stretch, Responses by Face book to SSCI Questions for the Record from hearing on November 1,

2017, submitted January 8, 2018, available at
https://www.intelligence,~enate.gov/sites/default/nles/documents/Facebook%20Response%20to%20Committee%20
QFRs.pdf.                  ,_
184 (U) Ibid.



                                                      44


                COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 46 of 86



                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

    advertisements overwhelmingly focused on the subject of police brutality. Facebook indicates
    that the IRA did not leverage the platform's Custom Audiences tool, which would have entailed
    uploading or importing an externally held list of advertisement targets or contact data, revealing
    the IRA's efforts were not as sophisticated or potentially effective as they could have been. 185

            (U) IRA-Generated Facebook Content

            (U) While e~rly media reporting on the IRA's Facebook activity focused on purchased
    advertising, the organic content generated by IRA influence operatives on their Facebookpages
    far surpassed the volume of targeted advertisements. That IRA organic content reached a
    significantly larger U.S. audience.

           (U) Facebook's initial public disclosures about IRA activity identified 470 pages and
    accounts as originating with the IRA. The dataset furnished to the Committee includes over
    60,000 unique organic posts from 81 of the pages Facebook associated with the IRA. An
    estimated 3.3 million Facebook users followed1IRA-backed pages, and these pages are the
    predicate for 76.5 million user interactions, or "engagements," including 30.4 million shares,
    37.6 million likes, 3.3 million comments, and 5.2 million reactions. Facebook estimates that as
    many as 126 million Americans on the social media platform came into contact with content
    manufactured and disseminated by the IRA, via its Facebook pages, at some point between 2015
    and 20i7. Using contrived personasI and organizations, IRA page administrators masqueraded as
    proponents and advocates for positions on an array of sensitive social issues. The IRA's
    Facebook effort countenanced the full spectrum of American politics, and included content and
    pages directed at politically right-leaning perspectives on immigration policy, the Second
    Amendment, and Southern culture, as well a~, content and pages directed at left-leaning
    perspectives on police brutality, race, and sexual identity.
                           \                                           .                        :


            (U) Demonstrative of the range of themes the IRA targeted on its Facebook pages, the 10
    mosLactive IRA-administered Facebook pages include: "Stop A.I." (an abbreviation for "Stop
    All Invaders," the page was focused on illegal immigration); "Being Patriotic" (right-leaning
    themes, including Second Amendment rights); "Blacktivist" (targeted at African-Americans, and
    focused on African-American cultural issues and police brutality); "Heart of Texas" (right-
    leaning themes and Texas secession); "United Muslims of America" (targeted at refugee rights
    and religious freedom); "Brown Power" (targeted at Latino heritage and immigrant rights);
    "South United" (focused on Southern culture, conservative issues); ''BM" (racial equality and
    police brutality); "LGBT Unite~" (sexual'and gender identity rights); and "Army of Jesus"
    (conservative, Christian themes). "BM" was a replacement page for the IRA's "Black Matters
    US" page~ whichFacebook took downjn 2016. The IRA used the BM Facebook page to direct
    users to the Black Matters US website. 186



    iss (U) Ibid.
,   186 (U) Craig Timberg and Tony Romm, "New report of Russian disinformation prepared for the Senate, shows the

    operation's scale and sweep," Washington Post, December 17, 2018.                      ·

                                                         45


                   COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY
                                                                                                                    ..,
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 47 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

         (U) The IRA influence operatives responsible for these pages created fake online
 personas with a specific, readily discernible social agendas in order to attract similarly minded
 Facebook users. The operatives then used divisive content to anger and enrage the curated
 audience. The findings of the TAG study lead by Phil Howard and John Kelly explain the
 strategy behind the IRA's Facebook pages:

         The IRA messaging [had] two strategies. The first involved appealing to the
         narratives common within a specific group, such as supporting veterans and
         police, or pride in race and heritage, as a clickbait strategy to drive trciffic to the
         Facebook and Instagram pages the IRA set up .... Then the pages posted content
         that intended to elicit outrage from these groups. 187

         (U) The IRA's development ofFacebookpages and cultivation of followers was
 painstaking and delib,erate. Thi.s resulted in the IRA creating top-performing pages that enabled .
 sustained, long-term interaction with Americans on the very issues that drive Americans apart.
 The "Stop A.I." page eventually attracted nearly 12.5 million engagements, while the                           c



 "Blacktivist" page garnered almost 11.2 million.

         (U) The IRA's Facebook pages were not just channels for disseminating content across
 the social media platform. The IRA also used its Facebook presence to provoke real world
 events, including protests, rallies, and spontaneous public gatherings or "flashmobs." Facebook
 identified at least 130 events that were promoted on its platform as a result of IRA activity.
 These events were promoted by, and attributed to, 13 of the IRA's Facebook pages,
 Approximately 338,300 genuine Facebook user accounts engilged with content promoting these
 events. 62,500 Facebook users indicated their intention to attend the event, while another 25,800
 users evinced interest in the event. 188

         (U) An early example of the IRA's experimentation with social media and real world
 events occurred in the spring of 2015, when IRA operatives attempted to induce a mass gathering
 in New York City by offering free hot dogs. According to the findings of an investigation into
 the IRA by Russian media outlet RosBiznesKonsalting (RBC), the success in attracting
 unwitting Americans to the IRA's promotion of the "event" on Facebook prompted the IRA's
 operatives to begin using the social media platform's "events" feature much more proactively.
 The RB1C report concluded, "From this day, almost a year and a half before the election of the




  187 (U) Phil Howard, Bharath Ganesh, Dimitra Liotsiou, John Kelly, and Camille Francois, "The IRA, Social Media

  and Political Polarization in the United States, 2012-2018," Computational Propaganda Research Project, Oxford
  Internet Institute, December 2018, https://int.nyt.com/data/documenthelper/534-oxford-russia-internet-research-
  agencyI c65 88b4a7b940c5 51c38/optimized/full.pdf.
  188 (U) Colin Stretch, Responses by Facebook to SSCI Questions for the Record from hearing on November 1,

. 2017,, submitted January 8, 2018, available at
  https://www.intelligence.senate.gov/sites/default/files/documents/Facebook%20Response%20to%20Committee%20
  QFRs.pdf.                                                                           .

                                                        46


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 48 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

US President, the 'trolls' began full-fledged work in American society." 189 The RBC    .
investigation assesses that the IRA eventually spent about $80,000 to support 100 U.S. activists,
who organized 4ff different protests across the United States. 190

        (U) Over the course of2016, IRA influence operatives trained particular focus on
agitating political events and protests in the United States. One August 20, 2016, event
promoted bythe "Being Patriotic" page (over 216,000 followers) attempted to instigate .
flashmobs across Florida in support of Republican candidate for president, Donald Trump.
Actual events promoted as "Florida Goes Trump" gatherings took place in Ft. Lauderdale and
Coral Springs, Florida. 191

        (U) A May 2016, real world event that took place in Texas .illustrates the IRA' s
ideological flexibility, command of American politics, and willingness to exploit the country's
most divisive fault lines. As publicly detailed by the Committee during a November 1, 2017
hearing, IRA influence operatives used the Facebook page, "Heart of Texas" to promote a protest
in opposition to Islam, to occur in front of the Islamic Da'wah Center in Houston, Texas. "Heart
of Texas," which eventually attracted over 250,000 followers, used targeted advertisements to
implore its supporters to attend a "Stop Islamization of Texas" event, slated for noon, May 21,
2016. Simultaneously, IRA operatives used the IRA's "United Muslims for America" Facebook
page and its connection to over 325,000 followers to promote a second event, to be held at the
same time, at exactly the same Islamic Da'wah Center in Houston. Again, using purchased
advertisements, the IRA influence operatives behind the "United Muslims for America" page
beseeched its supporters to demonstrate in front of the Islamic Da'wah Center-this time, in
order to "Save Islamic Knowledge." In neither instance was the existence of a counter-protest
mentioned in the content of the purchased advertisement.

          (U) The competing events were covered live by local news agencies, and according to
  the Texas Tribune, interactions between the two protests escalated into confrontation and verbal
  attacks. The total cost for the IRA's campaign to advertise and promote the concomitant events
  was $200~and the entire operation was conducted from the confines of the IRA's headquarters in
  Saint Petersburg. Social media researcher John Kelly characterized the IRA's operational intent
  as "kind of like arming two sides in a civil war so you can get them'tb fight themselves before
. you go and have to worry about them." 192

        (U) Analysis of the dataset made available to the Committee indicates that IRA
operatives also took advantage of the Facebook recomiilendation algorithm, an assessment

189 (U) See Hannah Levintova, "Russian Journalists Just Published a Bombsh~ll Investigation About a Kremlin'- '

Linked 'Troll Factory,'" Mother Jones, October 18, 2017. Original report in Russian available at
https'://www.rbc.ru/magazine/2017/11/59e0c17 d9a79470e05a9e6c1.
190 (U) Ibid
191 (U) Ben Collins, Gideon Resnick, et al., "Exclusive: Russians Appear to Use Facebook to Push Trump Rallies in   ',,
17 U.S. Cities," The Daily Beast, September 20, 2017.                                      ·
192 (U) John Kelly, Hearing before the Senate Select Committee on Intelligence, August 1, 2018, available at

https://www.intelligence.senate.gov/hearings/open.                                           -

                                                       47


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 49 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

Facebook officials have corroborated. When asked by Senator SusaQ. Collins whether
Facebook's recommendation engine ever suggested content created by IRA operatives to
F~cebook users, Facebookpfficials admitted that "This happened in some cases," adding that.
IRA content was "sometimes recommended when people followed similar pages." 193

        (U) In order to maximize the speed and scale of Russia's information warfare campaign,
IRA operatives utilized the Facebook platform, and almost the entirety of its suite of features and
capabilities, exactly as it was engineered to be used.

       (Uj Instagram. The use of Instagram by the IRA, and Instagram' s centrality as a
channel for disseminating disinformation and societally divisive content, has escaped much of
the media and public attention that has focused on other social media platforms.

        (U) IRA influence op~ratives in St. Petersburg; Russia, first posted on Instagram in
January 2015-at the same time as their first posts on Face book. Ultimately, IRA activity and
engagemem with Americans through Instagram accounts dramatically eclipsed the comparable
interaction achi~ved through Facebook pages.'194

        (U) Data provided to the Committee indicates that the IRA used 133 Instagram accounts
to publish over 116,000 posts. By comparison, the IRA used Facebook pages to publish over
60,000 posts. Engagement with fellow platform users was also significantly greater on
Instagram, wher:~ IRA accounts accumulated 3.3 million followers and generated 187 million
total engagements. By comparison, the IRA's Facebook page audience of 3.3 million produced
76 million virtual interactions ... As Renee DiResta assessed in testimony to the Committee,.
"Instagrain dramatically outperformed Face book in terms of reach and in terms of likes and in .
terms of engagement, on a per-post [basis]." 195

         (U) The tactics IRA operatives used on the Instagram platform were consistent with
·those employed on the Facebookplatform. The IRA's Instagram accounts focused on both the
 political left and tight in America, and exploited the social, political, and cultural issues most
 likely to incite impassioned response across the ideological spectrum. Significantly, a
 discernible emphasis on targeting African-Americans emerges from analysis of the IRA's
 Instagrarn activity. 196                 .


193 (U) Colin Stretch, Responses by Facebook to SSCI Questions for the Rec~rd from hearing on November 1,
2017, submitted January 8, 2018, available at                                                  .      ;
https://www.intelligence.senate.gov/sites/default/files/documents/Facebook%20Response%20too/n'20Committee%20
QFRs.pdf.               .                                       ·                ·                          /
194 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonatlian

Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
17, 2018, https://www.newknowledge.com/articles/the-disinformation-report/.
195 (U) Renee'DiResta, SSCI Transcript of the.Closed Briefing on Social Media Manipulation fa 2016 and Beyond,

July 26, 2018.
196 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonathan

Albright, and Ben Johnson, '.'The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
17, 2018, https://www.newknowledge.com/articles/the-disinformation-report/.

                                                     48


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 50 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

        (U) The size, scope, and intended U.S. audience of the IR.A's Instagram activity is
reflected in the account names of the top IO IRA Instagram accounts by follower numbers:

    •   "@Blackstagram_"targeted African-American cultural issues, amassed over 300,000
        followers, and generated over 28 million interactions on the Instagram platform.

    •   "@american.veterans" was aimed at patriotic, conservative audiences, collected 215,680
        followers, and generated nearly 18.5 milli9n engagements.

    •   "@sincerely_black_" built a following of 196,754 Instagram users.

    •   "@rainbow-'-nation_us" emphasized sexual and gender identity rights and built a
        following of 156,465 users.

    •   "@afrokingdom_'' had 150,511 followers on Instagram.

    •   "@_american.made" focused on conservative and politically right-leaning issues,
        including Second Amendment freedoms, and built a following of 135,008.

    •   "@pray4police" amassed 127,853 followers.

    •   "@feminism_tag" had 126,605 followers.

    •   "@_black_business" built a following of 121,861 Instagram users.~

    •   "@cop_block_us" was followed by 109,648 Instagram users.

        (U) In total, ov.er the course of more than two years spent as an instrument for foreign
influence operations, 12 of the IR.A's Instagram accounts amassed over 100,000 followers, and
nearly half of the IRA's 133 Instagram accdunts each had more than 10,000 followers. On the
basis of engagement and audience following measures, the Instagram social media platform was
the most effective tool used by the IRA to conduct its information operations campaign. 197

        (U). Despite the high Instagram engagement numbers reported to the Committee through
the .TAG social medi~ research effort, in testimony to the Committee, Facebook representatives
indicated that Instagram content reacbed just 20 million users. In relation to the Facebook
estimate, the published findings of the working group led by TAG researcher Renee DiResta
contest that "the Instagram number is likely lower than it should be" and advocate for additional

197 (U) The IRA also purchased targeted advertisements on Instagra!ll. The data associated with these purchases

was included in the total Facebook advertisements production to the Committee in the fall of2017. The 3,393
advertisements purchased by the IRA included both Facebook and Instagram buys. Because the Facebook and
Instagram buys were produced together, the Committee's analysis has also grouped them together, and these
advertisements are collectively.addressed in the above treatment of the IRA's U,Se ofFacebook advertisements.

                                                        49


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 51 of 86



                        COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

        research on Instagram content and activities. 198 Additional data and analysis concerning IRA
        activity on Instagram are required to resolve this discrepancy.

                (U) Twitter. Though Twitter has fewer U.S. users than Facebook (68 million monthly
·       activ~users     on Twitter in the United States compared to 214 million Facebook users), Twitter is
        an extremely attractive platform for malicious influence operations· like those carried out by the
        IRA due to its speed and reach. In 2017 testimony to the Committee; disinformation expert
        Thomas Rid identified Twitter as one of the more influential "unwitting agents" of Russian
        active measures. 199 Available data on the IRA's activity on the Twitter platform reinforces this
        assessment. As of September 2018, Twitter had uncovered over 3,800 accounts tied to the
        IRA. 200 According to qata provided to the Committee by Twitter, those accounts generated
        nearly 8.5 million tweets, resulting in 72 million engage1]1ents on the basis of that original
        content. 201 ,202 More than half (57 percent) of the IRA's posts on Twitter were in Russian, while
        over one-third (36 percent) were in ~nglish. 203 Twitter estimates that in total, 1.4 million users
        engaged with tweets originating with the IRA.

             , (U) The activity ofIRA influence operatives on Twitter outpaced the IR.A's use of
        Facebook and Instagram. TAG members Phil Howard and John Kelly noted in their publicly
        released analysis of IRA activity:

                 The volume of Twitter posts made available to us is much larger than the volume
                 ofF acebook ads, F acebook posts, and lnstagram posts. The average monthly
    I
        198 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonathan

        Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
        17, 2018, https://www.newknowledge.com/articles/the-disinformation-report/.                   ·
        199 (U) Thomas Rid, Hearing before the Senate Select Committee on Intelligence, March 30, 2017,, available at

        https://www.intelligence.senate.gov/hearings/open.
        200 (U) Twitter provided the Committee with a significant amount of data (including tweet content, handle names,

        engagement activity, and other metadata) for each of the over 3,800 accounts they identified as being linked to the
        IRA. That unique dataset was provided in installments that began in the fall of2017. In October 2018, Twitter
        published a large archive of this inforniation for the public to examine, including all tweets from the IRA-linked
        accounts. The Committee commends Twitter for its decision to publicize the data from these accounts and urges
        Twitter leadership to continue to make available to the public any future influence operation activities. The
        Committee urges other social media companies to take comparable steps to increase transparency and allow the
        public, outside researchers, investigators, and media to more fully examine the scope and scale of these types of
        influence operations as a matter of corporate responsibility and public service.
        201 (U) Phil Howard, Bharath Ganesh, Dimitra Liotsiou, John Kelly, and Camille Francois, "The IRA, Social Media

        and Political Polarization in the United States, 2012-2018," Computational Propaganda Research Project, Oxford
        Internet Institute, December 2018, https://int.nyt.com/data/documenthelper/534-oxford-russia-internet-research-
        agency/c65 88b4a7b940c55 l c3 8/optimized/full. pdf.
        202 (U) ReneeDiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonathan

        Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
        17, 2018, https://www.newknowledge.com/articles/the-disinformation-report/.
        203 (U) Phil Howard, Bharath Ganesh, Dimitra Liotsiou, John Kelly, and Camille Francois, "The IRA, Social Media

        and Political Polarization in the United States, 2012-2018," Computational Propaganda Research Project, Oxford
        Internet Institute, December 2018, https://int.nyt.com/data/documentheiper/534-oxford-russia-internet-research-
        agency/c6588b4a7b940c55 I c3 8/optimized/full.pdf. ·

                                                                50


                        COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
            Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 52 of 86



                  COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

            Twitter post volume is o~er fifty thousand tweets per month, while the average
            monthly volume ofFacebook ads; Facebook posts, and Instagram posts is in the
            hundreds to low thousands, never exceeding the six thousand mark.204

        (U) It appears from the data that the IRA, or a predecessor ofthe,organization, began
posting on Twitter in 2009, mostly in the Russian language and with a focus on the domestic
Russian audience. These accounts continued to target Russia-internal issues and audiences until
they were dosed down in 2017. 205 It wasn't until 2013 that accounts tied to the IRA began to
target a U.S. audience, with E;nglish language tweets. 206

        (U) According to PhHHoward and John Kelly, the activity on Twitter constitutes the
IRA' s first use of a social media platform to conduct inforn1ation warfare against the United
States. The IRA effort shortly thereafter incorporated additional social media platforms
including YouTube, Instagram, and Facebook:

            It appears that the IRA initially targeted the US public using Twitter, which it had
            used domestically in Russia/or several years. But as the IRA ramped up US
            'operations toward the end of 2014, this dataset suggests that the IRA began
             leveraging other platforms in sequence: YouTube (here measured via Twitter
             citations o/YouTube content), Instagram, and lastly Facebook. 207

        (U) Initially, the IRA's Twitter activity targeting a U.S. audience was constrained to a
relatively low operational tempo, approximating an initial test phase. By 2014 and 2015,
however, the IRA's U.S.-focused efforts had significantly intensified. The elevated level of
activity was sustained all the way throligh the 2016 presidential election campaign period, and
spiked with an anomalous peak in activity immediately following the election, in-November
2016. By mid-2017, U.S.-focused IRA activity on Twitter surpassed the IRA's domestic,
Russia-focused information operations on the platform. 208 All Twitter accounts known to be
associated with the IRA were suspended by the company by late 2017, and data associated with J --
these accounts was turned over to the Committee.                                 ~-


        (U) The data furnished to the Committee suggests IRA influence operatives probably
used automated accounts to amplify payload content by tweeting and retweeting selected Twitter
messaging. DiResta elaborated on the IRA's use of automated bots: "In the course of a
similarity analysis we discovered still-active bots that were likely part of a commercially
acquired or repurposed botnet." 209

204     Ibid.
      (U)
20s   (U)
        Ibid.
206   (U)
        lb id.
                                          _I
201   (U)
        Ibid.
20s   (U)
        Ibid.
209 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonathan

Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
17, 2018, https://www.newknowledge.com/articles/the-disinformation-report/.

                                                     51


                  COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 53 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

         (U) In addition to the Twitter accounts identified by the company as tied to the IRA,
Twitter uncovered 50,258 automated accounts that they believe to be tied to Russia. These bot
accounts were issuing tweets containing election-related content during the 2016 U.S.
presidential election campaign period. 210 Although Twitter could not definitively link these bot
accounts directly to the IRA, they illustrate the vulnerability of U.S. democratic processes to
automated influence attacks, and the scale of the effort emanating from Russia to exploit that
vulnerability. The coordinated activity of multiple bot accounts on social 'media represents an .
additional element of the foreign influence threat. According to platform monitoring reports
prepared for officials in the United Kingdom, an estimated 2,800 automated accounts believed
linked td Russia posted content concerning the 2018 poison attack on Sergei Skripal 'and his
daughter in Salisbury, England, in an effort to provoke uncertainty over culpability for the
attack. 211                                                                ·


         (U) The IRA's influence operatives dedicated significant effort to repurposing existing
 fake Twitter accounts, and creating new ones, that appeared to be owned by Americans. These
 accounts were used to build American audiences, accrue account followers, and amplify and
 spread content produced by the IRA. An analysis of the IRA's Twitter accounts illuminates the
 strategy and objective&: behind its Twitter activity. Clemson researchers, led by Darren Linvill
 and Patrick Warren, collected all of the tweets from all the IRA-linked accounts between June
 19, 2015, and December 31, 2017. 212 After removing from the·sample all non-English accounts
 and those that did not tweet at all, the team was left with 1.875 million tweets associated with
 1,311 IRA usemames.'

          (U) After conducting an analysis of all the content that IRA influence operatives
  manufactured, the Clemson researchers separated the IRA-affiliated accounts into five categories
  of so~ial media platform activity.' According to this analysis, "Within each type, accounts were
  used consistently, but the behavior across types was radically different."' Clrnracterizing the IRA
. Twitter effort as "industrial," the researchers described the campaign as "mass produced from a
  system o{interchangeable parts; where each class of part fulfilled a specialized function." 213
  The researchers named the account types: Right Troll, Left Troll, Newsfeed, Ha~htag Gamer,
  and Fearmonger.

       •   (U) Right Troll. This was the largest and most active group of IRA-affiliated accounts.
           The 617- Right Troll Twitter accounts tweeted 663, 740 times and cultivated nearly a
           million total followers. Clemson researchers characterized these accounts as focused on
           spreading "nativist and right-leaning populist messages." They strongly supported.the

 210 (U) Jack Dorsey, Hearing before the Senate Select Committee on Intelligence, September 5, 2018, available at
 https://www.intelligence.senate.gov/hearings/open.
 211 (U) Deborah Haynes, "Skripal attack: 2,800 Rus,sian bots.'sowed confusion after poison attacks,"' The Times

 UK, March 24, 2018.                                                                                         .
 212 (U) Darren Linvill and John Walker, "Troll Factories: The Internet Research Agency and State-Sponsored

 Agenda Building," Clemson University, https://www.rcmediafreedom.eu/Publications/Academic-sources/Troll-
 Factories-The-Internet-Research-Agency-and-State-Sponsored-Agenda-Building.
 z13 (Ur Ibid.



                                                         52


                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 54 of 86



                  COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

            candidacy of Donald Trump, employed the #MAGA hashtag, and attacked Democrats.
            Although nominally "conservative," Clemson researchers found that the IRA accounts
            rarely promoted characteristically conservative positions on issues such as taxes,
            regulation, and·abortion, and instead focused on messaging derisive of Republicans
            deemed "too moderate" (including at the time Senators John McCain and Lindsey
            Graham). 214 The accounts generally featured very little in the way of identifying
            information, but frequently used profile pictures of "attractive, young women."

       •      (U) Left Troll. The second largest classification of IRA-affiliated Twitter accounts,
             'consisting of around 230 Twitter profiles that generated 405,549 tweets, was Left Troll.
              The focus of the Left Troll Twitter accounts was primarily issues relating to cultural
              identity, including gender, sexual, and religious identity. Left Troll accounts, however,
              were acutely focused on racial identity and targeting African-Americans with messaging
              and narratives that mimicked the substance of prominent U.S. activist movements like
           ~ Black Lives Matter. Left Troll accounts directed derisive content toward moderate
              Democrat politicians. These accounts targeted Hillary Clinton with content designed to
              undermine her presidential campaign and erode her support on the U.S. political left.

       •    (U) News Feed. Designed to appear to be local news aggregators in the United States,
            News Feed Twitter accounts would post links to legitimate news sources and tweet about
            issues oflocal interest. Examples of the IRA's news-oriented influence operative
            accounts on Twitter include @OnlineMemphis and @TodayPittsburgh. About 54 IRA
            accounts share the characteristics of this classification of Twitter profile, and they were
            responsible for 567,846 tweets.

       •    (U) Hashtag Gamer. More than 100 of the IRA's Twitter accounts were focused almost
            exclusively on playing "hashtag games," a word game popular among Twitter users. At
            times, these games were overtly political and engineered to incite reactions on divisive
            social issues from both the left and the right ends of the ideological spectrum.
                                                                                           .                    .
       •    (U) Fearmonger. Finally, the IRA's 122 Fearmonger Twitter accounts were specifically
            dedicated to furthering the spread of a hoax concerning poisoned turkeys during the
            Thanksgiving holiday of 2014. The Fearmonger Twitter accounts tweeted over 10,000
            times.

        (U) The IRA's influence operatives coordinated across these Twitter account
classifications to attack and defend both sides of socially divisive issues, particularly with respect
to race relations and cultural divisions. An example of the IRA's ability to capitalize on both
sides of a public debate can be found in the issue of NFL players kneeling in protest of police
brutality and racism. Twitter accounts tied to the IRA from both the left and right side of the
ideological spectrum used the topic to channel inflammatory content toward targeted, and
ideologically like-minded, audiences. A Left Troll account, @wokeluisa, tweeted in support of

214   (U)Jim Galloway, "Clemson researchers crack open a Russian troll factory," Associated Press, August 7, 2018.

                                                         53


                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 55 of 86



             , COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                                J                       .
 Colin Kaepemick and t~e NFL protests on March 13, 2018, prompting 37,000 forwarded
 retweets. Simultaneous to this, and in .the direction of the ideologically opposite audience,
 @BarbaraForTrump, a Right Troll account, was tweeting content hostile to the protests. 215

        (U) The Twitter data provided to the Committee shows that the IR.A's influence
 operatives used multiple false personas to incite division and antipathy along a host of
 ideological fissures, simultaneously taking and attacking all sides of the arguments, all from the
 same internet protocol (IP) address: As TAG consultant John Kelly uncovered:
                    \.




         It was literally the same computer that was registering and operating the America
         accounts, pretending to be right and pretending to be left. So imagine it's the
         same guy, and the same people, and they got their two little marionette things
         with their puppets dancing on either end ofa string. And they are playing them
         together. They are inhabiting both sides and figuring out ways to play them off
         against each other. 216

        (U) As was the case with IRA activity on Facebook and Instagram, influence operatives
 based in Russia spent months developing fake Twitter personas and cultivating networks of
 supporters and followers among sympath~tic and agreeable Amedcans. For example, 118
 accounts secured more than 10,000 followers, and six accounts built followings of over 100,000
 Twitter users.

         (U) One of the IRA' s most successful fake Twitter profiles was the @TEN_GOP
  account. By the time Twitter shut down the @TEN_GOP account in August2017, it had
  amassed over 150,000 followers. By contrast, the legitimate Twitter account for the Tennessee
  Republican Party (@tngop) had 13,400 followers. Despite three separate requests by the actual
  Tennessee Republican Party organization to take down the account, @TEN_GOP was successful
  in deceptively injecting its inflammatory content into the political mainstream throughout 2016
· and 2017. 217 Quotes and content from IRA influence operatives using the@TEN_GOP Twitter
  account were widely cited in press articles and mainstream media, and retweeted by celebdties
  and politicians, including several Trump campaign affiliates, including Donald Trump Jr.,
  Kellyanne Conway, and Lieutenant General Michael Flynn (U.S. Army, retired). 218

         (U) As Clint Watts has described, influence operations like the @TEN_GOP effort can
 be extremely successful once the content filters into the mainstream press: "If you can get


215 (U) Laura Rosenberger, Written Statement, Hearing before the Senate Select Committee on Intelligence, August
1, 2018, available at https://www.intelligence.senate.gov/hearings/open.
216 (U) John Kelly, SSCI Transcript of the Closed Briefing on Social Media Manipulation in 2016 and Beyond, July

26, 2018.
217 (U) Kevin Collier, "Twitter Was Warned Repeatedly About This Fake Account Run By a Russian Troll Farm·

and Refused to take it Down," BuzzFeed News, October.18, 2017.
218 (U) Philip Bump, "At least five people close to Trump engaged with Russian Twitter trolls from 2015 to 2017,"

Washington Post, November 2, 2017.                                                                          ·


                                                       54


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 56 of 86



                   COMMITTEE iSENSITIVE -:- RUSSIA INVESTIGATION ONLY

    indigenous content, tum that into a conspiracy, and filter that into the mainstream media, that's a
    textbook,case .... As an information warfare missile, that was a direct hit." 219

           (U) Another example of an effective          IRA
                                                       influence operation carried out on Twitter was
   conducted using the @Jenn_Abrams account. The persona associated with @Jenn_Abrams had
   accounts on multiple platforms, but most notably amassed over 80,000 followers on Twitter.
   This persona would tweet about everything from segregation to the futility of political
   correctness, and she would eventually be cited by more than 40 U.S. journalists before being
   taken down by Twitter in late 2017. John Kelly was among those following@Jenn_Abrams on
   Twitter. In testimony during a closed Committ;ee hearing, Kelly-described the ability of IRA
. influence operatives to infiltrate entire swaths of the political ecosystem on Twitter, of either
', ideological persuasion, using the persona:                                                  '

            Now ... we 're lighting up Jenn Abrams' account and all of the peoplefollowing
            her are lit up. ... So she had almost the entirety of the activist right, a good bit of
            the activist left, because remember the IRA has puppets on both sides - they are
            actually the same people running the machines - building her credibility. And
            then down below she's managed to make inroads and followers hip among the
            mainstream conservative part of that network, and she's even got a few of the
            mainstream liberal folks following her. 220

            (U) The IRA was also successful using Twitter accounts feigning left-leaning ideological
    sentiment. An example cited by Laura Rosenberger in te~timony to the Committee, @wokeluisa
    -\\\hich was still active in 2018 and had over 50,000 followers - claimed to be an African-
    American politiCal science major in New York. Content produced under the guise ofthis
    persona would eventually appear "1n more than two dozen news stories from outlets such as
    BBC, USA Today, Time, Wired, Huffington Post, and BET." 221                         '


            (U) While original content creation was a preoccupation largely reserved for IRA
    operatives on Facebook and Instagram, the IRA's Twitter accounts were used to amplify events
    and promote the dissemination of content already existing on social media. This distinction
    notwithstanding, the Twitter platform was an integral tool for IRA operatives. As Renee DiResta
    detailed in her team's report:

            Our impression of the IRA 's Twitter operatiod is that it was largely opportunistic
            real-time chatter; a collection of accounts, for example, regularly played hashtag
            games. There was a substantial amount ofretw.eeting. By contrast, Facebook.
            and Instagram were used to develop deeper relationships, to create a collection of

    219 (U) Brandy Zadrozny and Ben Collins, "How a right-wing troll and a Russian Twitter account cr~ated 2016's
    biggest voter fraud story," NBC News, October 30, 2018.
·   220 (U) John Kelly, SSCI Transcript of the Closed Briefing on Social Media Manipulation in 2016 and Beyond, July

    26,2018.                                                            '                             .
    221 (U) Laura,Rosenberger, Written Statement, Hearing before the Senate Select Committee on Intelligence, August

    1, 2018, available at https://www.intelligence.senate.gov/hearings/open.

                                                           55


                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 57 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

        substantive cultural media pages dedicated to continual reinforcement of in-.
        group and out~group ideals for targeted audiences. Twitter was, however, a part
        of the cross-platform brand building tactic; several of the Facebook, Instagram,
        Tumblr, and Reddit pages had associated Twitter accounts. 222

       (U) In a similar conclusion outlining the importance of Twitter to the IRA's effort to
influence the thinking of Americans, Phil Howard and John Kelly found the following:

        ... the IRA Twitter data shows a long and successful campaign that resulted in
       false accounts being effectively woven into the fabric of online US political
        conversations right up until their suspension. These embedded assets each
        targeted specific audiences they sought to manipulate and radicalize, with some
        gaining meaningful influence in online communities after months ofbehavior
        designed to blend their activities with those of authentic and highly engaged US
        users. 223

         (U) Google. To a lesser but stiff critically important extent, Google and its numerous
 subsidiary platforms were also utilized and exploited by the IRA to the same end, in distinct .
 ways. According to data provided to the Committee by Google, and additional public             ~
 disclosures, numerous Google-affiliated platforms were utilized by IRA operatives, including
 YouTube, Google+, Gmail, Google's various advertisement platforms, Search, and Google
LVoice.

        (U) There is little evidence that the IRA's operational efforts were as reliant on Google's
products as they were on Facebook, Instagram, or Twitter to execute the most outwardly visible
aspects of their information warfare campaign. The design, nature, and intended use of most
Google products probably lies at the heart of this imbalance. Although Gmail accounts were
used by IRA operatives to establish account profiles on other social media platforms, Google's
products are generally not conducive to the rapid, expansive public dissemination of content that
makes Facebook and Twitter attractive to influence operatives. Google's then-Senior Vice
President and General Counsel, Kent Walker, testified to the Committee in November 2017,
"Google's products didn't lend themselves to the kind of micro-targeting or viral dissemination
that these [IRA] actors seemed to prefer." 224




222 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox; Dr. Jonathan
Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
17, 2018, https://wwW.newknowledge.com/articles/the-disinformation-report/.            ·
223 (U) Phil Howard, Bharath Ganesh, Dimitra Liotsiou, John Kelly, and Camille Francois, "The IRA, Social Media

and Political Polarization in the United States, 2012-2018," Computational Propaganda Research Project, Oxford
Internet Institute, December 2018, https://int.nyt.com/data/documenthelper/534-oxford-russia-internet-research-
agency/c6588b4a7b940c55 lc38/optimized/full.pdf. "              ·
224 (U) Kent Walker, Hearing before the Senate Select Committee on Intelligence November 1, 2017, available at

https://www.intelligence.senate.gov/hearings/open.

                                                      56


               COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 58 of 86



               COMMITTEE SENSITIVE - RUSSIA INVE.STIGATION ONLY

        (U) IRA opei:atives were not, however, entirely absent from Google and its subsidiaries.
Among the Google products that contributed to the wide-ranging character of the IRA' s
information warfare campaign, Y ouTube was by far the most utilized by operatives. ill addition
to IRA activity on YouTube, Google also uncovered evidence that Russian operatives utilized
some of the company's advertisement products and services during the 2016 election campaign
period. Using Gmail accounts connected to the IRA, influence operatives reportedly purchased
$4, 700 worth of search advertisements and more traditional display advertisements in relation to
the 2016 presidential election. 225

         (U) Americans also engaged with a separate $53,000 worth of politically themed
 advertisements that either had a connection to a Russian internet or physical building address, or
 had been purchased with Russian rubles. It is unclear, however, whether these ads are tied to the
 Russian government. The content of these ads spans the political spectrum, and features
'messages alternately disparaging and supporting candidates from both major political parties, as
 well as the then incumbent U.S. President. The total amount of advertisement spending related
 to the election on Google AdWords was about $270 million, making the Russia-linked purchases
 on the Google platform miniscule by comparison. Gmail addresses and other Google
 applications were also utilized to establish accounts on both Facebook and Twitter. According to
 Renee DiResta, "YouTube, G+, and other properties were leveraged to either host content or to
 support personas. " 226

        (U) As a tool of information warfare, the Google "Search" application pre·sents a distinct
method for broadly disseminating disinformation. Google's search engine is by far the most
utilized on the internet,'however Google has been criticized for its failure to address issues with
its PageRank algorithm. Periodically, particularly in the context of fast breaking news, Google's
algorithm can elevate extremist content or disinformation to the top of certain searches. Days
after the 2016 presidential election, a falsified media account of President-elect Donald Trump
having won the popular vote briefly ranked higher than stories that accurately reflected the U.S.
popular vote result. 227

        (U) Google was quick in responding to and addressing the misleading 2016 popular vote
search results, but the example illustrates that the Google platform's search results feature is not
impervious to manipulation designed to spread deceptive and misieading information. Public
statements by Google representatives emphasize that the company realizes no business interest or
advantage in the selective promotion of falsified news stories, extremist content, and conspiracy
theories.

      (U) As Laura Rosenberger testified to the Committee, "Another way the Russian
government distorts the information space is through manipulating search results. Just Google

225 (U) lb id.
226 (U) Renee DiResta, Written Statement, Hearing before the Senate Select Committee on Intelligence, August 1,
2018, available at https://www.intelligence.senate.gov/hearings/open.
227 (U) Philip Bump, "Google's top news link for 'final election results' goes to a fake news site with false

numbers," Washington Post, November 14, 2016.

                                                       57


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 59 of 86



                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY\

    any geopolitical issue of significance to Moscow-MH-17, the White Helmets, the N ovichok
    poisonings in the UK-and you will be served up a set of top results consisting of outlandish
    conspiracy theor~es emanating from Russia." 228

             (U) Private sector entities around the world dedicate sustained effort to manipulating the
    Google Search algorithm for commercial benefit. "Search-engine optimization," which entails
    maximizing the likelihood of favored content appearing among the highest ranked query results,
    is a standard marketing firm capability routinely used in the promotion of businesses and
    products. The IRA's 2016 information warfare campaign featured some of the same capabilities.
    According to the Department of Justice indictment, the IRA devoted an entire department to
    search-engine optimization, the objective of which was the elevation of the IRA's content in the
    search results of Americans, in furtherance of the IRA's 2016 information warfare campaign. 229
I                                                                    '


         (U) Y ouTube. Distinct from Facebook and Twitter, the Y ouTube platform is not
 independently conducive to rapid and expansive content sharing. Achieving the "viral" spread of
 YouTube videos generally entails capit~l_i_zing on the reach and magnitude of Facebook and
.'Twitter networks to spread links to the video hosted on Y ouTube.

          -(U) Data provided to the Committee by YouTube concerning-IRA-associated content
    and accounts indicates that IRA influence operatives began posting videos to Y ouTube as early -
    as September 2015. More than 1,100 videos, or 43 hours of content, were eventually posted on
    17 YouTube channels the IRA established. Two of these channels were overtly political in
    character, and focused on the,2016 U.S. presidential election. 230

             (U) The overwhelming preponderance of the video content posted to.the IRA's YouTube
    channels was aimed directly at the African-American population. Most of the videos pertained
    tO police brutality and the activist efforts of the Black Lives Matter organization. Posted to 10 of
    the IRA's YouTube channels, were 1,063 videos-or roughly 96 percent of the IRA content--
    dedicated to issues ofrace and police brutality. The names of the IRA's YouTube channels were
    consistent with the posted video content and included "Black Matters," "BlackToLive," "Cop
    Block US," "Don't Shoot,." and "PoliceState." The content of the videos posted to those
    channels exploits issues of extraordinary sensitivity inside the African.,.American community. It
    is difficult to reconcile this fact with public testimony to the Committee by a Google
    representative that, "The videos were not targeted to any particular sector of the US population
    as that's not feasible on YouTube." 231

    228 (U) Laura Rosenberger, Written Statement, Hearing before the Senate Select Committee on Intelligence, August
    I, 2018, available at https://www.intelligence.senate.gov/hearings/open.
    229 (U) Indictment, United States v. Internet Research Agency, et al., Case 1: l 8-cr-00032-DLF (D.D.C. Feb. 16,

    2018).          -                                                                                j

    230 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney, Ryan Fox, Dr. Jonathan

    Albright, and Ben Johnson, "The Tactics and Tropes of the .Internet Research Agency," New Knowledge, December
    17, 2018, https://www.newknowledge.com/articles/the-disinformation-report/.
    231 (U) Kent Walker, Hearing before the Senate Select Committee on Intelligence November 1, 2017, available at -

    https ://www.intelligence.senate.gov/hearings/open.

                                                           58


                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
               Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 60 of 86

                                                                                                                        (


                       COMMITTEE SENSITIVE- RUSSIA INVESTIGATION ONLY
                 <.
                (U) Only 25 videos posted to the IRA's YouTube channels featµred election-related
        keywords in the title. All of the IRA's politically-oriented videos were thematically opposed to
        the Democrat candidate for president, Hillary Clinton. Some of the videos featured expressly
        voter suppressive content intended to dissuade African-American voters from participating in the
.,_,/
        2016 presidential election, while others encouraged African-Americans to vote for Jill Stein.

                (U) Y ouTube continues to be the propaganda vehicle of choice for Russia's state-
        sponsored news organization, RT (formerly Russia Today). As of February 2019, RT had nearly
        3.3 million global subscribers on its YouTube channel. In 2013, RT was the first self-described
        "news channel" to break 1 billion views ori YouTube, and in 2017, RT's YouTube channel
        accumulated its five billionth view. RT's social media presence and activities-were outlined in
        the January 6, 2017 Intelligence Community Assessment, in an annex to the unclassified version
        of the report. 232

                (U) Reddit. IRA influence operatives were active on the Reddit platform during the
        2016 presidential election campaign period; in part it appears, to test audience reaction to
        disinformation and influence campaign content before its dissemination through other social
        media platform channels.

                (U) Motivated by the fall 2017 revelations of significant IRA activity on the Face book
        and Twitter platforms, Reddit conducted an internal investigation into whether IRA activity had
        taken place on its platform. The results ofReddit's internal investigation, which were shared
        with the Committee, indicate that IRA influence operatives were active on the platform and      1 ,.

        attempted to engage with American ~eddit, users. Internal investigators characterized 944 Reddit
        accounts as "suspicious," imparting that investigators judged there was a "high probability" that
        the accounts were linked to the IRA. 233 Analysis of the accounts indicates that nearly three-
        quarters (662 accounts) achieved zero karma points, indicative of minimal engagement by the
        broader Reddit user base.

                (U) According to Reddit, the 944 evaluated accounts were responsible for around 14,000
        posts. Of those posts that contained socially or politically divisive content, most were
        thematically focused on police brutalhy, issues ofrace, and the disparagement of Hillary Clinton.
        A Reddit account with the username Rubinjer, the most popular of the accounts Reddit
        investigators assessed as probably linked to the IRA, posted a video that falsely claimed to depict
        Hillary Clinton engaged iri a sex act. The video, which was ultimately posted on a separate
        website dedicated to pornographic content and viewed more than 250,000 times, was created by
        the IRA's influence operatives. 234 The same Reddit account was used to promote a videogame
        titled Hilltendo, in which players maneuver an animated Hillary Clinton as the avatar deletes
        emails and evades FBI agents. IRA influence operatives attempted to achieve viral


        232 (U) ODNI, "Assessing Russian Activities and Intentions in Recent US Elections," Intelligence Community
        Assessment (Unclassified Version), January 6, 2017, https://www.dni.gov/files/documentstICA_2017_O1.pdf.
        233 (U) Reddit, Submission to SSCI, April 10, 2018.                                   .
        234 (U) Ben Collins, "Russia-Linked Account Pushed Fake Hillary Clinton Sex Video," NBC News, April 10, 2018.



                                                             59


                       COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY '1
            Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 61 of 86



                    COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

    dissemination of the video game across soeial media, weeks prior to the 2016 election. 235 IRA
    influence operatives also used Reddit as a platform for Russia-friendly narratives. As Laura
    Rosenberger testified to the Committee: "On Reddit, multiple IRA-generated memes posted to
    the 'r/funny' sub-reddit were targeted at discouraging United States support for Montenegrin- 1
    accession to NATO, attempting to portray Montenegrins either as free. riders or as protestors
    resisting this move." 236

            (U) In Reddit's assessment, IRA information warfare activity on its platform was largely
    "unsuccessful in getting any traction." The company judges that most Russian-origin             1

    disinformation and influence content was either filtered out by the platform's moderators,· or met
    with indifference by the broader Reddit user base. In an April 2018 statement, Reddit CEO,
    Steve Huffman, stated that the investigations had "shown that the efforts of [Reddit's] Trust and
    Safety Team and Anti-Evil teams are working," and that the "work of [Reddit] moderators and
    the healthy skepticism of [Reddit] communities'·? made Reddit a "difficult platform to
/   manipulate."237 Nevertheless, the largely anonymous and self-regulated nature of the Reddit
    platform makes it extremely difficult to diagnose and attribute foreign influence operations. This
    relative user autonomy ~nd the dearth of information Reddit collects on its users make it
    probable that Reddit remains a testbed for foreign disinformation and influence campaigns.

              (U) Tumblr. Following Facebook's September 2017 disclosures about IRA activity on
     the platform, Tumblr conducted an internal investigation to determine whether Russia-based
     operatives had also been active on Tumblr. 238 The ensuing investigation uncovered 84 accounts
     determined to be associated with the IRA. Most of the ac'?ounts were created in 2014 or 2015,
    )and did not exhibit indications of automation. The IRA-associated Tumblr accounts generated
     about 100,000 posts, and were engaged significantly with authentic (non-IRA) usef accounts on
     Tumblr. Tumblr estimates that IRA influence operatives used the platform to interact with 11.7
     million unique U.S. users, and nearly 30 million unique users globally. Tumblr did not find any
     indication that IRA operatives purchased advertisements through the platform's advertising
     feature. 239

             (U) Tumblr's investigative findings indicate that content posted to the IRA's acc·ounts
      was focused primarily on politics and divisive social issues. A discernible effort to focus content
      delivery toward African-Americans is evident in the Tumblr account names the IRA chose, and
    . the content those accounts posted. Among the IRA's Tumblr profile names were:
      (

     235 (U) Jose Pagliery and Donie O'Sullivan, "Russians released anti~Clinton video game weeks before election,"
     CNN Business, March 8, 2018.
     236 (U) Laura Rosenberger, Written Statement, Hearing before the Senate Select Committee on Intelligence, August

     1, 2018, available at https://www.intelligence.senate.gov/hearings/open.
     237 (U) Steve Huffman, "Reddit's 2017 transparency report and suspect account findings," Reddit, April 10, 2018,

     https://www.reddit.com/r/announcements/comments/8bb85p/reddits_2017 _transparency_report_and_suspect/
     238 (U) Tumblr is a New York~based social networking and micro-blogging site that was created in 2007, and

     eventually acquired by Verizon and placed under the umbrella subsidiary, Oath, Inc. (later, renamed Verizon
     Media).
     239 (UL SSCI staff interview with Oath/Tumblr on Russian influence, April 20, 2018.
             1



                                                            60


                    COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 62 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

"aaddictedtoblackk:," "black-to-the-bones," "blackness-by-your-side," "blacknproud," and
"bleepthepolice." 240 Jonathan Albright, a researcher at the Tow Center for Digital Journalism at
Columbia University, is unequivocal in concluding that on Tumblr, the IRA's influence
operatives deliberately focused on messaging young African-American with narratives and
payload content: "The evidence we've collected shows a highly engaged and far-reaching
Tumblr propaganda-op targeting mostly teenage and twenty-something African-Americans." 241
                   '
         (U) As was the case on other social media platforms, IRA influence operatives used
Tumblr accounts to build audiences of like-minded Americans, into which they would sow
socially and politically divisive content. As reported in BuzzFeed, a Tumblr account named
"4mysquad," which was later revealed by Tumblr to be operated by the IRA, dealt almost
exclusively with issues of sensitivity to the African-American community. On occasion,
political content promoting the_presidential campaign of Bernie Sanders, or criticizing Hillary
Clinton was posted to this account. As an example, "4mysquad" posted a video of Clinton
calling young black gang members "superpredators," which generated more 50,000 engagements
with authentic Tumblr users. 242. Over time, however, the IRA's influence operatives took the
messaging broadcast via the "4mysquad" Tumblr account further than the credulity of some
users would allow. As one former follower of the account was quoted, after "4mysquad" began
posting content promoting the presidential campaign of Donald Trump, "I unfollowed him and   I

the thing that was a red flag was that it was supposedly a black liberal blog that at some point
,started rooting for Trump to win." 243

        (U) Tumblr .shared the results of the 2017 internal investigation with federal law
enforcement. In the fall of 2018, law enforcement reciprocally alerted Tu~blr to potential IRA·
operational activity tied to the U.S. 2018 mid-term elections taking place on the platform. On
the basis of this insight, Tumblr identified 112 accounts tied to what was identified as an
influence operation, indicating that Russia-based influence operatives continue to exploit the ·
Tumblr platform targeting the United States. 244

          (U) In addition to the internal investigation into IRA activities on Tumblr, Oath's
security team also searched the company's other digitally-based platforms, uncovering 484
Yahoo "'.
          email accounts associated with other publicly identified IRA account information. Most
of the Yahoo email accounts were used to establish profiles and enable commenting on other
social media platforms. 245 Oath's internal security investigation also uncovered a small number

                                                             0
240 (U) Tumblr, "Public record ofusemames linked to state-sponsored disinformation campaigns," March 23, 2018,
https://staff. tumblr.com/post/1801793 8531 O/keeping-our-promise-to-be-transparent-about.
241 (U) Craig Silverman, "Russian Trolls Ran Wild on Tumblr and the Company Refuses to Say Anything About
        1
It," BuizFeed News, February 6, 2018.
242 (U) Ibid.
243 (U) Ibid.
244 (U) Tumblr Staff, "Keeping our promise to be transparent about state-sponsored disinformation campaigns,"

Tumblr, November 16, 2018, https://stafftumblr.com/post/180179385310/keeping-our-promise-to-be-transparent-
about.                 ·
245 (U) SSCI staff interview with Oath/Tumblr on Russian influence, April 20, 2018. ·



                                                      61


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 63 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

 of accounts with some indications of association with the IRA on Flickr, a photo and video
 hosting service. Only four of the seven Flickr accounts investigators found associated with the
 IRA had posted images. 246
                      !


         (U) Linkedin. Linkedin discovered that IRA-linked activity occurred on the platform
 during the period of the 2016 presidential election. In the course of an internal investigation
 initiated after the fall 2017 Facebook disclosures, Linkedln uncovered 91 accounts and five fake
 company pages believ,ed to be tied to the IRA. Most of the accounts were established in 2015.
 About 24 of the accounts never posted content to the platform. Eighty percent of the content
 posted from these accounts generated no engagement from any other Linkedln users. None of
 the accounts is known to have purchased ads or any promoted content on the platform. 247 ·
 However a common IRA approach involved establishing credibility by creating multiple social
 media accounts across an array of platforms, under the same falsified American persona.

         (U) Though foreign influence operational activity on Linkedin appears to be limited, the
 platform and its users are a significant target for foreign intelligence services. Linkedln users
 submit, i:ind make publicly accessible, significant personal and professional data in the pursuit of
 net~orking opportunities and to attract potential employers. This renders the platform a valuable
 source of information ori an array of sensitive intelligence targets-including the. identities of
 government employees, active duty military personnel, cleared defense contractors, and others.:
 As Director of the U.S. National Counterintelligence and Security Center William Evanina has
 stated, Linkedln "makes for a greafvenue for foreign adversaries to target not only individuals in
 the government, formers, former CIA folks, but academics, scientists, engineers, anything they
 want. It's the ultimate playground for (intelligence) collection."248

          (U) Other Platforms. Medium, a popular online publishing platform, and Pinterest, a
  photo- and image-focused social media platform with over 250 million active users, both
  publicly acknowledged the discovery of IRA influence operative activity on their platforms. The
' Committee's TAGresearchers also discovered IRA activity on othei:popular internet sites,
  including Vine, Gab, Meetup, VKontakte, and LiveJoumal. Even browser extensions, music
  applications, and games, like Pokemon Go were incorporated into the IRA' s influence
  operation. 249 As Renee DiResta notes, the widespread use of numerous applications and
  platforms illustrates "the fluid, evolving, and innovative tactical approach the IRA leveraged to
  interfere in US politics, and culture." 250



 246 (U) Ibid.·
 247 (U) Blake Lawit, Genyral Counsel, Linkedin, Letter to SSC!, December 21, 2018.
 248 (U) Jonathan Landay and Warren Strobel~ ''Exclusive: U.S. Accuses China of"Super Aggressive''>Spy

 Campaign on Linkedln," Reuters, August 31, 2018.
 249 (U) Renee DiResta, Dr. Kris Shaffer, Becky Ruppel, David Sullivan, Robert Matney Ryan Fox, Dr. Jonathan
                                                                                      1
 Albright, and Ben Johnson, "The Tactics and Tropes of the Internet Research Agency," New Knowledge, December
 17, 2018, https://Www.newknowledge.com/articles/the-disinformation-report/.            ·
 2so (U) Ibid.


                                                      62


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 64 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

VIII. (U) OTHER RUSSIAN SOCIAL MEDIA INFORMATION WARFARE EFFORTS

    A. (U) Main Intelligence Directorate (GRU)

        (U) Other Russian government-funded and -directed entities, particularly the Russian
intelligence services, also conducted social media efforts directed at the 2016 U.S. election. The
Russian GRD conducted a wide variety of activities on social media. In January 2018 written
responses to Committee inquiries, Facebook confirmed the presence of activity attributed to the
GRU (also known as Fancy Bear or APT28) on its platform: "We have also tracked activity from
a cluster of accounts we have assessed to belong to a group, APT28, that the U.S. government
has publicly-linked to Russian military intelligence services and the 'DCLeaks' organization." 251

        (U) Much of the activity related to APT28 found by Facebook in 2016 appeared to
Facebook security experts as consistent with more typical offensive cyber activities, generally
attributed to foreign intelligence services, including the targeting and attempted hacking of
"employees of major U.S. political campaigns." However, Facebook later detected the APT28
group's engagement in what they described as "a new kind of behavior" later in the summer of
2016. Facebook uncovered GRU attempts to engage in influence activities, namely, "the
creation of fake personas that were then used to seed stolen information to journalists." As
Facebook notes, "These fake personas were organized under the banner of an organization that
called itself 'DCLeaks. "' 252

       (U) The GRU's direct role in the 2016 information warfare campaign was publicly
exposed in yet another indictment obtained in July 2018 by the Special Counsel's Office. This
indictment against the GRU ("the GRU indictment") outlined very specific details about the
GRU's online influence operations.

       (U) The GRU indictment charged a number of GRU operatives, including Aleksandr
Vladimirovich Osadchuk, a colonel in the Russian military and the commanding officer of the
GRU's unit 74455. The Special Counsel's Office described Unit 74455's role in the GRU's
influence operation: ''Unit 74455 assisted in the release of stolen documents through the
DCLeaks and Guccifer 2.0 personas, the promotion of those releases, and the publication of anti-
Clinton content on social media accounts operated by the GRU."

       (U) The public accounting from the Special Counsel's Office also .reveals the cross-
platform character of these information opera,tions, which involved several of the social media
companies, including Facebook and Twitter. 253

251 (U) Colin Stretch, Responses by Facebook to SSCI Questions for the Record from hearing on November 1,

2017, submitted January 8, 2018, available at
https://www.intelligence.senate.gov/sites/default/files/documents/Facebook%20Response%20to%20Committee%20
QFRs.pdf
252 (U) Jb id.
253 (U) Indictment, United States v. Viktor Borisovich Netyksho, et al., Case 1:18-cr-00215-ABJ (D.D.C. July 13,

2018).

                                                       63


               COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 65 of 86


                                                           . - - ' - --- . - - _--. ' - -_ - - - - .- :_ - - - --- -
                                             COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

                (U) On or about June 8, 2016, and at approximately the same time that the
            dcleaks.com website was launched, the Conspirators created a DCLeaks
            F acebook page using a preexisting social media account under the .fictitious name
            "Alice Donovan." In addition to the DCLeaks Facebook page, the Conspirators
            used other social media accounts in the names of.fictitious US. persons such as
            "Jason Scott" and "Richard Gingrey" to promote the DCLeaks website. 254

            (U) On or about June 8, 2016, the Conspirators created the Twitter account
            @dcleaks_. The Conspirators operated the @dcleaks_ Twitter account from the
            same computer used for other efforts to interfere with the 2016 US. presidential
            election. For example, the Conspirators used the same computer to operate the
            Twitter account @Baltimorels Whr, through which they encouraged US.
            audiences to "OJ oin our flash mob" opposing Clinton and to post images with the
            hashtag #BlacksAgainstHillary. 255
                                         -              .                                           -                                           ,       ..,                                                -.                       - -                 -                                                               -                - .                                -                  -                         . . .--
                                                                                                                        '       .                                                                                                                                                                                            .                                                                                                 .


                                 . ..            --··                                                                       .                                                          -- -                                             --                                                         -..                               -                                          ----                            -·--
       •         "                                                    - -.- - · - ·                                                                                                                                                                         -
                                                                                                                                                                                                                                                            .                                                                                                   .
                ·.,.       ~·--"'        ..             .__, .    · .: . .                                        ~.·           '               -                  -                    -                                            -_         -               .   .       ..            -~ -                      -            ....,




                .---        ,'      .-. -        • •• • · - .     '         •             --    •       ':                              •           •    ..                            -     -         -            •           -    •                  -               •   -                      -_    -·                                        --               -                      1           ~         •       •    -   -   -




                -·~-              ---.-.                    :.--.                         '".   -           .,_     -       ~                   -        ~             -                    -    ~   .---·,             '            ·- .. -·· . . -.                       _-: -_:                               --- -

       •        --;.-             - -        -                              '                                               ;                       -                  -       -            ·-                              '       -     -. -                  -                                             -                            '            -       --                             ~       ·.        .            .
            ;    •       , ''>I    ·-~       f              ,i.       • '       •   ~•                                              ~               •         \,           '                • ' )      •                            "~         •'       '                   T             '    ,        'i              ••                                      •                      '           •                     •'



            :        -      •           -~ ~·       -           ~-,..       e              •                 •                                                •        •       •                                •                                   •       <           -                                     •                                :            "           •         -            '•           -        •




            >~ -. ,- - -                            •           ·:                                      •               - • .                                 -            • .              ' ,             '                       •'                                          ..                                                             ,                    -       -     -                -




       •


                .                           -.                              -·                      .                                       -                 ..                   -                 -                                                      .'          -                 -             -                     . - - .      .- - . - - ..
                -:                 -               . ·-                             _,.   __                      ---                       -           ---.,.- ,-                          -- --: . _-                                                       .                 ..~.          __    ... ··--                -.... _:. - --. - ·- -.·- ' .-




254   (U) lb id.
255   (U) Ibid.

                                                                                                                                                                                                                                         64
                                                                                                                                                                                       -- --                                        -                   -                                                                    -             .                                -     .                    -
                                                                                 . -
                                                                                                                                                                                                                                                                            -~                                                                     ~

                                                                                           .                                                                                           .                                                 ,._                            /            ·.
                                             COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                         Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 66 of 86



                                                                     COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

             •

             •
                          : -.                         '                 -                   .. - . . -                                                    - :.    -               -               --             . - - .- --.- -.              ;-                                      - ~-: - ~                    :,:

             •

             • .. - -                                                                    .-                  .             ~--           -.-           - -     -       -~              --                    ---                            -         __ ........ ---.~-~                       :. - ---                                         - -.             --




             •            .-                      •                      -           •                _---                  ·--              .-    :               -                               -         ----                               -             -           .-                    -           :        ---,                        ·:-.------~-                                               -                     -+        -       ·-·              -       -~            _--:-.---                          ~-                -




                          '       '           '•                     :           •                                •        ',,-                                        -               •                         ·, t       '       •               •••               :            '    ,- •                ''        •:       I         •·        •••               •            •        •               ~




             •            - • •: ,                         '.                -                   ••                                                    --                  -               -             --:--··.                                                              -       .-               -                              -.-           ··~·                    ---                            ••                    ·:                      --:--_.                 ••           0                         ..... ; - _ - ;                          ~




             •

                                      -                                                  .               -                      -                      .      -~~-                                               :.                 ·---~-                                             ··-··;                                                      _.--~-------                                                                                     ---·~                              ~                            -.~.-~-~


--           -·                       -.--.                                                              .                                                             '                                --              .-                                        . . . .~                                  -- .. ·                                           _...           -_----~                                                        ·-                   --                            ---.                                    -~~-:-~




             •            ·,
                              •,-:.••••;,



                                      :-:~-
                                                                                                     .··_-



                                                                                                      ~-,,
                                                                                                                                    .... ••



                                                                                                                                    ,.·
                                                                                                                                                        -



                                                                                                                                                       -. •                ~
                                                                                                                                                                               ••                            -•,,•v-•



                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                  •



                                                                                                                                                                                                                                                                      -. ·-;·
                                                                                                                                                                                                                                                                               .·••                         ,·--~.--




                                                                                                                                                                                                                                                                                                                     •;'" • • ··, -
                                                                                                                                                                                                                                                                                                                                                                             •             .....           ...,...-,



                                                                                                                                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                                                                                                                                  •·-,,•,•



                                                                                                                                                                                                                                                                                                                                                                                                                                  ·a.~,-.----~._-,'"'~.·-.-.~·•-•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -       .....             •           •                 •••·•·~..                  --·_          ~




                                                                -·                                                         -·- -                                                                                                ----·- _.--- ----                                                                                             ..                             --                    -                    .·                 --- ....------                                      --                       --
             •                 -
                                              ;--                                                    .       -
                                                                                                             -.                           - . - -- -
                                                                                                                                                                       .
                                                                                                                                                                               .
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                . -- - .   - ..   -
                                                                                                                                                                                                                                                                                                                                             ·
                                                                                                                                                                                                                                                                                                                                                   --                -                                          -                                   . --         --                        ---                            ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~




                                                                                     .                        -                                   ':·                                                                   .           '                                                                                                                }                           ,,_                                                                                                                                '
                              -               ~             ,                    ~--·                                                    :    ~        - - . .             .- . -                  ~                            -       '           -                              -                            - -- - -                                                 :             '   --                       -              '            -    . --·. ·-                ~-.                  - -- -, -
                               - -                                           -·.                     ~-                    --                     .-         .· .. ·-.                                   ~~             ··-.--:- ...                                                   ~~·          ....                   -                  ..-·~----·~                                                                 -                -~·-·                         .· .. : , .


                                                                                                                      .                                                                                                                                                                                                                                                                                              --                    ..                            -· - .
256

-· -
         -   - ·-         -
                         - -                          .-
                                                                             ~-                  .
                                                                                             - .. -
                                                                                                                                          -.
                                                                                                                                         - - ·- - - .
                                                                                                                                                                                       - -- - - - -
                                                                                                                                                                                                        "'               .- -·
                                                                                                                                                                                                                                                .-                                     - - --
                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                               - ·-. - ---- » ·-
                                                                                                                                                                                                                                                                                                                           "       .                 -        ~



                                                                                                                                                                                                                                                                                                                                                              .              ,·.
                                                                                                                                                                                                                                                                                                                                                                                  ~

                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                -~      ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ~



                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ---               -.~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                - - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    " - .···
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '.. .
-            -       -                                - ·---                                                                                  -                            .                   - ·-. ,-     -- .
                                                                                                                                                                                                             '              .    - .-- .                                                                                                                                                                                                            ...~        : -.                                   -.       '          - --                     ~


     '                                 -                                             -                           -                                                                         .  - --        .' -     '-    -        --. '  -                                                                                                                                                                                                                  -            .   .                     ~        -              .- -- . -- - .
                 .                                                                                                                                                                                                .
             --               -                            -                         .- .-                                               - --                                             - - -- - -    -- . -- - - ·:_           ------                                       ~                                                                                                                                                                          -----.--~~                                                               -.           ---:
-        .   --               -        -                        -,           -               -           -        -                 "    --.                  :    -                   . -     :. - - . --- --- - -- - - - - -_.. : , -                   ~                                                                                                                                                                                                 - . - . -.                                              ~.    -.       :.-      ....            - :
                 •        •               ,                              • •                             •    <       .-    •        ,                                             •           •   ,-            -•             •           •       ,·                ~        •            •       t           ·,   '• •          ••        •           :-              •                 ~       ·.,,·        .-~          ,·    •                  •          .~               ~                         I             ••            •   •           -    •




                                                                                                                                                                                                                                                                                       65


                                                                         COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
              Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 67 of 86


                                                                                                            :   -                                                                                        .~:----.                                                                       -           -·-··-_.-~-.                                                              ~    ..-                  .. -._-,·
                                                                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
              ---. -- .                                                -- -- --                                     -                                   .                        ..          -   ~       ~-   -               ---                              ";                   -                   -           - -                                    .                  - -          - .                                       .                                     - ..                                                        -       -'                                                      --
                                                                                                                             .                                                                                                .                                     -                                                                                                                                                                                         -                                                 .                          '                    ,'                                     ..
                                           .           .                                       ,                        .   - -- .                                           .            - .                             .                                     - - --                                                       -                     -                          --                -           -                                     -                                                .                                               -                     -
                                                                                                                                                                                                                                                                                                                                                                   .. -
                                                                   ~                                                                                                                                                                                                                                                                                                                                    ~

                      '
                          '.                                                           .                                    .                                          .·                        -                        .                                       ' .
                                                                                                                                                                                                                                                                                                    '                                                                                                                                                 <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .·
                  .....                    -.              '                                                                                                           -                                                                                       -- .                                                                      ,                                                                  -                -                                                                          .                   ....                                         .                            -. "
                                                                                                                                                                                                                                                                                                                                                               .-                                                                                                              .                                                                                             .
                                                                                       .                   ..                                                                    -                                                                                   .                                                                       -···--·-                                                                                        --                                                         ---~                                                -                                         ..,.
                          '            '       ~                                       .                            .                                            ...                                          .                                                                                                                                    .                                                                                                          .                                -                                                            .                        .
                  •           :_                       •                                                   •                ~               •       -   •    .:                      - -                                  -                                •                                •                                •           -_. - t                         -. ' • • -                                              •




              .                    .~·-                                - ---                       . ·.                                                                     ,.            .                                                           . --                                  _·                           ~               :_ -.-·-                                                                       .·                                         .::··                   ~--;.                                               -··0- .-

 ~-                           -                                        ,-                              .                            '                                       -._.,:                                                                                                  -                                            '                                       -·~.                                                         -·.                                  ,,.,                                     ~                                       -.- ....                                   ~

-. .. - -     . .                      - -                                     ..              .                            -                   '-          - -- - -. '...                                            '                          --                                 . - -.... -                                          - ' .-                    --              ..                               .                ~       - -                   -                               -




      •           ~                .                       .                           - - --                                                                    --                  -       ~           -- - -· -                                    -                 -.              '               -.                                -                 - -                        ~            '                                - ....-·                     .-                               -                        ",                 -.- .            ~        .   _




                                                                                                   .             -                  .                                                                                                                -                                                                                                  ·- .                               -              --                                          --                                                                                                                                          .          -
      •                       -                .                       .       . -
                                                                                   '


                                                                                                                -                                           ·-
                                                                                                                                                                 ,                   -

                                                                                                                                                                                             . .                                                                    .
                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                         -                    --

                                                                                                                                                                                                                                                                                                                                                                                                                    -                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            • ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         - --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        c



                      .
                               -
                                                   '
                                                           _,____
                                                                                                   .
                                                                                                                                                                            ..                                                .                  -                      --                                      -                    -                         ---
                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                 '        '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .        .
                      ··.-                                     "·              ..                  .'                               '.-                          '                                                                      -                                                                           -:                   -,            -                                                                                                                   ..                                                      .       .. ·
                                       . --                                    - .                                                                                                    -                                           ...                  -                            -                                                         --                                                                                     -                                                                                                                                               -                 .         -
      •       '                ~                                                                                .
                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                .                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                            -.                                                                                     '




      •           .                            -                               -                                    -                                                    --                                                       '              '    .             - -                         -           ,. '                                           - - -                   -        -· - -                      "        -           --                                            ~                    -.                                 .                 '
                                                                                                                                                                         .                           .            '                                                                                                                                                                                                                  .                                                                                  ..                                                                    .
                                   -           '                               .                                                                                 .                                       .                                                                      - .                             -                ,.          -. .                                 ~                                                          -                ·-                                   ...                             -    .                       -            .                         :-·           -
                                   -                                       •                       ••                                               '                                 J                                           •                                         •                                                                 '                           ..                                                                                                                                    '                                                                •                     :




                      -                -                       ~                           -               ·:                           '       .                                                                                                    ...                                .       -               --                        .                    .                           --       ,,.     :                        -            .                ,       -               -. -                                                        -             "
                                           -                       -           -                                .                                                                                    -                                                                                          .                                     . -              -                                    --.             -                    -                                                                       .                                                                                            ..
          •                                            +                                                                                                                                                  '                                                             •                                                                          ..                                                                                                                                                                                                                                    •              \




                  -                                                    . -- -     -                                                                                                      .           .                                      . - -                                               -                                         ..                                                    .                                                             .        -                            -                              --                           .                            - .
      •       .
                  '                                                      '
                                                                       . . - ,. .                                               .
                                                                                                                                                    .
                                                                                                                                                                       .             -           '                                                   .                                                                                                             ..,         .            '   -                                        -                                                                                  .          -                   - -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :        .




      •           -~                   -                       - -·                    -            -                                                                .                       . ·-             -                                                .                                -           -                        -                                                -         .. - -                                        -                   --           .                                                           .       '                     . - .
                                                                                                                                                                            .                                             .                                                                                                                                                                                                                                                                                             '.                     '                             '




                                                                                                                                                                                                                                                                                                66
                                                                                                                                                                                                                                                               -                                                -                                                                                                       .            ..                                                                     --                           .---               -
                                                                                                                                                                                                              '                         •    -   ~     •                        •                           '   ..               '                             •          '                                     •           ·,           •                '                            •                                '     •        _i,,            -,




                                                                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                             Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 68 of 86



                                                                                     COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

                 •            .'·
                                               '•              T         -




                                                                                 -   -
                                                                                         (   -




                                                                                                 -
                                                                                                     •




                                                                                                             -
                                                                                                                 •




                                                                                                                             '                 '
                                                                                                                                                       0•




                                                                                                                                                                    .
                                                                                                                                                                        •




                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                                                                 . -_-
                                                                                                                                                                                                                                                                         •        ·•-




                                                                                                                                                                                                                                                                                                          - .
                                                                                                                                                                                                                                                                                                                                      •




                                                                                                                                                                                                                                                                                                                                      - ...
                                                                                                                                                                                                                                                                                                                                                           '   -




                                                                                                                                                                                                                                                                                                                                                                                 ~~.
                                                                                                                                                                                                                                                                                                                                                                                         •                •




                                                                                                                                                                                                                                                                                                                                                                                                                  --
                                                                                                                                                                                                                                                                                                                                                                                                                          ~-                                -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -- T                          •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                        -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -               .-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~.,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •       --




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '               •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . _·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                --                      -                   •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~-~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ---                             ~       •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -




                                                   .                                                                                                       -        .                                                                                                                     -                       .-                                      --                                      -·-                                                       -·-·                                              -                           . . . . .-.                                                                                            ---    ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                               -..-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                 -·
                                                                                                         •           '                                                                                                                                                                                                                                                                                                                                      •                                    J                                                                                                                                                      ·-                                                                   -


                                  '                            -                                             -                                              .                   ..                                                                                       ,            --                                          .                                         --                                ~--                 -                                             -                            ~ ~: ~"- -                                    .....,                                  ..                                       ~-'             -:                                                       _--~ .... -,,... ~:                                 .-          .
                              ~                    -       •                 •                                                                                                                              ,".                                                      •                                -               :                           -                '                     •                                                ,_        •               -                                                        -                                                                     ~'.                          '                                       :                       -               --                                           j           -~,




                                                                                                                                                                                                        - -                                                                   ~-              .                   - . ' - _-· -                                                                                                    - ·.                     .                                        .                -                       '        - - ~- -                                        -- - .                                           -               ~                                                        --                          ~                               ,..

-.                           ..                        .                                 -                                                                                              .                                                                                                                         -          -                                                                                    .                                                         .                            -                                                                                 ,       -           '                                            - -. -                                      '                                                                -           . . --- -              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                            '
 --                  -                    --                                                                                     -                                                                                              -                                             -                                                                                    .                         -                                                                                                       -"'"                                             ·-                                               . ..                                                                                                                                              --
     .                                                                                                           '                                                                                      .                                                                                                                                                                                                                                                                                                       .                                                                                                                                                                                                                ..·
-            '                                                     -.                            -   ~                                                                                                      '                                                        -,           .                       '. -                                    -                             ~                             -               '    -                                                                     -- . . .                                                          .---                        -           :                                                                ,       .. - -                                                                               ·-                -

                     .                    .            .                                                 -
                                                                                                                                                           -                                        -
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                             -                                                        -
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      .-                                     --                           .                                         -                                                                     - -                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -       -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
         -               '        '                    ."                                    '                                                         -                                    -                   .:'.""                  -.           _-                      -                                .               ,·,                     .'                   '                      .


                              (U) According to FBI:

                                  J       :_       •                         '                                                   '                 •        •                               •                                   •                                                                                                                                  -        -        -                                                    -             '                                                '    '                                        -                                   ••                                       -                       -                               • •                      •           -                               •   -




                                                           -                                                                                                                                                -           -   - -                                                                                   -               -                             --                                        -                                                             -                - -                                                                                                       -          -    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                             -                                   - --
                                                                                                                                                                                                                '                                                                                                                                                                                     .                                                                                                                                                                                                             '                                                                                                        ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '                       .
                                          --                                          .                      -                                                      .-                      -                   .   :;--                                     -                            .                                           -·                       .-               ,..               .                                                         ..                                                                      .. -                                                                   -- . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                                                             -
                                                                                     .                                                                                                                                              .                                                                                                                                                                                              . '                                                                                            . .                                                                     . '                                                                                                                            .
                                               .           -                                                             -                                 -                                        -                       ---                                      --                   -                           -                       .                            -                              .                       -            ~                            --               -                                   -- - -                                                -               - .- ·-- -· -                                                                                                 -
                                  -                                                                                                                                                                                                                                                               '                                                                                               .                           .-                                                                                  ....             ..                                                              .
                                      "
                                           .           ..,,                          .                                                 .                   -
                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                     . .,..,,                                         ·-··
                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                               ---                                                .....
                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                       ----                                                          ----
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      --.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                        '       "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·- -,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '.                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         <


                                                                                                                                                                                    -                                               -                            -           -.       -                   -           -. -                            -                                  -                                ~                         •               -                        -               '4          -                                 '               -                   -                                    -.:                         ~...,,.                 -


                              ~           -·                                     .-                              -                                                                                                                      -                                         -                                                           -                                                   -                   - --                                              - -                                                           ...              --                                          ~                            -                       ~                   - -
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                              •                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                                    •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                , ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~



                              -            •           •           ,..                                   •                   •       - -                        ~                                       -                                •                   -                        •           •                       -       • •             -                            - •                    •                                        •                            -            -.          :                               ,,                            '                                   ~           '            -            -      -               ?           -                   •            ~                               '           -




                                                           ·-                                        .. - -                                                                                                                                          -                                    - ..... -- -' -                                                                                                                                                                   .--                                       -                               -- - .                                           -                   --                   -           .               -                                    - ·---

                                               .               -'• .                             .                                                         -                            -           .                                                -                            .       - -· --                 ~                                                                               .                 .,.,...           -                         ,...        - -                      -            -                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           - -.-

                                                   -                                             .                                                                          -                                       -                            -                       -- -                                                 -                                             -                                             -                         .                       -,                                               -                                                                                                          -                                                                   . -                                  .- -                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                     ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "-•

                                                                                             '                                                                                  '                   '                                                                                                                                                                                                                                                                                                                                                                                      '           -                                    .                       ,_                      .                                                    .
                                                   .                                     .                                                                                  -                                   -                   .                                             .       -.                                                                           -                                                                                    .                .-                                   -                           .
                                                                                     .'                  ,   .                                                                                      ,       .                                                                                                 '                                       .                                                                               -         '                                                             .~                          -
                                                                                                             .                             .                                -           -                                                                                         - --                                            -. -                                                                              - .. . - - - - -                                                                                                                           -·          -               -                   . -                                -.-
                                                               .                                                                                                                                                    .                                                                 '                                                   '                                                                                                                         '


                                                       . ..                                                  -                             .                                                        .                                                .                       - -                      - - - --                                                 .                             -                                                     - -                                  ..                                            -                                            .                                                        -                   -·                  -
                                                                                                                                                                                        .                       .                                                                                                                                                                                             .                                                         .                                                                 .                                .                                                                    .                                   '                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                          -                                                                                                            -                                                                                                                                          -                       - -                                           .                                 -                                                                                                                                                                        --                          . --                                                                                             ..
                                           '                                                                                                                                                                                                                         -                                                                    '                            .                                           .                                        -                                    .                                            -                                                                                 '                                   .
                                                                                 . -                                                                                                                                                                                  -                           .                                           -·---     ------                                                                                                                                                                   -                                     --                                  -.                                     -

                                               -
                                                                             .
                                                                                 - -                     ~
                                                                                                                                      -
                                                                                                                                               -· - - .
                                                                                                                                                           .
                                                                                                                                                                                                -       -
                                                                                                                                                                                                            ~-·


                                                                                                                                                                                                                    .                                            '           ,•.
                                                                                                                                                                                                                                                                              -               -
                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                              ''.
                                                                                                                                                                                                                                                                                                                                                  - - --    -- .
                                                                                                                                                                                                                                                                                                                                                                                                                                      '...                                                                                   '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -                                   .                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    - -- . --
                              -                                                  '                                                                              •       •       •                   r       ~               •                ,                                                                                                                             '                 .,   •J                      •                                     '       \                                                        _                             •               •       •               • .-                                 • '                 _           '       " ••v                       .,




                                                                                                                                                                                                                                                                                                                                                                           67


                                                                                         COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
           Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 69 of 86

                                                                                                                        (


                COMMITTEE SENSITIVE'-'- RUSSIA INVESTIGATION ONLY




        (U) A 2017 analysis by cybersecurity company FireEye outlined additional personas
assessed to be associated with Kremlin-linked organizations. From FireEye's report: "We
assess, with varying respective degrees of confidence, that Russian state-sponsored actors
leveraged at least six false 'hacktivist' personas over the course of 2016 to conduct a series of
information operations designed to further Russian political interests." 258 Personas attributed to
Russian state sponsors included Guccifer 2.0, DCLeaks, @anpoland (Anonymous Poland),
Fancy Bears' Hack Team, @pravsector (Pravvy Sektor), and Bozkurt Hackers. 259 ·
       )                           '

        (U) According to the 2017 analysis by FireEye: "Personas engaged in highly organized,
systematized, and in some cases semi-automated social media dissemination campaigns to
promote leaks and associated political narratives to media outlets and other influencers, in order
to generate mainstream coverage and public attention." The activities included '7cadres of
Twitter accounts repetitively publishing identical tweets promoting threat activity. [The
accounts were] [d] esigned to further spread awareness of incidents and boost the credibility of
the personas by creating a grassroots impression that more genuine Twitter users are talking
about incidents than is accurate." 260

         (U) Even as late as the fall of 2018, Facebook continued'to find activity attributed to the
 GRU. In August
              .
                    2018, Facebook announced additional actions against""Pages, groups  I
                                                                                             and
 accounts that can be linked to sources the US government has previously identified as Russian
·military intelligence services." 26:, As detailed by this enforcement of Fapebook's terms of
 service, Russian-backed influence operations
                                          .
                                                  did not stop after the
                                                   ~                  .
                                                                         2016 U.S. election.

 257 (U) FBI, Written response to SSCI inquiry of January 3, 2019, March 1, 2019.      _
 258 (U) FireEye, "Anatomy of Russia's 2016 Influence Operations: Hacks, leaks, and the manipulation of political
 opinion," FireEye, Inc., October 2017.                                                .                           '
 259 (U) The New York Times reported in September 2017 about activity sponsored by Anonymous Poland Twitter

 accounts that were involved in spreading political disinformation during the 2016 U.S. election. Their article noted
 "last October [2016], hundreds of Anonymous Poland Twitter accounts posted a forged letter on the stationery of the
 conservative Bradley Foundation ... purporting to show t.hat it had donated $15 0 million to the Clinton campaign.
 The foundation denied any such contribution, which would have been illegal and ... highly unlikely."
 260 (U) FireEye, "Anatomy of Russia's 2016 Influence Operations: Hacks, leaks, and the manipulation of political

 opinion," FireEye, Inc., October 2017.--                           ·
 261 (U) Facebook Newsroom, "Taking Down More Coordinated Inauthentic Behavior," Facebook; August 21, 2018,

 https://newsroom:fb.com/news/2018/0 8/more-coordinated-inauthentic-behavior/.

                                                         68


                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                          Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 70 of 86


                                                                                                                                                                                                                               •                    '
                                                                                                                                                                                                                                                                -                            -
                                                                                                                                                                                                                                                                                                         .•               '
                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                               -        ••
                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                             .                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                 -.                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ' ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                - --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '           • t.

                                                                        COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

             B.
                                              ·-        -                       .               -           -
                                                                                                            '                   ~
                                                                                                                                                                                                         -
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                             -. -                        - ---
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                      -                        - .                 --- ·-
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                             -- -                        --                                           - -                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .       '       -- ·- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -·

.                -        .                                                                 -                                                                       .                                                              -                        .. -- --                                 '                    -        -    .- '                                                                                         - - "_.                                      .-                       (   - --.-, - . -- - :- :
        -·-
             .
                                                                                -
                                                                                .
                                                                                                                                        ·- -.-· -                                       ·--                           - --                                                                           ·--·-                       -- -----·--.
                                                                                                                                                                                                                                                                                                                                         .                                                                           \
                                                                                                                                                                                                                                                                                                                                                                                                                                                 --                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ---~·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      --- -------
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                    .                            '
                                                                                        '                                                                           -                            -
                                                                                                                                                                                                         -
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                       l            '
                                                                                                                                                                                                                                                                                                         -            -
                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                               -       . .
                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -   -                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •   u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  - --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :




                       -
                                                                                            '
                                                                                                    '                                                           .               -                                                                                                   .-                                                         -                                                 -                               -                       -                -·              --                       - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     --                  - .
                                                                                                                                                                                                                                                                                                                                               .                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
-                                     •            -            •               -                       +                                                                               -                    -                                          -                                                                                      --              -                                                                         -                                    -                                             -           • -                                          ~·            -                  ··-

                                                                            '
                                                                                                                                                                                                                                            . .                 -                                                              '       -                                         .-                                                  -- .                         - - -                                                              -- -                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -                     -
                                                                                -                           -                                                                                                                                                                                                                                      '                             '.                                                       '.                                                                                                                                          .       ..




             •                                -                     ----                        .... - - , · · • · ·                                                        '•.-.·-,                                                        • .,                                                     -·-.-                             .. - . - · ·                      ---·---                                                                 •           --·                      •r·,                         --··                                              ·-;--.

                                          '

                                                            - --                                - -                                     -           .--                         -- - .                                                 --               -       -.                  .        - . .·                                                -           - . - . -.-                                                           - -                                          -           -       - --                      -.          -               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :- - -- ; .
                                              --·                               -··                                     -               -                   .                                                     -                                         .                                - -                                                       -~                    .                       -               .                        -·                  .                   -               --- - .-·- .-                                                                                    -         ..... ---



                                                                                                                                                                                -
                                                                                                                                            •                               '                                                                                                                                                      '                                                                                                                 '                T                                                                     -                            1                                                                 '




                                               '                        -           -               :-                                  -                                       .                .. -                         .·                                                    -                                     -                            .           -~                                                    -                           -                                . - - -.                             --               -            .               --~          -..- _--,-
                                      -- .             ~    .. -                            ,-                                          -               ..                           -                       .-                    - -- . :-                                                 -           -        '           ~-                   .               ;-   .-                                                                       -                -                   -       ~ ·~..                   ~-                   : _.            ,-



             •                        -        '                -· -                        -               ~·              . -.·                       -- -                                     ~                               - -_- ·- - .                                                                    - -·                      .-                            - :-                            .                           . ·--                    ~     - '. . --- . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                         ·:                                            :-            ~-             .
                                      .                         - -.                                                                            -           -                            '                   -                - - .- - - - :                    ,•                                                        - -_                     .           -.                                -                           .           ·- -                     - .. - -., - - .                                                                                           -                .... --- --. ~ -




                                              .        .                                                                    -       -                                                                                 .                                                                                                        -                                                 -       .-                                                                           -- ·-                       -                    .        :                   .   ~            -               -_. - .                          -                    -       ::·
                                  :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                            •'                .
                                      -            --                   .... ·- - ·-                                                        - .                     -                                    -                     --                       ,                -              -.                       -                                 -                    - ..,_                               . - - -- -                                               . ,,-                           ---              ,   -                --                           ., -                                              - --
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                               ~


                                                        '                                                                                                                                                                                                                                                                                                                                                                                 .                            .                                                                                                         ~                                          .-                      :
                                                                                                        r
                                                                                                                                                                    -                                                              -                                     --                                                                    -                   -                                                         ~                                                                -            - -                              --.----··                                              -
                                                                                                                                                                                                                          '                                                         '                                                                                                        -                                                                                                                                                      l                            .....

                                              •             •                                                                                                   r                            •               ·•           ••••                      •       •                  -                 •                                                                                                                                                                            •                                                                     •   -                    •                                   ,.            •               -


                                                                                                                                                                                                                                                                                             .                                                                                                                                                                                            '                                                             .                                 .                                        .



                                      .-                            -                               . .                             -               -                           --                                            - -           -               -                       - -
                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                               -                                 ~       -               -                   '                           --                       --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                 -·- --                                             .--        - --



                                                                                .                                                   -                                                                .                                                      -                -- .        -                       ..
                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                 .                           . -                         -- - - -- -                                               -                                -..          - ..,,. -                "




262

    -   '        ---          l               •. . . . . . .                            -       -               -           -       ----                ---             -           ~                --.              ---                       --~ ..               :                   --                  -                --~-.                                 u- ;•. -
263 (U) Ibid
164 (U) Ibid
265                                                                                                                 -                                   •                   ·~'                      •                                          I                             ~                                       •                '                   '        •        •       -               •                               :· ,•                    '           •                   ,~                   ,,-·•                ,·,-··-                                                   '-:~.               :•       •



            :·       ,.                                                                                                                                     . -                                  -           '                         --:_ '_-.                         .                       ~                                     .--                         - - ·-
266     (U) Ibid
267     (U) Ibid

                                                                                                                                                                                                                                                                                                         69


                                                                            COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                         Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 71 of 86


                                                     -       ~                     .           ~
                                                                                                               .
                                                                                                               ..                 ~   -                   ...   ,_ '          -                   - '-
                                                                               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY


                                                             -            ·-           -                                -        ';                   ,-             -            •       '                '            •        -                    •                          •I             : --               •           ;           •                                 •                            ,'           -,~- .-                           ',.                                                        • • ~· • '                     •       ••• •         • ••                          o       ";        ..      _,                        ••.--          -       -        -    •




             •                           -                           .                 -                   -        -                 -                    - -                    : - -                             -            .           -                                   ,_                  ;                         --                            ·_      --...--                                   - ,.----- - - ---                                                                                              ----:--                           .~--...--.-                       ·:       .. -- -.--:·                                            ._:_   --              -.-
                             -               -               -       ·-                    -                                --                -                                                                                              -    -          •       -       '   -·       -..                  ••                      :       •           ,. :_ -                   '.--                          •        '            '                                         -       •        -           -                 -                    -         -           • -       1 -             ~-           -                -




                                 •                                                                     •                    •         •                     •                                          •                                         ', •                    -                                         •       -.                                    •       I       -               •        -        --,-                                               '                '            '                •                     <           ~--       -       •     •-••-.                  -       •_        •           -     ~       t       ,•-·




                                         -               •               > -                                                                                                                                        -                    ~                       -                                                         -                                                                                                         -                                                          '           •                         •                              •             -~                           •                •         '                       -.     - ·-        ~        --




                                                                                                                                                                                                                                                                                                .    -                 -. -                        -                 .                       -                                      '.                        ,               .                --                        ~-           -                              - - -- -- - ...... .- .                                                               ~       ~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..           - -
                                                                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                                                                                                                     <                                          '                >                                                          '                                                                                              K                 >       •                 )                      ~       ~




             •                                   ,-.-


                                                                                               -
                                                                                                           t•


                                                                                                                '
                                                                                                                            -.                    -


                                                                                                                                                                              -                                .             -
                                                                                                                                                                                                                                 ---                                                      .--


                                                                                                                                                                                                                                                                                            - -- -           - _-
                                                                                                                                                                                                                                                                                                                                           ;:•                                               ~                         ---


                                                                                                                                                                                                                                                                                                                                                                                                                        '           -...                 -                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •           -.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...      ,,...        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '-


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            --               - - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •         ...--._::


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...   --~.        - - -. - .·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :···                  ••    -.·,-~




                             - .-- . "'                  .                -,       -                                                                            .                  - -                         .                                                                  . - -. : - - -- -                                                                                                                                          '               .-                  -- . -- : ~.           .            :.                                                                                      -- .
                             -                       ..                                        .                            - - .                                                 - -                                       - --                                                .         . -- ---1                                                                                                                                 ..... --                               ..  -  - .. -- - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                                                                       -. - - --.- - '" _,_ -
                                                                                                                                   .                                                                                                                                           '•   ..                                                                                                                                                                                                 .                                                                                                                                       .
                                                     .-                        -           '       -               -         - - -- -                                                 --               ---         - -.                                      -               - . - . - -       ..... -                                                                                                                                  --.                               - . - - -        - -                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                .
                                                                                                                                                                                                                                                                                                         •     •                                                                                               •                                 ~                •                •                                                                   +         ,

                                                                                                                                                                                          .'                                                                                               .        -                                  - .- . - _-                                                                     --                            :   .·                    '                                -        ~- ·,                     :            - - - .' --. ' .                                                          ,--,

                             : .: . '                                                              '               ' . ... .                          '                      -- -                                           -- ' '                                                         '··Vf. -1                   -           -                   • '                       -~                  ..            • ,                   - .:: -:.




             C. (U) Other Rm1sian Government Activities

       (U) In fall 2016, an FBI contractor analyzed a pro-Russian network of 13 Twitter
accounts. The account@TeamTrumpRussia was the central node in this network. According to
FBI:

                           (U) @TeamTrumpRussia and the other 12 accounts had a total of 1,504,511
                          followers at the time the contractor collected its data (17 to 19 October 2016).
                           Four of the 13 accounts had a reciprocal relationship with Sergey Nalobin, an
                           employee ofRussia's Ministry ofForeign Affairs (MFA), whose Twitter profile
                           states he is responsible for "digital diplomacy and social media." In August 2015,
                           the United Kingdom refused to extend Nalobin 's visa because of his involvement
                           with a UK political group called "Conservative Friends ofRussia," according to
                         , open source reporting.

                                 (U) The FBI contractor found over 70 percent of the network's Tweets contained
                                 links to Websites "outside of the mainstream US press, and are known to be

268 ~            ..   :              ~                                    -                                    .                                                                                   '                                              - -                                                          -                                              -                              - --                       .·                                   .            .                                          "".         .--                   -                 . - ·:               ,.                    ,        .           - , --                -
    ,.   ..                                  '                                                                                            - -                            ,-                   -   -. .                                           -- .                                 '   --~            ~             -- -                            ':.           -               -           ~            --                                     .                                                  -                          --                  ~--



269      -           -                           -               -                     •       -           -                                               -. -               '       -       -                                                           ..... -                -. --              --         .--.                                    -     •           -                       "t"                                    -            -       -            -                -            '            -           --                        --    -·-~-                        :        •       ."       - ............ --:                     -~-        .----                     ••




270      (V)lbid.                                                                                                                                                                                              )
271                          .                           -                                                                                                          -     -~                       --                   ,.       - -, . -                                                                     .. .- --, - - -- --                                                                                                        ...... -                                                                          -               -                     .            : - - --             ~-               ,    .                -"'.'                --.            .           -,

"        '       •       n                           •                         <                                    •                     •           •             ."   0                         {                •                '            "              .,_• •          0         :    '    0        •,       ,..                         -•                    ••              •       •        0                         -        '<          •            '       :..~-:                    •                        y•            '                     •



272      (U) lb id.

                                                                                                                                                                                                                                                                                                               70


                                                                                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                            Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 72 of 86


                                                                                                      - - - .--- ---- ---·-." -._,.                                                  -   ..----                              ------, - .... --:                                                ~        . -·- ·--_-                       '        -

                                                                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

                               highly supportive of the Trump campaign. Of those sites, a number are also
                               known to ov~rtly draw content from Russian disinformation sites or are suspected
                               of more covert connections to the Kremlin. "

                               ••I       A second report produced by the contractor examined the network's
                               efforts to promote allegations of voter fraud in advance of the election, IHI•• I



                                             -                                 -                                          -                                         --                    -                -                                  - -                               - -. -                                            "                         -        -               -                -                                       -   ~   - -                              '
                                                                                                                                                                                                                                  ,       .                                                                          .                                                                                                      ~



         -                                               .                              .                                 -       -               -                                  .-                                                   .         '                                              '                         -                '                     . .                              -                                            ~ ~            -.. - ': ,•
      -                                  . -                     -                                  -           -                                          ---                                     .       -             -            _-                                         ~-.-                                ·-·                           ---~.·-----~------                                                           -_            .-.
                               -·                -   -               -                 --                   --           .....            -- -                  -·          _--                   . -              -         .        -        --                  .   ~        ..    ~~-                  -         .        --                            - -               -          ·-                   - ..                   '                           -        '


             -                 -                                                                        -                                          .                    . -               -                                           .         --                     -                   -            - --                                           .. - --                                                  -
                                                                                                                                                                    .                                                        .                                                  .                                                     '                                                          '.
                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                            ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                    -                    -                --                                              -.                           -   ·- -                 '
                                                                                                                                                                                         -        -        -                                                                         - - - -.---                                                        - .              '                   .. -
                                                                                                                                                                                                                                                                                                                                                                                                     .        .                 --            -
                                                                                                                                                                                                                                                                                                                                                                                                                                              '              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 --



.. -
 ."' .

  -      - -
. . -. . --
             ..
                 '




                --
                      .
                   - - -
                         .
                           .


                             - --


                    --.. -- . .
                                         '




                                        . - .. -                     -
                                                                               .- -


                                                                               -
                                                                                                '

                                                                                            .....
                                                                                                                .         - -


                                                                                                                                          '
                                                                                                                                              -

                                                                                                                                                  -~       -
                                                                                                                                                            -




                                                                                                                                                           - .
                                                                                                                                                                -


                                                                                                                                                                        -
                                                                                                                                                                                    -.
                                                                                                                                                                                    -
                                                                                                                                                                                         .
                                                                                                                                                                                          -
                                                                                                                                                                                              '




                                                                                                                                                                                                   .

                                                                                                                                                                                                  --
                                                                                                                                                                                                       :




                                                                                                                                                                                                        -
                                                                                                                                                                                                               ~




                                                                                                                                                                                                               ~
                                                                                                                                                                                                                       .--


                                                                                                                                                                                                                        .        --
                                                                                                                                                                                                                                      -

                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                              ' -

                                                                                                                                                                                                                                                    '




                                                                                                                                                                                                                                                        ~




                                                                                                                                                                                                                                                        - -
                                                                                                                                                                                                                                                                   -

                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                           ~ '




                                                                                                                                                                                                                                                                           ;

                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                    - •-
                                                                                                                                                                                                                                                                                     " - '




                                                                                                                                                                                                                                                                                      -;.-
                                                                                                                                                                                                                                                                                           -,,     '.


                                                                                                                                                                                                                                                                                                   -

                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                           ,..               --.
                                                                                                                                                                                                                                                                                                                        - . - --
                                                                                                                                                                                                                                                                                                                              -

                                                                                                                                                                                                                                                                                                                 --- .. - - - - -
                                                                                                                                                                                                                                                                                                                             . .--
                                                                                                                                                                                                                                                                                                                                          -




                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                    --

                                                                                                                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                             --




                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                         - ... - -.-·
                                                                                                                                                                                                                                                                                                                                                                                     - .- . ', ·
                                                                                                                                                                                                                                                                                                                                                                                                              .    '




                                                                                                                                                                                                                                                                                                                                                                                                              -· - ~'
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                        '




                                                                                                                                                                                                                                                                                                                                                                                                                                -. '
                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                         --              ----·

                                                                                                                                                                                                                                                                                                                                                                                                                                         - . -- -- - - - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ' -~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ••  -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~ _-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -




 . , ' ; .. -.·. ·- . - .                                                                                                             -,-          -            ~               '             .----~-                    -.


IX. (U) U.S. GOVERNMENT RESPONSE

        (U) Throughout the 2016 U.S. presidential election campaign period, the IRA was a
largely obscure entity operating far from America's borders inside a stand-alone building in St.
Petersburg, Russia. Despite the fact that the IRA began planning and implementing its electoral
interference as early as 2014, its existence and activities were not well known to the wider
American public and the U.S. Government until well after the election had passed. Even the
January 6, 2017 Intelligence Community Assessment, authored as the Intelligence Community's
comprehensive account of Russia's attack on the U.S. election, made no more than a passing       ·
reference to the cadre of professional trolls housed in the IRA. 275 In early September 2017,
Facebook-under significant pressure from this Committee and the broader United States
Congress-disclosed a collection of accounts linked to the IRA"beginning to bring the scope of

273   (U) FBI,'Written response to SSCI inquiry ofJanuary 3, 2019, March 1, 2019.
274   - .                                    '               '       ·-        .            -               ~       .-                        .                                               -:- - . ·-                              '        ,.                           .    "~    -. .
275          -       ...                                         •                 -        -                                 •       •                                                   '                        - -                                                              .. •                                                                        , • '                        -       -        --       ....      ~                     .:.               .-        -       !.

-                              .                     -- -                               .                                                             -                                                                                                                              - .                                                           -                     --                      -'
                 '
                                                                                                                                  .
                                                                                                                                                                                    ~

                                                                                                                                                                                                       .                .                                              .                                             '                        ·-                     .       .
                               .                                                                            .             -.                                                -                     - -                                                       ....       '         .    -                          -       ~                                      ~            - -.,               ~                 -                                  . - .'         '-       - '';_--·~
.                          • .                                                                                                                                                  ~         . .---,                                         -                            ..                                                     -           ..-.                  ··.··-                    .,              ,.-               -+-~.                       ~~:




                                                                                                                                                                                                                                          71


                                                                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 73 of 86



                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

the IRA's electoral activities into focus. 276 The criminal nature of the IRA's interference
crystallized with the Special Counsel's public indictment in February 2018.277

       (U) Some of the starkest early insights into IRA activities for western audiences were
reported by The Guardian's Shaun Walker in his April 2015 report, "Salutin' Putin," and by
Adrian Chen in The New York Times Magazine investigative report on the IRA, "The
Agency."278 These investigative reports take on new significance in light of the Committee's
work.

        (U) The U.S. lntelligence Community's ability to identify and combat foreign influence
operations carried out via social media channels has improved since the 2016 U.S. presidential
election. Communication and information sharing between government agencies and the social
media companies has been a particular point of emphasis, and the Committee strongly supports
these efforts. Characterizing the company's present relationship with Federal law enforcement,
Twitter representatives have informed the Committee, "We now have well-established
relationships with law enforcement agencies active in this arena, including the Federal Bureau of
Investigation Foreign Influence Task Force and the U.S. Department of Homeland Security's
Election Security Task Force."279 Facebook has made sim ilar representations to the Committee:

         After the election, when the public discussion of 'fake news' rapidly accelerated,
         we continued to investigate and learn more about the new threat of using fake
         accounts to amplifY divisive material and deceptively influence civic discourse.
         We shared what we learned with government officials and others in the tech
         industry. Since then, we also have been coordinating with the FBI's
         Counterintelligence Division and the DOJ's National Security Division. We are
         also actively engaged with the Department ofHomeland Security, the FBI's
         Foreign Influence Task Force, and Secretaries ofState across the US on our
         efforts to detect and stop information operations, including those that target
         elections. 280

       (U) This progress notwithstanding, it is important to memorialize the state of information
sharing between law enforcement and the social media companies in fall 2016. The FBI was
examining social media content for its potential as a means of effectuating foreign influence
operations in 2016, but mostly through contractors:



276
    (U) Alex Stamos, Facebook, "An Update on Information Operations on Facebook," September 6, 2017:
https ://newsroom. tb.com/news/20 I 7/09/in formation-operations-update/.
277
    (U) The first publicly avai lable ins ight into the IRA, however, came several years prior as a result of the efforts
of a small number of diligent and prescient reporters. By 2015, Russian reporters, including Andrei Soshnikov who
went undercover as a troll in the IRA in 2013, had begun to expose the inner workings of the IRA.
278
    (U) Shaun Walker, "Salutin' Putin: Inside a Russian troll House," The Guardian, April 2, 20 I 5~Adrian Chen,
"The Agency," The New York Times Magazine, June 2, 2015.
279 (U) Sean Edgett, Letter to SSCI Chairman Richard Burr and Vice Chairman Mark Warner, January 25, 2019.
280
    (U) Facebook, Letter to SSCI Chairman Richard Burr and Vice Chairman Mark Warner, February 26, 2019

                                                           72


                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
            Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 74 of 86



                     COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

             (U) In October 2016, the Counterintelligence Division tasked a contractor to
             identifY Russian influence activity on Twitter. The FBI contractor collected and
             analyzed a sample of Twitter activity conducted by an overtly pro-Russian
             network of 13 Twitter accounts and their followers, including automated
             accounts, which promoted US election-related news and leaked Democratic party
             emails published by WikiLeaks. 281

         (U) The apparently outsourced nature of this work is troubling: it suggests FBI either
lacked resources or viewed work in this vein as not warranting more institutionalized
consideration. None of the resulting analysis or even notice of the underlying activity appears to
have
I
       been communicated to the social media company in question prior to the election.
Twitter's General Counsel told the Committee in January 2019: "To the best of our knowledge,
Twitter received no information from the U.S. government in advance of the 2016 election about
state ·sponsored information operations." 282

        (U) Facebook, however, had more robust information exchange with law enforcement in
2016: "In several instances before the 2016 U.S. election, our threat intelligence team detected
and mitigated threats from actors with ties to Russia and reported them to US law enforcement
officials, and they subsequently shared useful feedback with us." 283 Still, it was incumbent on
Facebook to initiate the dialogue with law enforcement, and the exchange of information was
predicated on Facebook bringing foreign influence activity directed at Americans to the attention
of the FBI.




       -        Reflecting on the U.S. Government's handling of social media in.Jhe context of
Russia's influence operations, former Deput National Security Advisor for Strategic
Communications Ben Rhodes commented
               \,,




281     (U) FBI, Written response to SSCI inquiry of January 3, 2019, March 1, 2019.
282     (U) Sean Edgett, Letter to SSCI Chairman Richard Burr and Vice Chairman Mark Warner, January 25, 2019.
283     (U) Facebook, Letter to SSCI Chairman Richard Burr and Vice Chairman Mark Warner, February 26, 2019
218 4
~ ;~(U~==:)~C~o;m;m~itt=e~e~tr~an:script of September 15, 2017 interview of
I                                   CIA.

                                                          73


                     COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                      Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 75 of 86



                                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY




                      a~        Commenting on the

                                                                                                                     Former Homeland
Security Advisor Lisa Monaco offered a




      -       .,...     -       .-      -   . .   -   .   -            .-   --       -       - ·-       -                 -       ~   -       -




 - -      -                 -           -                         ·-                                -       .         .       .           -   --
                                                              '         '        .       .                      -.



        (U) Further increasing this challenge, detecting foreign influence operations on social
media becomes more difficult as enabling technologies improve. In addition to the growing
number of actors engaged in social media-facilitated, online manipulation efforts, the technology
that aids in developing more realistic and convincing propaganda material also continues to
advance.

      ~ (U) The ongoing development of artificial intelligence and improvements to false video
and image "Deepfake" techniques are making it more difficult to spot fake content, manipulated
videos, and forged recordings online. "Deepfakes" entail using artificial intelligence-based
technology to create or alter video content so that it appears to present something that did not
actually occur. Although these capabilities are relatively nascent, they are being perfected at a
pace that eclipses the effort to create the technology for detecting and mitigating fraudulent
media content.

        (U) Advanced micro-targeting in the commercial sector is also rapidly becoming more
effective. Propagandists will be able to continue to utilize increasingly advanced off-the-shelf
capabilities to target specific individuals with highly targeted messaging campaigns.


285 (U) SSCI Transcript of the Interview with Benjamin J. Rhodes, Former Deputy National Security Adviser for
Strategic Communications, July 25, 2017.
286 (U) Ibid.
287 (U) SSCI transcript of the Closed Hearing on White House Awareness ofand Response to Russian Active

Measures, July 17,2018.
288 (U) SSCI Transcript of the Interview with John Carlin, Former Assistant Attorney General for National Security,

September 25, 2017.

                                                                            74


                                     COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 76 of 86


                                              -                   - -   -·       ...       - -   .. --   -~   --
                                          .       •    '    "'"    '·        I         '             -


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

           (U) Automation is also getting better. Bots-already advanced in sophistication relative
  to predecessor generations-are becoming harder and harder to detect. Researchers, including
. Emilio Ferrara and his team from the University of Southern California and the University of
  Indiana, have studied the increasing sophistication of automated accounts. Their research
  suggests a detection "arms race,'' between the purveyors of automated activity and those intent
  on its reliable identification, similar to the fight against the indiscriminate dissemination of
  commercial content to vast unsoliciting audiences, or "spam,'' in the past. 289

        (U) In addition, as the larger social media platforms begin to increase their detection
capabilities, disinformation tactics have begun to shift to accommodate those changes. Influence
operatives have begun to move away from targeting Facebook and Twitter newsfeeds,
transitioning to messaging platforms like WhatsApp, Telegram, and WeChat. These direct
interactions are much harder to detect and if these tactics are scaled, they could have a significant
effect on target audiences.

        (U) The evolution and proliferation of the core influence techniques used by the IRA
could jeopardize facets of American society that have yet to be attacked by;influence operatives.
The same bots, trolls, click-farms, fake pages and groups, advertisements, and algorithm-gaming
the IRA used to conduct an information warfare campaign can be repurposed to execute financial
fraud, stock-pumping schemes, digital advertising manipulation, industrialized marketing of
counterfeit prescription drugs, and scaled deceptions that spread malware.




                                                                    Facebook CEO Sheryl
Sandberg testified to the Committee in 2018 that, "Our focus is on inauthenticity, so if something
is inauthentic, whether it's trying to influence domestically or trying to influence on a foreign.
basis-and actually a lot more of the activity is domestic-we take it down." 291 But as the IRA's
approach suggests, the current constructs for removing influence operation content from social
media are being surpassed by foreign influence operatives, who adapt their tactics to either make
their inauthenticity indiscernible, their automated propagation too rapid to control, or their
operations compliant with terms of service.

       (U) An October 2018 report provided to the Committee by social media analytics firm
Graphika indicates that Russian disinformation efforts may be focused on gathering information
and data points in support of an active measures campaign targeted at the 2020 U.S. presidential


289 (U) Emilio Ferrara, et al., "The Rise of Social Bots," Communications of the ACM, July 2016, Volume 59,

Number 7, 96-104, https://cacm.acm.org/magazines/2016/7 /20402 l-the-rise-of-social-bots/fulltext#R22.
290

291(U) Sheryl Sandberg, Hearing before the Senate Select Committee on Intelligence, September 5, 2018, available
at https://www.intelligence.senate.gov/hearings/open.

                                                           75


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY




                                                                                                                   ____J
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 77 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

election. The USA Really website and its affiliated social media channels, which have been
linked to the IRA on the basis of technical findings, have "engaged in a number of campaigns
seemingly focused on gathering personal information (emails, phone numbers, and bank details)
of US-based audiences sympathetic to Russian disinformation topics." 292 .

X. (U) THE COMMITTEE'S REVIEW OF RUSSIA'S USE OF SOCIAL MEDIA

        (U) Throughout 2017, 2018, and 2019, in addition to its review of classified information
on the topic, the Committee worked to elevate public awareness of the threat posed by Russia
online, an effort that included applying pressure on social media companies to more fully
examine their platforms for suspected Russian government activities.

        (U) On March 30, 2017, the Committee held a public hearing for the purpose of
discussing Russian malign influence efforts. The hearing, entitled "Disinformation: A Primer in
Russian Active Measures and Influence Campaigns," included testimony from a number of
expert witnesses who provided insights into the mechanics of Russian influence operations and
warned that Russian social media manipulation "has not stopped since the election in November
and continues fomenting chaos amongst the American populace." 293 Committee Members joined
witnesses in calling on social media companies to do more to uncover the Russian active
measures activities occurring on 'their platforms. In the wake of the hearing, the Committee
publicly and privately pressed social media companies to release more information about the
activity of Russian actors on social media in the lead-up to the 2016 election.

        (U) On April 27, 2017, Facebook released a white paper detailing an array of malicious
information operations by organized actors on the Facebook social media platform. 294 Though
the paper implicitly attributed the operations to Russian intelligence actors, the company had yet
to uncover the substantial operational activity of the IRA. 295 Finally, in late summer 2017,
Face book notified the Committee of its findings from an: internal information security
investigation which uncovered 470 accounts, groups, and pages linked to the IRA. 296



292 (U) Graphika Strategic Assessment, USA Really Shows a New Face ofRussian_ Disiriformatipn Efforts Against
the US, October 10, 2018.
293 (U) Clint Watts, Written Testimony, Hearing before the Senate Select Committee on Intelligence, March 30,

2017, available at llttps://www.intelligence.senate.gov/hearings/open.
294 (U) Jen Weedon, William'Nuland, and Alex Stamos, "Information Operations and Facebook," Facebook

Newsroom, April 27, 2017, https://fbnewsroomus.files.wordpress.com/2017 /04/facebook-and-information-
operations-vl.pdf.                                           ·
295 (U) The Facebook white paper specifically stated that Facebook was not in a position to make "definitive

attribution" to the actors sponsoring this activity. However, it was willing to publicly say that the data it uncovered
"does not contradict the attribution provided by the U.S. Director ofNational Intelligence in the report dated January
6, 2017." This is a clear reference to Russian-linked activity. Alex Stamos, one of the authors of the white paper,
also made clear to SSCI staff in a briefing around that time that indicators pointed to Russian-linked intelligence
activity.
296 (U) Facebook briefed Committee staff on its findings on September 6, 2017, and publicized those same findings

later that day.

                                                          76


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
          Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 78 of 86



                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

        (U) The subsequent September 2017 release of IRA-linked account information by
Facebook publicly confirmed the existence of IRA-purchased advertisements. This precipitated
audits at Twitter, Google, Y ouTube, Reddit, and other social media companies, which uncovered
additional accounts and activity originating with the IRA. As more and more information -
became public, the wide-ranging and cross-platform nature of the attack emerged. The
Committee made formal requests to multiple social media companies for any data associated
with these operations, in order to better assess Russia's tactics and objectives. On the basis of
negotiations with the Committee, several companies-including Facebook, Twitter, and
Google-.furnished varying quantities of data not previously released.

         (U) Beginning with an initial delivery of metadata and content in late 2017, Facebook,
Twitter, and Google provided the Committee with information relating to a number of IRA-
affiliated social media accounts, including advertisements purchased in connection with those
accounts, consisting of:

      • < Metadata and content associated with 81 Facebook Pages, including approximately
          61,500 unique Facebook organic posts and 3,393 paid advertisements;

      •   Similar information from nearly 116,000 Instagram posts across 133 Instagram accounts;

      •   Metadata and content of approximately 10.4 million tweets across J,841 Twitter
          accounts, as well as unique account information; and,

      •   Approximately 1, 100 YouTube videos (43 hours of video) across 17 account channels.

        (U) Each of these accounts and their associated activities were determined to be
connected to the IRA by the social media companies themselves, based on the companies'
internal investigations. 297 This cooperation by the social media companies secured for the
Committee a significant and unique dataset on which to base further study into IRA activities.
Much of the analysis in this report derives from that initial dataset. 298 The datasets provided to
the Committee demonstrate the IRA's tactics and capabilities, and add depth to the public's
understanding of how the IRA conducted its information warfare campaign against the United
States in 2016.

     (U) In order to thoroughly examine this sizeable aggregation of technical data, the
Committee sought assistance from the TAG. At the Committee's request, the two TAG working

297 (U) The Committee has not attempted to make an independent determination as to the accuracy of the social media
companies' internal investigations or the ·true provenance of the accounts themselves, though the Committee does
believe that the data provided is almost certainly not the entirety of the IRA's activity on these platforms. Subsequent
reporting and additional research from outside analysts have corroborate~_ much of the original attribution from the
companies.
298 (U) Twitter has since published its entire dataset on IRA-linked activity. On October 17, 2018, Twitter publicly

released all the accounts and related content it has identified so far as associated with the activities of the IRA,
dating back to 2009.

                                                          77


                COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 79 of 86



               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

groups each conducted an independent, expert analysis of the social media company-provided
dataset. Combining this dataset with the TAG's own internal research and data analytic
capabilities, the TAG working groups studied U.S. social media platforms for indications of
additional and undiscovered Russian foreign influence activity. Ultimately, the three TAG
working group leads provided their findings and analysis to the Committee in a series of
presentations that included staff briefings, a closed Member briefing, and a full Committee
public hearing held on August 1, 2018.
                                                                 '
        (U) The TAG working groups each published their findings in two public reports that
were released.on December 17, 2018. The efforts ofthe TAG working groups, and the team
                                                                     1



leads specifically, resulted in two valuable publications that have significantly informed the
Committee's understanding of Russia's social media-predicated attack against our democracy.
The Committee supports the general findings of the TAG working groups, and notes that much
of this Volume's analysis is derived from their work. The two reports are attached as addendums
to this Volume.         ·

XI. (U) RECOMMENDATIONS,

        (U) This challenge requires an integrated approach that brings together the public and
private sectors. This approach must be rooted in protecting democratic values, including
freedom of speech and the right to privacy. The Federal government, civil society, and the
private sector, including social media and technology companies, each have an important role to
play in deterring and defending against foreign influence operations that target the United States.

    A. (U) Industry Measures

        (U) The Committee recommends that social media companies work to facilitate greater
information sharing between the public and private sector, and among the social companies
themselves about malicious activity and platform vulnerabilities that are exploited to spread
disinformation. Formalized mechanisms for collaboration that facilitate content sharing among
the social media platforms in order to defend against foreign disinformation, as occurred with
violent extremist content online, should be fostered. As'researchers have concluded: "Many
disinformation campaigns and cyber threats do not just manipulate one platform; the information
moves across various platforms or a cyber-attack threatens multiple companies' network security
and data integrity. There must be greater cooperation within the tech sector and between the tech:
sector and other stakeholders to address these issues." 299 The Committee agrees.

       (U) This should not be a difficult step. Models for cooperation already exist and can be
developed further:            ·


299 (U) Harmful Content: The Role ofInternet Platform Companies in Fighting Terrorist Incitement and Politically

Motivated Disinformation, Stem Center for Business and Human Rights, New York University, November 3, 2017,
http://www.stem.nyu.edu/experience-stern/faculty-research/harmful-content-role-internet-platform- companies-
fighting-terrorist-incitement-and-politicall y.

                                                       78


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
                 Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 80 of 86



                       COMMITTEE SENSITIVE-RUSSIAINVESTIGATION ONLY

            •    (U) Googk, Facebook, Twitter, and Microsoft already maintain a common database of
                 digital fingerprints identifying violent extremist videos. These four companies also
                 participate in a Cyberhate Problem-Solving Lab run by the Anti-Defamation League's
                 Center for Technology and Society.

            •    (U) Dozens of tech companies participate in the Global Network Initiative, a tech policy
                 forum devoted to protecting digital rights globally.                                   ·

            •    (U) Other examples include the Global Internet Forum to Counter Terrorism, whose goal
                 is to substantially disrupt terrorists' ability to disseminate violent extremist propaganda,
                 and glorify real-world acts of violence; and the National Cyber Forensics and Training
                 Alliance, a nonprofit partnership between industry, government, and academia that
I   ~,           enables cooperation to disrupt cyber-crime.                                            ·

            •    (U) Two models from the world of financial intelligence are the UK's Joint Money
I                Laundering Intelligence Taskforce ~nd the United States' Financial Crimes Enforcement.
I
                 Exchange.
                                )

                 (U) At the urging of the Committee, social media companies have begun to share
         indicators, albeit on an ad hoc basis.

                 (U),;The Committee further recommends that social media companies provide users with:
                                                                                                        \
            •     (U) Greater transparency about activity occurring on their platforms, including disclosure
                 ·of automated accounts (i.e., bots);

            •    (U) Greater context for users about why they see certain content;

             •   (U) The locational origin of content; and,

             •   (U) Complete and timely public exposure of malign information roperations.

                 (U) Social media platforms are not consistent in proactively, clearly, and conspicuously
         notifying users that they have been exposed to these efforts, leaving those who have been
         exposed to the false information or accounts without the knowledge they need to better evaluate
         future social media content that they encounter. Notifications to individual users should be
         clearly stated, device neutral, and provide users all the information necessary to understanding
         the malicious nature of the social media content or accounts they were exposed to.
                            /       \

                 (U) Finally, the analytic and computational capabilities of outside researchers should be
         put to greater use by the social media companies. Although social media companies have
         released some data about the manipulation ,of their platforms by foreign actors, the Committee
         recommends that social media companies be more open to facilitating third-party research


                                                          79


                       (:OMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 81 of 86



               COMMITTEE SENSITIVE-RUSSIA INVESTIGATION ONLY

designed to assist them in defending their platforms from disinformation campaigns. The results
of collaboration with outside researchers should be shared with users who have been exposed to
disinformation.

    B. (U) Congressional Measures

        (U) The Committee recommends that Congress· consider ways to facilitate productive                         (

coordination and cooperation between U.S. social media companies and the pertinent
government agencies and departments, with respect to curtailing foreign influence operations
that target Americans-to include examining laws that may impede that coordination and
cooperation. Information sharing between the social media companies and law enforcement
must improve, and in both directions. Data must be shared more quickly and in a more useful
manner. This will improve the ability of social media companies to quickly identify and disclose
malign !foreign influence operations to the( appropriate authorities, and it will improve the ability
oflaw enforcement agencies to respond in a timely manner.

        (U) Informal channels of communication may not be sufficient to accomplish this goal.
As part of its examination, Congress must assess whether formalized information sharing
between law enforcement and social media companies is useful and appropriate. Certain
statutory models already exist, such as U.S. Code, Title 18, Section' 2258A (Reporting
requirements of providers). That section requires social media companies to report any apparent
violations of laws relating to child sexual exploitation to the National Center for Missing and
Exploited Children (NCMEC). NCMEC is a private, non-profit entity that serves a statutorily
authorized clearinghouse role: it receives the providers' reports, assesses the reports for
criminality and threats to children, and refers them to the appropriate law enforcement authorities
for action. Formalizing a relationship between social media companies and the government does
present some legal considerations, 300 but these should not be prohibitive.

        (U) Further, the Committee recommends that Congress examine legislative approaches
to ensuring Americans know the sources of online political advertisements. The Federal Election
Campaign Act of 1971 requires political advertisements on television, radio and satellite to
disclose the sponsor of the advertisement. The same requirements should apply online. This
will also help to ensure that the IRA or any similarly situated actors cannot use paid
advertisements for purposes of foreign interference.

        (U) Finally, Congress should continue to examine the full panoply of issues surrounding
social media, particularly those items that may have.some impact on the ability of users to
masquerade as others and provide inauthentic content. Issues such as privacy rules, identity

300 (U) For example, courts have considered whether NCMEC and providers should. be considered state actors and

therefore subject to Constitutional requirements such as the Fourth Amendment when identtfying and sharing child
exploitation material with law enforcement. See, e.g., United States v. Reddick, 900 F.3d 636 (5th Cir. 2018)
(holding that provider acted in a private capacity when identifying and reporting child exploitation images to
NCMEC); United States v. Ackerman, 831 F.3d 1292 (10th Cir. 2016) (holding that NCMEC was a state actor when
reviewing and reporting child exploitation material to law enforcement).                  '

                                                       80


               COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
       Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 82 of 86



              COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

validation, transparency in how data is collected §ind used, and monitoring for inauthentic or
malign content, among others, deserve continued examination. In addition, Congress should ·
_1?1onitor the extent to which social media companies provide users with th~ information laid out
in section A and, if necessary, take remedial steps.

    C. (U) Executive Branch Measures

        (U) The Committee recommends that the Executive Branch should, in the run up to the
2020 election, reinforce with the public the danger of attempted foreign interference in the 2020
election.

        (U) Addressing the challenge of disinformation in the long-term will ultimately need to
be tackled by an informed and discerning population of citizens who are both alert to the threat
and armed with the critical thinking skills necessary to protect against malicious influence. A
public initiative-propelled by federal funding but led in large part by state and local education
institutions-focused on building media literacy from an early age would help build long-term
resilience to foreign manipulation of our democracy. Such an effort could benefit from the
resources and knowledge of private sector technology companies.

        (U) Additionally, and in concert with initiatives that heighten public awareness about
disinformation, media organizations should establish guidelines for using social media accounts
as sources, to guard against quoting falsified accounts or state-sponsored disinformation.

        (U) The Committee further recommends that the Executive Branch stand up an
interagency task force to continually monitor and assess foreign country's use of social media
platforms for democratic interference. The task force should periodically advise the public and
Congress on its findings and issue annual reports providing recommendations to key actors,
including executive branch departments and agencies, industry, and civil society. The task force
should also develop a deterrence framework to inform U.S. Government responses to foreign
influence efforts using social media.

        (U) The Committee further recommends that the Executive Bra!lch develop a clear plan
for notifying candidates, parties, or others associated with elections when those individuals or
groups have been the victim of a foreign country's use of social media platforms to interfere in
an election. The plan should provide standards for deciding who to notify and when, and should
clearly delineate which agencies are responsible for making the notifications and to whom.

    D. (U) Other Measures

         (U) The Committee recomme:qds that candidates, campaigns, surrogates fm: campaigns,
 and other public figures engaged in political discourse on social media be judicious in
.scrutinizing the sources of information that they choose to share or promote online. Such public
 figures, precisely because of the reach of their networks, are valuable targets for adversaries, and
 can quickly be co-opted into inadvertently promoting a foreign influence operation.

                                                 81


              COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
            Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 83 of 86



\                 COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY

            (U) Amplification of foreign content, intentional or otherwise, is celebrated by those like
    the IRA, who wish to enflame our differences in order to advance their own interests. The
    Committee recommends that all Americans, and particularly those with a public platform, take on
    the responsibility of doing due diligence in their use of social media, so as to not give greater
    reach to those who seek to do our country harm.
                                                                 '
            (U) The Committee recommends the implementation of a Public Service Announcement
      (PSA} campaign, potentially by the" social media industry or by government actors, that promotes
    · infornied social media behavior and raises awareness about various types of foreign influence
      and interference activity that is targeting American citizens, businesses, and institutions. Foreign
      influence campaigns that target social media users in the United States should receive similar
      attention to the dangers of smoking and the environmental risks of pollution. Broader exposure
      of specific foreign government linkages to social media content and influence actiyities would
      handicap the effectiveness of information operations.                       .         ·




                    (
                    \




                                                      82.


                   COMMITTEE SENSITIVE - RUSSIA INVESTIGATION ONLY
             Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 84 of 86




 XII.(U) Additional Views ofSenatorWyden ·

          (U) lf Americarr dernoctacyis .goii:ig~to withstand the' onslaught of foreign govemnient
  influence campaigns targeting· U. s·. elections,.otlr ·government must address the problem of
. targeted adsancf other con:tenttailored> to consumers' demographic and political profiles;
  Targeted influence·, carilpai.gns.,can weaponize personal information about Americans~ not just to
  manipulate how~ orwhetherthey vote; buMo identify and use real individuals to amplify content
  and-influence like-minded followers' Targeted influence campaigns are far more effective and
  cost-efficient than blatiket dissemination of. propaganda. They are also more deceptive-and
· substantially harder to identify and expose.

        . . (U) While the Committee"s description ofRussia's•2016.influence campaign is deeply
  troubling, even more sophistfoated' and effective options are awaifable to ·adversaries who buy,
  steal; or otherwiseOotain information abouttheAmeric·ans<they are seeking to influerni:e. This/
  threatis-increased.due to the availability of ad micro-targeting services -offered by sotiaLmedia
 ·and online advertising companies, particularly those that deliver ads to specific Americans· based
  on: aJist-ofemail addresses, or telephone:nuriibeFs provided by an advertiser~ Such ad targeting
  sy.stems are highly prone to abuse when coupled With private information about Americans~
  which is widely· available because of weak:corporate data security· and• privacy practiees; the
· absence -of strong p,rivacy,laws; and the booming,marketfor ·commercial data brokets, whose
  practices are largely, unregulated. Eachofthese:problems demands an effective response.
                                                                                       ··-..,

         (U) The Committee repottstatesthat~in 2016,JRAoperators did nbt take advantage of
 all of Facebook's targetin:gcapabilities; including "€ustom Audiences," which·would have
 allowed the Russians·to use outside' data and cdntact information: to conduct "advanced rhicro-
 targeting: "I The danger posed by these services.is magnified byethe ease with which personal
 data can be purchased ot stolen by a foreign adversary with advanced cyber capabilities. Indeed,
 as·theDepartment Of Justices indictment against the IRA revealed, the IRA used stolen
 identities1ofreal Americans to create accounts and post content, purchase advertising on social·
 media sites and flnan~e th6i; influence·adivities through Pay PaL 2
           {U} In the wak~ of the 20 l 6influence campaign by Russia, the social media, companies,
  announced. transparency' measures that allow the recipients of targeted' ads to understand how
  they were selected to see the ack However, these transparency measures only apply when the
  tech companies are doing.the targeting on behalf of the advertiser, for example when an
. advertiser asks Face book to deliver ifs acls-td a particular age and gender demographic. The
 ·companfes<'ad transparency, systems.do not apply to services like Custom Audiences through
  wllicli the platform merely serves as a messenger for.ads directed according to a list of targets
  obtained by the malign influencer .from a data broker or a hacke& database. I have already
  publicly called on the social media platforms to voluntarily suspend the use ofCustom
  Audiences arid other rriicro-'targeting services for political and issue ads, and I repeat that call

 ·1 (Uj Facebook. has acknowledged tnat the IEA used custom audiences based on user engagement with certain IRA
   pages: See IfosJDonses by. Facebook tO Questions for the· Record from Senator Wycien from hearing on September 5,
   2018,submitted Odober26, 2018, p': 45.
   2 (U) Indfctrhent,. Unife(lSiates ofAmerica:v: Internet Researc~·Agency et al., ,Case· 1: 18~cr-00032-DLF (D:D.C.
·. Febmary . 16, 2018).
            Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 85 of 86




 here. 3 Until Face book, Google, a_nd Twitter have developed effective defenses to ensure that
 theiqtd micro~targeting systems cannot be exploited by foreign governments to influence
 American elections, these companies must put the integrity of American democracy over their
 profits.                -

          (U) At the Committee's September 5, 2018, hearing, I asked Facebook's Chief Operating
 Officer Sheryl ~andberg and Twitter's Chief Executive O(ficer Jack Dorsey whether increased
 protections and controls to de(end personal privacy should be a national security priority. Both
 witnesses answered in the affirmative, Weak data privacy policies increase the ability of-foreign
 adversaries to micro-target Americans for purposes of election interference. Facebook's total
 failure to prevent Cambridge Ana.lytica and Aleksandr Kogan from obtaining sensitive personal
 data about Facebook users, as well as Facebook's troubling data-sharing partnerships with ~
 Chinese smart phone manufacturers; demonstrate clear gaps in federal data privacy laws and
 highlight obvious weaknesses that could be exploited in future influence campaigns. 4

         (U) Broad, effective data se·curity and privacy policies, implemented across the platforms
 and enforced by a tough, competent government regulator, are necessary to prevent the Joss of
 consumers' data and the abuse of that data in election influence campaigns. Congress should
 pass legislation that addresses this concern in three respects. First, the Federal Trade.
 Commission must be given the power to set baseline data security and privacy rules for
 companies that store or share Americans' data, as well as the authority and resources to fine
 companies that violate.those rules, Second; companies should be obligated to disclose how
 consumer information is collected and shared and provide consumers the names of every
 individual or institution with whom their data has been sh~ed. Third, consumers must be given
 the ability to easily opt out of commercial data sharing.

         (U) Companies that hold private information on Americans also must do far more to
 protect that information from hacking. That includes telecommunications companies that hold
 information. about customers' coin:municatfons, web browsing, app· usage and location. -Too
 much of thisinfonnation is held for too long, increasing the risk that it will be hacked. Besides
 strengthening their cyber security practices, companies can take steps;to delete consumer
 information as soon as it is not absolutely necessary for business purposes.
                                                                                                                  \
          (U) Increased transparency is another critical priority if the United States is to defend
 itself against foreig11 election influen~e campaign~;. A dear lesson from 2016 is that the U.S.
 public needs information about influence campaigns prior to the election itself. That includes
 information about U.S. adversaries' attempts to undermine some candidates while assisting
 others. In 2016_, the specific intent of the Russians was not made public during the election.
 Intelligence related to Russian intent was not even made available to the full Committee until
 after the election, at which point I and other members called for its declassification. And it was
 not until the publication of the Intelligence Community Assessment in January 2017 that the
 public was finally provided this informaJion.
     -
 3  (U) Donie O'Sullivan, "Senator calls on Facebook and Google to ban political ad targeting," CNN, August 14,
  2019.       .                                                                                             . -
  4 (U) See Responses by Facebook to Questions for the Record from-Senator Wyden from hearing on September 5,

' 2018, submitteq October 26, 2018, pp. 46~55.                          ·
                                                        84
        Case 3:20-cv-05222-JD Document 10-3 Filed 08/04/20 Page 86 of 86




                          Between now and the 2020 election, the Intelligence Community
mustfind ways to keep the U.S. public informed not only of individual influence operations, but
the Community's assessment of the goals and intent of Russia and other foreign adversaries.




       Nationallntelligence C()uncil, Sense of the Community Memorandum,'
                              ~'September 13, 2019.

                                                  85
